19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05                      Main Document
                                                  Pg 1 of 112


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 FUSION CONNECT, INC., et al.,                                  :       Case No. 19-11811 (SMB)
                                                                :
                                       1
                            Debtors.                            :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------X

                    ORDER (I) CONFIRMING THIRD AMENDED
                JOINT CHAPTER 11 PLAN OF FUSION CONNECT, INC.
        AND ITS SUBSIDIARY DEBTORS AND (II) GRANTING RELATED RELIEF

                     Upon the filing by Fusion Connect, Inc. and its subsidiary debtors (collectively,

 the “Debtors”) of the Third Amended Joint Chapter 11 Plan of Fusion Connect, Inc. and its

 Subsidiary Debtors (ECF No. 648) (as amended, supplemented, or modified in accordance with

 its terms, the “Plan”), 2 and the Court previously having approved the Amended Disclosure

 Statement for Second Amended Joint Chapter 11 Plan of Fusion Connect, Inc. and Its Subsidiary

 Debtors, dated October 7, 2019 (ECF No. 456) (the “Disclosure Statement”), and the

 solicitation procedures related to the Disclosure Statement and the solicitation of acceptances and

 rejections of the Plan, in each case pursuant to the Order (I) Approving Disclosure Statement and

 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are: Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
       Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC
       Group, Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB
       Holdings, Inc. (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas
       Holdings, Inc. (2636); Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma, LLC (3260);
       Fusion Telecom of Missouri, LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings,
       LLC (2819); Fusion Management Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The principal
       executive office of the Debtors is located at 210 Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.
 2
      Capitalized terms used in this order (this “Order”) but not otherwise defined herein shall have the meanings
      ascribed to such terms in the Plan. Any term used in the Plan or this Order that is not defined in the Plan or this
      Order, but that is used in the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
      Rules”) shall have the meaning ascribed to such term in the Bankruptcy Code or the Bankruptcy Rules, as
      applicable.




 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05                     Main Document
                                                  Pg 2 of 112


 Notice of Disclosure Statement Hearing (II) Establishing Solicitation and Voting Procedures,

 (III) Scheduling Confirmation Hearing, (IV) Approving Confirmation Objection Procedures and

 Notice of Confirmation Hearing and (V) Granting Related Relief (ECF No. 457)

 (the “Disclosure Statement Order”); and the Debtors having served the Disclosure Statement

 and Plan on the holders of Claims and Interests pursuant to the Disclosure Statement Order, see

 Affidavit of Service (ECF No. 474); and the Debtors having filed the documents comprising the

 Plan Supplement on October 28, 2019 (ECF No. 504) and November 15, 2019 (ECF No. 582)

 (as may be further amended or supplemented, the “Plan Supplement”); and the Debtors having

 extended the Voting Deadline to November 19, 2019 (ECF Nos. 514 and 559),3 and this Court

 having considered the record in the Chapter 11 Cases, the stakeholder support for the Plan

 evidenced on the record and in the Declaration of Craig E. Johnson of Prime Clerk LLC

 Regarding the Solicitation of Votes and Tabulation of Ballots Cast on the Third Amended Joint

 Chapter 11 Plan of Fusion Connect, Inc. and its Subsidiary Debtors (ECF No. 655) (the “Voting

 Certification”), the compromises and settlements embodied in and contemplated by the Plan, the

 briefs and arguments regarding confirmation of the Plan, the evidence regarding confirmation of

 the Plan, and a hearing on confirmation of the Plan having been held on December 17, 2019

 (the “Confirmation Hearing”); and after due deliberation:




 3
       Pursuant to paragraph 16 of the Disclosure Statement Order and as set forth in the Voting Certification, the
       Debtors, with the consent of the First Lien Lender Group, further extended the Voting Deadline for certain
       parties.




                                                           2
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05                       Main Document
                                                  Pg 3 of 112


                     IT IS HEREBY FOUND AND DETERMINED THAT:4

                        A. The Court has jurisdiction over the Chapter 11 Cases pursuant to

 28 U.S.C. §§ 157(a)-(b) and 1334(b), and venue is proper under 28 U.S.C. §§ 1408 and 1409.

                        B. The Plan satisfies all of the requirements for confirmation, including those

 set forth in section 1129 of the Bankruptcy Code.

                        C. The Plan was solicited in good faith and in compliance with applicable

 provisions of the Bankruptcy Code, Bankruptcy Rules, and the Disclosure Statement Order. The

 Debtors participated in good faith and in compliance with the applicable provisions of the

 Bankruptcy Code in the offer, issuance, sale, solicitation and/or purchase of the securities offered

 under the Plan, and therefore are entitled to the protections of section 1125(e) of the Bankruptcy

 Code.

                        D. The Plan has been proposed in good faith and not by any means forbidden

 by law. In so finding, this Court has considered the totality of the circumstances of these cases,

 the formulation and negotiation of the Plan and all modifications thereto, the Global Settlement

 and the Revolving Lender Settlement. The Plan is the result of extensive, good faith, arm’s

 length negotiations among the Debtors and their principal constituencies.

                        E.     The Plan does not “discriminate unfairly” and is “fair and equitable” with

 respect to the Class 8 – Parent Equity Interests and Class 9 – Subordinated Securities Claims,

 which are impaired and are deemed to reject the Plan, and the Rejecting General Unsecured




 4
      All findings of fact and conclusions of law announced by this Court at the Confirmation Hearing in relation to
      confirmation of the Plan are hereby incorporated into this Order to the extent not inconsistent herewith. Each
      finding of fact set forth or incorporated herein, to the extent it is or may be deemed a conclusion of law, shall
      also constitute a conclusion of law. Each conclusion of law set forth or incorporated herein, to the extent it is or
      may be deemed a finding of fact, shall also constitute a finding of fact.




                                                            3
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05             Main Document
                                                  Pg 4 of 112


 Classes, 5 which are impaired and voted to reject the Plan, because no Class senior to any

 rejecting Class is being paid more than in full and the Plan does not provide a recovery on

 account of any Claim or Interest that is junior to such rejecting Classes unless and until such

 rejecting Classes are paid in full.

                        F.     As has been established based upon the evidence presented, including at

 the Confirmation Hearing, good and valid justifications have been demonstrated in support of the

 estate release contained in Section 10.6(a) of the Plan (the “Estate Release”). The Estate

 Release contained in Section 10.6(a) of the Plan is: (a) in exchange for the good and valuable

 consideration provided by the Released Parties; (b) a good faith settlement and compromise of

 the Claims or Causes of Action released by Section 10.6(a) of the Plan; (c) in the best interests of

 the Debtors, their Estates, and all holders of Claims and Interests; (d) fair, equitable, and

 reasonable; and (e) given and made after due notice and opportunity for hearing.

                        G. The releases provided by holders of Impaired Claims (the “Third Party

 Releases”) contained in Section 10.6(b) of the Plan are consensual because they are only binding

 on parties who have affirmatively voted to accept the Plan (or their Related Parties) or the

 Creditors’ Committee and its members (solely in their capacity as members of the Creditors’

 Committee).



 5
       The “Rejecting Unsecured Classes” are comprised of: Class 5A – General Unsecured Claims at Bircan
       Holdings, LLC; Class 5B – General Unsecured Claims at Fusion BCHI Acquisition LLC; Class 5C – General
       Unsecured Claims at Fusion CB Holdings, Inc.; Class 5F – General Unsecured Claims at Fusion
       Communications, LLC; Class 5I – General Unsecured Claims at MPHC Group, Inc.; Class 5J – General
       Unsecured Claims at Fusion Management Services LLC; Class 5K – General Unsecured Claims at Fusion NBS
       Acquisition Corp.; Class 5L – General Unsecured Claims at Fusion PM Holdings, Inc.; Class 5M – General
       Unsecured Claims at Fusion Telecom of Kansas, LLC; Class 5N – General Unsecured Claims at Fusion
       Telecom of Missouri, LLC; Class 5O – General Unsecured Claims at Fusion Telecom of Oklahoma, LLC;
       Class 5Q – General Unsecured Claims at Fusion Telecom, LLC; Class 5R – General Unsecured Claims at
       Fusion Texas Holdings, Inc.; and Class 5S – General Unsecured Claims at Fusion MPHC Holding
       Corporation.




                                                       4
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05          Main Document
                                                  Pg 5 of 112


                        H. The exculpation provided by Section 10.7 the Plan is appropriate under the

 circumstances of these cases.

                        I.     The Plan is dependent upon and incorporates the terms of compromises

 embodied in the Global Settlement and Revolving Lender Settlement, each of which was

 negotiated in good faith and at arm’s length and is an essential element of the Plan. The Global

 Settlement and Revolving Lender Settlement are fair, equitable, reasonable, and in the best

 interests of the Debtors, the Debtors’ Estates, the holders of Claims and Interests, and all other

 parties in interest, and satisfy the standards for approval under Bankruptcy Rule 9019.

                        J.     Subsequent to solicitation, the Debtors made certain modifications to the

 Plan. All such modifications since the entry of the Disclosure Statement Order are consistent

 with all of the provisions of the Bankruptcy Code, including sections 1122, 1123, 1125, and

 1127 of the Bankruptcy Code. None of the aforementioned modifications adversely affects the

 treatment of any holder of a Claim or Interest under the Plan. Accordingly, pursuant to section

 1127(a) of the Bankruptcy Code, none of the modifications require additional disclosure under

 section 1125 of the Bankruptcy Code or re-solicitation of votes under section 1126 of the

 Bankruptcy Code. Prior notice regarding the substance of any modifications to the Plan, together

 with the filing with the Court of the Plan as modified, and the disclosure of the Plan

 modifications on the record at or prior to the Confirmation Hearing constitute due and sufficient

 notice of any and all such modifications. Further, in accordance with section 1127 of the

 Bankruptcy Code and Bankruptcy Rule 3019, all holders of Claims or Interests who voted to

 accept the Plan or who are conclusively presumed to have accepted the Plan are deemed to have

 accepted the Plan as modified by the Plan modifications. No holder of a Claim or Interest shall

 be permitted to change its vote as a consequence of the Plan modifications unless otherwise



                                                       5
 WEIL:\97310549\2\47019.0003
19-11811-smb              Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05           Main Document
                                                  Pg 6 of 112


 agreed to by the holder of the Claim or Interest and the Debtors and such change is approved by

 the Court in accordance with Bankruptcy Rule 3018(a). The modifications to the Plan are hereby

 approved, pursuant to section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019. The

 Plan as modified shall constitute the Plan submitted for confirmation.

                          K. This Court takes judicial notice of the docket of the Chapter 11 Cases

 maintained by the Clerk of this Court.

                          L.   The filing and notice of the Plan Supplement were proper and in

 accordance with the Plan, the Bankruptcy Code, the Bankruptcy Rules, and the Disclosure

 Statement Order, and no other or further notice is or shall be required.

                          M. The Debtors have disclosed the identity, affiliation, and compensation of

 any individual proposed to serve as a director of the Debtors. Further, the Debtors shall disclose

 the identity and affiliations of the three members of the Litigation Trust Oversight Committee.

 The appointment of such directors and Litigation Trust Oversight Committee members is

 consistent with the interests of creditors, equity security holders and with public policy. The

 Debtors have disclosed the identity of any insider that will be employed by the Reorganized

 Debtors after the Effective Date and the nature of any compensation for such insider in the Plan

 Supplement. Accordingly, the Debtors have satisfied the requirements of section 1129(a)(5) of

 the Bankruptcy Code.

                     NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDICATED, AND
                     DECREED THAT:

 A.        Confirmation of the Plan

                     1.        The Plan and each of its provisions is approved and the Plan is confirmed

 pursuant to section 1129 of the Bankruptcy Code.




                                                        6
 WEIL:\97310549\2\47019.0003
19-11811-smb              Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05           Main Document
                                                  Pg 7 of 112


                     2.        Any and all objections to and reservations of rights in respect of the Plan

 that have not been withdrawn, waived or resolved prior to the Confirmation Hearing are hereby

 denied and overruled on the merits with prejudice, other than any Adjourned Cure Objections (as

 defined below).

                     3.        The Definitive Documents, including the documents contained in the Plan

 Supplement, and any amendments, modifications and supplements thereto, are integral to the

 Plan and are approved by the Court. The Debtors, the Reorganized Debtors and the Litigation

 Trust, as applicable, are authorized to take all reasonable actions required under the Plan and the

 Plan Supplement to effectuate the Plan and the transactions contemplated therein, including,

 without limitation, the implementation of the Global Settlement and Revolving Lender

 Settlement, the granting of any security interests with the priority set forth in and as

 contemplated under the Plan and the payment of fees and expenses contemplated under the Plan.

                     4.        The terms of the Plan, including the Plan Supplement, and the exhibits

 thereto are incorporated herein by reference and are an integral part of the Plan and this Order.

 The terms of the Plan and the Plan Supplement, all exhibits thereto, and all other relevant and

 necessary documents shall be effective and binding as of the Effective Date. The failure to

 specifically include or refer to any particular article, section, or provision of the Plan, the Plan

 Supplement, or any related document in this Order does not diminish or impair the effectiveness

 or enforceability of such article, section, or provision; it being the intention of this Court that all

 such documents are approved in their entirety.

                     5.        As of the Effective Date, Reorganized FCI and each Person or Entity that

 receives the New Equity Interests issued pursuant to the Plan shall be deemed to be a party to

 and bound by the terms of the Stockholders Agreement without further action or signature.



                                                        7
 WEIL:\97310549\2\47019.0003
19-11811-smb              Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05         Main Document
                                                  Pg 8 of 112


                     6.        As of the Effective Date, Reorganized FCI and each Person or Entity that

 receives the Special Warrants issued pursuant to the Plan shall be deemed to be a party to and

 bound by the terms of the Special Warrant Agreement without further action or signature.

                     7.        Notice of the Confirmation Hearing complied with the terms of the

 Disclosure Statement Order, was appropriate and satisfactory based on the circumstances of the

 Chapter 11 Cases, and complied with the provisions of the Bankruptcy Code, Bankruptcy Rules,

 and the Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”).

 The solicitation of votes on the Plan and the Solicitation Packages (as defined in the Disclosure

 Statement Order) complied with the solicitation procedures in the Disclosure Statement Order,

 were appropriate and satisfactory based on the circumstances of the Chapter 11 Cases and were

 in compliance with the provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

 The Debtors solicited acceptances of the Plan in good faith and in compliance with the

 applicable provisions of the Bankruptcy Code.

                     8.        Except for the FCC Approval and the State PUC Approvals, this Order

 shall constitute all approvals and consents required, if any, by the laws, rules, or regulations of

 any state or any other governmental authority with respect to the implementation or

 consummation of the Plan and any other acts that may be necessary or appropriate for the

 implementation or consummation of the Plan.

                     9.        Subject to payment of any applicable filing fees under applicable non-

 bankruptcy law, each federal, state, commonwealth, local, foreign, or other governmental agency

 is directed and authorized to accept for filing and/or recording any and all documents, mortgages,

 and instruments necessary or appropriate to effectuate, implement, or consummate the

 transactions contemplated by the Plan and this Order.



                                                       8
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05            Main Document
                                                  Pg 9 of 112


                     10.       The compromises set forth in the Plan, including the Global Settlement

 and Revolving Lender Settlement, are approved, and, on the Effective Date, will be effective and

 binding on all parties in interest. The Litigation Trust shall have authority under Bankruptcy

 Rule 2004 to issue subpoenas for documents and testimony in connection with the Litigation

 Trust Causes of Action.

                     11.       On the Effective Date, each Claim filed or to be filed against any Debtor

 shall be deemed filed only against Fusion Connect, Inc. and shall be deemed a single Claim

 against and a single obligation of Fusion Connect, Inc. for purposes of distributions made by the

 Litigation Trust only and the claims register shall be updated accordingly. This limited

 substantive consolidation effected pursuant to Section 5.1 of the Plan shall not affect: (i) the legal

 and corporate structures of the Debtors, (ii) the vesting of any Litigation Trust Cause of Action

 in the Litigation Trust, (iii) the prosecution of any Litigation Trust Cause of Action by the

 Litigation Trust, or (iv) the rights of the Debtors or the Litigation Trustee to contest setoff or

 recoupment rights alleged by creditors on the grounds of mutuality under section 553 of the

 Bankruptcy Code or other applicable law.

                     12.       Pursuant to Bankruptcy Rule 3020(c)(1), the following provisions in the

 Plan are hereby approved and will be effective immediately on the Effective Date without further

 order or action by this Court, any of the parties to such release, or any other Entity: (a) Injunction

 (Section 10.5); (b) Estate Releases (Section 10.6(a)); (c) Third Party Release (Section 10.6(b))

 and (d) Exculpation (Section 10.7).

                     13.       The Debtors shall cause to be served a notice of the entry of this Order and

 occurrence of the Effective Date, substantially in the form attached hereto as Exhibit B

 (the “Confirmation Notice”), upon all parties listed in the creditor matrix maintained by Prime



                                                        9
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05          Main Document
                                                 Pg 10 of 112


 Clerk LLC no later than five (5) business days after the Effective Date, or as soon as reasonably

 practicable thereafter. The Debtors shall cause the Confirmation Notice to be published in the

 national edition of The New York Times within seven (7) business days after the Effective Date,

 or as soon as reasonably practicable thereafter.

 B.        Executory Contract and Unexpired Nonresidential Lease Matters

                     14.       Notwithstanding anything to the contrary herein, the assumptions,

 assumptions and assignments, or rejections of executory contracts and unexpired leases provided

 for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code are approved, and

 the Debtors are hereby authorized to assume the executory contracts and unexpired leases to be

 assumed by the Debtors pursuant to the Plan (the “Assumed Contracts”). The Debtors have

 provided adequate assurance of future performance under such Assumed Contracts.                    Each

 Assumed Contract shall vest in and be fully enforceable by the Reorganized Debtors in

 accordance with its terms. This paragraph is subject to the provisions of paragraph 21 herein as

 to Charter Communications, Inc. (“Charter”).

                     15.       It is an exercise of the Debtors’ reasonable and sound business judgment

 to assume the Assumed Contracts in connection with the consummation of the Plan, and the

 assumption of the Assumed Contracts is in the best interests of the Debtors, their Estates and

 creditors, and other parties in interest. The assumption of the Assumed Contracts (i) is an

 integral part of the business of the Reorganized Debtors, (ii) limits the losses suffered by

 counterparties to the Assumed Contracts, and (iii) maximizes the recoveries to other creditors of

 the Debtors.

                     16.       Except as otherwise specifically provided for by order of this Court, upon

 the assumption of the Assumed Contracts under the provisions of this Order, no default shall



                                                       10
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05             Main Document
                                                 Pg 11 of 112


 exist under any Assumed Contracts, and no counterparty to any Assumed Contracts shall be

 permitted to declare a default by any Debtor or Reorganized Debtors or otherwise take action

 against the Reorganized Debtors (or any of their respective property, affiliates, successors and

 assigns) as a result of any Debtor’s financial condition, bankruptcy or failure to perform any of

 its obligations under the relevant Assumed Contract. The failure of the Debtors or Reorganized

 Debtors to enforce at any time one or more terms or conditions of any Assumed Contract shall

 not be a waiver of such terms or conditions, or of the Debtors’ or Reorganized Debtors’ rights to

 enforce every term and condition of such Assumed Contract.

                     17.       The Debtors are authorized, in their sole discretion, to adjourn to a date to

 be determined any objection filed by a contract counterparty relating to the Cure Amount

 associated with an executory contract or unexpired lease (an “Adjourned Cure Objection”).

 The assumption of any contract identified in the (i) Notice of Cure Amounts and Assumption of

 Executory Contracts and Unexpired Leases (ECF No. 511); (ii) Supplemental Notice of Cure

 Amounts and Assumption of Executory Contracts and Unexpired Leases (ECF No. 567);

 (iii) Notice of Cure Amounts and Assumption or Rejection of Executory Contracts and Unexpired

 Leases of Debtors (ECF No. 614), or (iv) any subsequent assumption notice filed prior to the

 Confirmation Hearing (collectively, the “Assumption Notices”) shall be effective upon the

 Effective Date notwithstanding any pending Adjourned Cure Objection.

                     18.       The Debtors served all counterparties to the Assumed Contracts with the

 Assumption Notices, and the deadline to object to the Cure Amounts and adequate assurance of

 future performance has passed. Accordingly, unless an objection to the proposed Cure Amounts

 or adequate assurance information was filed and served before the objection deadline, each

 counterparty to an Assumed Contract is forever barred, estopped and permanently enjoined from



                                                        11
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05           Main Document
                                                 Pg 12 of 112


 asserting against the Debtors, Reorganized Debtors, successors or assigns or the property of any

 of them, any default existing as of the date of the Confirmation Hearing if such default was not

 raised or asserted prior to or at the Confirmation Hearing.

                     19.       To the extent not resolved and/or adjourned at or prior to the Confirmation

 Hearing, the objections of all counterparties of Assumed Contracts that did file a timely

 objection to the assumption of such counterparties’ respective Assumed Contracts relating

 thereto were heard at the Confirmation Hearing (to the extent not withdrawn), were considered

 by the Court, and are overruled on the merits with prejudice.

                     20.       Other than with respect to the Adjourned Cure Objections, the Debtors

 have cured or demonstrated their ability to cure any default with respect to any act or omission

 that occurred prior to the Effective Date under any of the Assumed Contracts, within the

 meaning of section 365(b)(1)(A) of the Bankruptcy Code. Unless otherwise agreed to by the

 parties, other than with respect to the Adjourned Cure Objections, the Cure Amounts set forth in

 the Assumption Notices are deemed the amounts necessary to “cure” within the meaning of

 section 365(b)(1) of the Bankruptcy Code all “defaults” within the meaning of section 365(b) of

 the Bankruptcy Code under such contracts. The Reorganized Debtors’ promise to perform the

 obligations under the Assumed Contracts after the Effective Date shall constitute adequate

 assurance of their future performance of and under the Assumed Contracts, within the meaning

 of sections 365(b)(1) and 365(f)(2) of the Bankruptcy Code. All counterparties who did not

 timely file an objection to the assumption of the Assumed Contracts in accordance with the

 Assumption Notices are deemed to consent to the assumption by the Reorganized Debtors of

 their respective Assumed Contract.




                                                       12
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05        Main Document
                                                 Pg 13 of 112


                     21.       Notwithstanding anything to the contrary herein, the Objection filed by

 Charter on November 15, 2019 (ECF No. 577) (the “Charter Objection”) is hereby adjourned

 to a mutually agreeable date to be announced in order to allow for consensual resolution of the

 various assumption issues raised in the Charter Objection, and the Debtors’ contracts with

 Charter are not assumed except pursuant to subsequent agreement among the Debtors and

 Charter or order of this Court.

 C.        New Exit Facility

                     22.       The Reorganized Debtors are hereby authorized to enter into, and take

 such actions as necessary or desirable to perform under the New Exit Facility, including the

 execution and delivery of the New Exit Facility Credit Agreement, the New Exit Facility

 Documents and all other documents or agreements related thereto, and the payment or

 reimbursement of any fees, indemnities and expenses under or pursuant to any such documents

 and agreements in connection therewith. Upon the closing of the New Exit Facility, the secured

 parties thereunder shall have legal, valid, binding, perfected and enforceable Liens on the

 collateral specified in the New Exit Facility Credit Agreement and New Exit Facility Documents,

 as applicable, with the priority set forth in the New Exit Facility Credit Agreement and New Exit

 Facility Documents, and subject only to such Liens and security interests as may be permitted

 pursuant hereto or to the Plan or under the New Exit Facility Credit Agreement and New Exit

 Facility Documents, as applicable, and the Debtors are hereby authorized to make any and all

 filings and recordings necessary or desirable in connection with such Liens. The obligations,

 guarantees, mortgages, pledges, Liens and other security interests granted pursuant to or in

 connection with the New Exit Facility are granted in good faith, for good and valuable

 consideration and for legitimate business purposes as an inducement to the lenders to extend



                                                      13
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05       Main Document
                                                 Pg 14 of 112


 credit thereunder and shall be, and hereby are deemed not to constitute a fraudulent conveyance

 or fraudulent transfer and shall not otherwise be subject to avoidance or recharacterization.

                     23.       The financial accommodations to be extended pursuant to the New Exit

 Facility Credit Agreement and New Exit Facility Documents are being extended in good faith,

 for legitimate business purposes, are reasonable, and shall not be subject to recharacterization for

 any purposes whatsoever and shall not constitute preferential transfers or fraudulent conveyances

 under the Bankruptcy Code or any other applicable non-bankruptcy law.

                     24.       The New Exit Facility Credit Agreement and New Exit Facility

 Documents, any associated fee letters, and any definitive loan documentation, shall constitute

 legal, valid, binding and authorized obligations of the Reorganized Debtors enforceable in

 accordance with their terms. On the Effective Date, all of the liens and security interests to be

 granted in accordance with the New Exit Facility Credit Agreement and New Exit Facility

 Documents shall be deemed approved and shall be legal, valid, binding, perfected and

 enforceable liens on the collateral for the New Exit Facility.

                     25.       The execution, delivery, or performance by the Debtors or Reorganized

 Debtors, as the case may be, of any documents in connection with the New Exit Facility and

 compliance by the Debtors or Reorganized Debtors, as the case may be, with the terms thereof is

 authorized by, and will not conflict with, the terms of the Plan or this Order.

 D.        New First Lien Credit Facility and Deficiency Note

                     26.       The Reorganized Debtors are hereby authorized to enter into, and take

 such actions as necessary or desirable to perform under the New First Lien Credit Facility and




                                                      14
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05                     Main Document
                                                Pg 15 of 112


 the Deficiency Note 6 , including the execution and delivery of the New First Lien Credit

 Agreement, the New First Lien Credit Documents, the Deficiency Note and all other documents

 or agreements related to the New First Lien Credit Facility and the Deficiency Note, and the

 payment or reimbursement of any fees, indemnities and expenses under or pursuant to any such

 documents and agreements in connection therewith. Upon the closing of the New First Lien

 Credit Facility and the Deficiency Note, the secured parties thereunder shall have legal, valid,

 binding, perfected and enforceable Liens on the collateral specified in the New First Lien Credit

 Agreement, New First Lien Credit Documents, the Deficiency Note and the documents and

 agreements related to the Deficiency Note, as applicable, with the priority set forth in the New

 First Lien Credit Agreement, New First Lien Credit Documents, the Deficiency Note and the

 documents and agreements related to the Deficiency Note, as applicable, and subject only to such

 Liens and security interests as may be permitted pursuant hereto or to the Plan or under the New

 First Lien Credit Agreement and New First Lien Credit Documents, as applicable, and the

 Debtors are hereby authorized to make any and all filings and recordings necessary or desirable

 in connection with such Liens. The obligations, guarantees, mortgages, pledges, Liens and other

 security interests granted pursuant to or in connection with the New First Lien Credit Facility

 and the Deficiency Note are granted in good faith, for good and valuable consideration and for

 legitimate business purposes as an inducement to the lenders to extend credit thereunder and

 shall be, and hereby are deemed not to constitute a fraudulent conveyance or fraudulent transfer

 and shall not otherwise be subject to avoidance or recharacterization.




 6
       For the avoidance of doubt, the Deficiency Note is a “Reorganization Transaction” as that term is used herein
       and in the Plan and the other Definitive Documents.




                                                          15
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05       Main Document
                                                 Pg 16 of 112


                     27.       The financial accommodations to be extended pursuant to the New First

 Lien Credit Agreement, New First Lien Credit Documents, the Deficiency Note and the

 documents and agreements related to the Deficiency Note are being extended in good faith, for

 legitimate business purposes, are reasonable, and shall not be subject to recharacterization for

 any purposes whatsoever and shall not constitute preferential transfers or fraudulent conveyances

 under the Bankruptcy Code or any other applicable non-bankruptcy law.

                     28.       The New First Lien Credit Agreement, New First Lien Credit Documents,

 the Deficiency Note, the documents and agreements related to the Deficiency Note, any

 associated fee letters, and any definitive loan documentation, shall constitute legal, valid, binding

 and authorized obligations of the Reorganized Debtors enforceable in accordance with their

 terms. On the Effective Date, all of the liens and security interests to be granted in accordance

 with the New First Lien Credit Agreement, New First Lien Credit Documents, the Deficiency

 Note and the documents and agreements related to the Deficiency Note shall be deemed

 approved and shall be legal, valid, binding, perfected and enforceable liens on the collateral for

 the New First Lien Credit Facility and the Deficiency Note, as applicable.

                     29.       As of the Effective Date, the Reorganized Debtors and each Person or

 Entity that receives loans under the New First Lien Credit Facility shall be deemed to be a party

 to and bound by the terms of the New First Lien Credit Agreement without further action or

 signature.

                     30.       The execution, delivery, or performance by the Debtors or Reorganized

 Debtors, as the case may be, of any documents in connection with the New First Lien Credit

 Facility and the Deficiency Note and compliance by the Debtors or Reorganized Debtors, as the




                                                      16
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05       Main Document
                                                Pg 17 of 112


 case may be, with the terms thereof is authorized by, and will not conflict with, the terms of the

 Plan or this Order.

 E.        The DIP Claims

                     31.       The repayment of the DIP Claims pursuant to the Plan shall be

 indefeasible and not subject to avoidance, recharacterization, or other challenge. The DIP Agent

 shall be discharged and shall have no further obligation or liability except as provided in the Plan

 and this Order, and after the performance by the DIP Agent and its representatives and

 professionals of any obligations and duties required under or related to the DIP Facility (as

 defined in the DIP Order), the DIP Agent shall be relieved of and released from any obligations

 and duties arising thereunder. Notwithstanding anything to the contrary in the Plan or this Order,

 the DIP Facility and the DIP Credit Agreement shall continue in full force and effect after the

 Effective Date with respect to any obligations thereunder governing (i) the Contingent DIP

 Obligations and (ii) the relationship among the DIP Agent and the DIP Lenders, as applicable,

 including but not limited to, those provisions relating to the rights of the DIP Agent and the DIP

 Lenders to expense reimbursement, indemnification, and other similar amounts (either from the

 Debtors, the Reorganized Debtors, or the DIP Lenders), and any provision that may survive

 termination or maturity of the DIP Facility in accordance with the terms thereof.

 F.        Certain Governmental Unit Matters

                     32.       As to any Governmental Unit (as defined in section 101(27) of the

 Bankruptcy Code), nothing in the Plan, Plan Supplement, this Order, or Definitive Documents

 shall limit or expand the scope of discharge, release, exculpation or injunction to which the

 Debtors or Reorganized Debtors are entitled under the Bankruptcy Code, if any. The discharge,

 release, exculpation and injunction provisions contained in the Plan, Plan Supplement, this

 Order, or Definitive Documents are not intended and shall not be construed to bar any

                                                    17
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05          Main Document
                                                 Pg 18 of 112


 Governmental Unit from, subsequent to entry of this Order, pursuing any police or regulatory

 action.

                     33.       Accordingly, notwithstanding anything contained in the Plan, Plan

 Supplement, this Order, or Definitive Documents to the contrary, nothing in the Plan, Plan

 Supplement, this Order, or Definitive Documents shall discharge, release, exculpate, impair, or

 otherwise preclude: (i) any liability to any Governmental Unit that is not a “claim” within the

 meaning of section 101(5) of the Bankruptcy Code; (ii) any Claim of any Governmental Unit

 arising on or after the Confirmation Date; (iii) any valid right of setoff or recoupment of any

 Governmental Unit against any of the Debtors; or (iv) any liability of the Debtors, their Estates,

 the Reorganized Debtors or the Litigation Trust under police or regulatory statutes or regulations

 to any Governmental Unit as the owner, lessor, lessee, or operator of property that such entity

 owns, operates, or leases after the Confirmation Date. Nor shall anything in the Plan, Plan

 Supplement, this Order, or Definitive Documents: (a) enjoin or otherwise bar any Governmental

 Unit from asserting or enforcing, outside this Court, any liability described in the preceding

 sentence; or (b) divest any court, commission, or tribunal of jurisdiction to determine whether

 any liabilities asserted by any Governmental Unit are discharged or otherwise barred by this

 Order, the Plan, or the Bankruptcy Code.

                     34.       Moreover, nothing in the Plan, Plan Supplement, this Order, or Definitive

 Documents shall release or exculpate any non-debtor, including any Released Parties and/or

 Exculpated Parties, from any liability to any Governmental Unit, including, but not limited to,

 any liabilities arising under the Internal Revenue Code, the environmental laws, or the criminal

 laws against the Released Parties and/or Exculpated Parties, nor shall anything in this Order or

 the Plan enjoin any Governmental Unit from bringing any claim, suit, action or other proceeding



                                                       18
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05          Main Document
                                                 Pg 19 of 112


 against any non-debtor for any liability whatsoever; provided, however, that the foregoing

 sentence shall not (x) limit the scope of discharge, if any, granted to the Debtors under sections

 524 and 1141 of the Bankruptcy Code or (y) diminish the scope of any exculpation to which any

 party is entitled under section 1125(e) of the Bankruptcy Code.

                     35.       Nothing contained in the Plan, Plan Supplement, this Order, or Definitive

 Documents shall be deemed to determine the tax liability of any person or entity, including but

 not limited to the Debtors, their Estates, the Reorganized Debtors, or the Litigation Trust, nor

 shall the Plan, Plan Supplement, this Order, or Definitive Documents be deemed to have

 determined the federal tax treatment of any item, distribution, or entity, including the federal tax

 consequences of the Plan, nor shall anything in the Plan, Plan Supplement, this Order, or

 Definitive Documents be deemed to have conferred jurisdiction upon this Court to make

 determinations as to federal tax liability and federal tax treatment except as provided under 11

 U.S.C. § 505.

                     36.       Notwithstanding anything contained in the Plan, Plan Supplement, this

 Order, Definitive Documents, and any implementing Plan documents, nothing shall (a) preclude

 the United States Securities and Exchange Commission (the “SEC”) from enforcing its police or

 regulatory powers; or (b) enjoin, limit, impair, or delay the SEC from commencing or continuing

 any claims, causes of action, proceedings or investigations against any non-debtor person or non-

 debtor entity in any forum.

                     37.       No provision in the Plan, Plan Supplement, this Order, or Definitive

 Documents relieves the Debtors or the Reorganized Debtors from their obligations to comply

 with the Communications Act of 1934, as amended, and the rules, regulations and orders

 promulgated thereunder by the FCC. No transfer of any FCC license or authorization held by



                                                       19
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05      Main Document
                                                 Pg 20 of 112


 Debtors or transfer of control of any Debtor, or transfer of control of a FCC licensee controlled

 by Debtors shall take place prior to the issuance of FCC regulatory approval for such transfer

 pursuant to applicable FCC regulations. The FCC’s rights and powers to take any action

 pursuant to its regulatory authority including, but not limited to, imposing any regulatory

 conditions on any of the above described transfers, are fully preserved, and nothing herein shall

 proscribe or constrain the FCC’s exercise of such power or authority.

                     38.       Notwithstanding anything to the contrary contained in the Plan, Plan

 Supplement, this Order, or Definitive Documents, nothing in the Plan, Plan Supplement, this

 Order, or Definitive Documents shall relieve the Debtors and/or Reorganized Debtors from their

 obligations pursuant to the Order, DA 16-1458, issued by the FCC’s Enforcement Bureau on

 December 29, 2016 in the matter captioned In the Matter of Birch Communications, Inc., File

 No.: EB-TCD-15-00020193 and the associated Consent Decree (the “Order and Consent

 Decree”), except as otherwise provided in this paragraph. Moreover, nothing in the Plan, Plan

 Supplement, this Order, or Definitive Documents shall constrain the FCC in the exercise of its

 authority to enforce any obligations under the Order and Consent Decree, except as otherwise

 provided in this paragraph. Except as otherwise provided in this paragraph, the Order and

 Consent Decree shall remain obligations of the Debtors and/or the Reorganized Debtors, and all

 rights, obligations, and duties under the Order and Consent Decree shall be preserved as if the

 Debtors’ bankruptcy cases were never filed. The application of the first three sentences of this

 paragraph to the Debtors’ and/or Reorganized Debtors monetary obligations to pay a civil

 penalty to the United States Treasury pursuant to the Order and Consent Decree (the “Civil

 Penalty”), as described in, for example, paragraph 22 of the December 29, 2016 Consent Decree

 (the “Consent Decree”), shall depend upon a determination of whether those obligations are



                                                     20
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05       Main Document
                                                 Pg 21 of 112


 dischargeable. If those obligations are determined to be dischargeable, the first three sentences

 of this paragraph shall not apply to the Civil Penalty. If those obligations are determined to be

 non-dischargeable, the first three sentences of this paragraph shall apply to the Civil Penalty.

 The Government and the Debtors and/or Reorganized Debtors each reserve all rights and

 arguments with respect to the issue of whether the Civil Penalty is dischargeable, including but

 not limited to the question of whether section 523(c) of the Bankruptcy Code or Rule 4007 of the

 Federal Rules of Bankruptcy Procedure apply.               Nothing in this paragraph limits the

 Government’s rights to payment of the Civil Penalty as a General Unsecured Claim in

 accordance with the terms of the Plan, Plan Supplement, this Order, or Definitive Documents.

 G.        Certain Litigation Matters

                     39.       Notwithstanding anything in the Plan to the contrary, including the

 releases and injunctions set forth in Article X of the Plan, nothing in the Plan or this Order shall

 preclude the rights of Robert Patron, or any other person he shall designate, in his capacity as

 lead plaintiff (the “Lead Plaintiff”) in the securities class action titled Grand Slam Capital

 Master Fund, Ltd., v. Rosen, et al., Case No. 1:19-cv-05362 filed in the United States District

 Court for the Southern District of New York from pursuing their Claims against the Debtors

 solely to the extent of available insurance coverage and proceeds. The Claims of the Lead

 Plaintiff and the related plaintiffs against the Debtors, solely to the extent of available insurance

 coverage and proceeds, are preserved and not discharged or enjoined by the Plan. For the

 avoidance of doubt, nothing in the Plan will confer on the Lead Plaintiff or related plaintiffs the




                                                     21
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05                  Main Document
                                                 Pg 22 of 112


 right or ability to assert derivative claims. Nothing in the Plan shall release, enjoin, bar, or

 otherwise impair the Securities Plaintiffs’7 Claims against any person except the Debtors.

                     40.       Notwithstanding anything in the Plan to the contrary, including the

 releases and injunctions set forth in Article X of the Plan, nothing in the Plan or this Order shall

 preclude or prejudice the rights of ZOLL Medical Corporation or ZOLL Services LLC to pursue

 their Claims against the Debtors solely to the extent of available insurance coverage and

 proceeds and any distribution under the Plan to holders of Claims in Class 5 (General Unsecured

 Claims). ZOLL Medical Corporation’s and ZOLL Services LLC’s Claims against the Debtors,

 solely to the extent of available insurance coverage and proceeds and any distribution under the

 Plan to holders of Claims in Class 5 (General Unsecured Claims), are preserved and not

 discharged or enjoined by the Plan. Nothing in this Order or the Plan shall prohibit ZOLL

 Services LLC or ZOLL Medical Corporation from seeking entry of a final and non-appealable

 judgment in connection with such claims; provided, that in the event any judgment or other

 monetary relief is allowed in favor of ZOLL Medical Corporation or ZOLL Services LLC, the

 execution or recovery thereon shall be limited to the applicable insurance proceeds and any

 distribution under the Plan to holders of Claims in Class 5 (General Unsecured Claims). Nothing

 in the Plan or this Order shall release, enjoin, bar or otherwise impair ZOLL Medical

 Corporation’s and ZOLL Services LLC’s Claims against any person except the Debtors and

 Reorganized Debtors. Nothing in the Plan shall release or impair ZOLL Medical Corporation’s

 and ZOLL Services LLC’s filed proofs of claim and ZOLL Medical Corporation and ZOLL


 7
       “Securities Plaintiffs” means all persons who purchased or otherwise acquired the common stock of the Debtor
       and who are members of the putative class, as such class may be amended, in the securities class action Grand
       Slam Capital Master Fund, Ltd., v. Rosen, et al., Case No. 1:19-cv-05362 filed in the United States District
       Court for the Southern District of New York.




                                                         22
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05           Main Document
                                                 Pg 23 of 112


 Services LLC may each assert a right to distribution as a general unsecured creditor(s) under the

 Plan. ZOLL Medical Corporation, ZOLL Services LLC, the Debtors, and the Reorganized

 Debtors each reserve their rights to assert any and all Claims and defenses available to them. For

 the avoidance of doubt, except as set forth herein, ZOLL Medical Corporation and ZOLL

 Services LLC expressly waive any right or entitlement to receive any payment in connection

 with their Claims from the assets and property of the Debtors and the Reorganized Debtors.

 H.        Miscellaneous

                     41.       Notwithstanding anything to the contrary herein or the Plan, nothing in the

 Plan or Confirmation Order shall limit the liability of attorneys to their respective clients

 pursuant to Rule 1.8(h) of the New York Rules of Professional Conduct.

                     42.       In the event of a conflict between this Order, on the one hand, and the

 Plan, the Plan Supplement or any other instrument or document created or executed pursuant to

 the Plan or any order (other than this Order) referenced in the Plan (or any exhibits, schedules,

 appendices, supplements, or amendments to any of the foregoing) or the other Definitive

 Documents, on the other hand, this Order shall govern and control in all respects.

                     43.       The requirements under Bankruptcy Rule 3020(e) that an order confirming

 a plan is stayed until the expiration of fourteen (14) days after entry of the order are hereby

 waived. This Order shall take effect immediately and shall not be stayed pursuant to Bankruptcy

 Rules 3020(e), 6004(h), or 7062.

                     44.       Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, and

 notwithstanding the entry of this Order or the occurrence of the Effective Date, this Court, except

 as otherwise provided in the Plan or herein, shall retain jurisdiction over all matters arising out




                                                       23
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05         Main Document
                                                 Pg 24 of 112


 of, and related to, the Chapter 11 Cases and the Plan to the fullest extent permitted by law,

 including, but not limited to, the matters set forth in Article XI of the Plan.

                     45.       Except as otherwise may be provided in the Plan or herein, notice of all

 subsequent pleadings in the Chapter 11 Cases after the Effective Date shall be limited to the

 following parties: (a) the Reorganized Debtors and their counsel; (b) the U.S. Trustee; (c) the

 Litigation Trust; and (e) any party known to be directly affected by the relief sought.

 Dated: December 17, 2019
        New York, New York

                                                    /s/ STUART M. BERNSTEIN________
                                                    THE HONORABLE STUART M. BERNSTEIN
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                      24
 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05   Main Document
                                              Pg 25 of 112


                                             Exhibit A

                                                Plan


                                          (Filed Separately)




 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                    Main Document
                                                  Pg 26 of 112


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------- X
                                                                      :
 In re                                                                :   Chapter 11
                                                                      :
 FUSION CONNECT, INC., et al.,                                        :   Case No. 19-11811 (SMB)
                                                                      :
                              Debtors.1                               :   (Jointly Administered)
                                                                      :
 -------------------------------------------------------------------- X

                            THIRD AMENDED JOINT CHAPTER 11 PLAN
                     OF FUSION CONNECT, INC., AND ITS SUBSIDIARY DEBTORS

         WEIL, GOTSHAL & MANGES LLP
         Gary T. Holtzer
         Sunny Singh
         Gaby Smith
         767 Fifth Avenue
         New York, New York 10153
         Telephone: (212) 310-8000
         Facsimile: (212) 310-8007


         Counsel for Debtors
         and Debtors in Possession

        Dated:       December 12, 2019
                     New York, New York




 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are: Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
     Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC
     Group, Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB
     Holdings, Inc. (6526); Fusion Communications, LLC (8337); Fusion Telecom LLC (0894); Fusion Texas
     Holdings, Inc. (2636); Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma, LLC (3260);
     Fusion Telecom of Missouri, LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings, LLC
     (2819); Fusion Management Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The Debtors’ principal
     offices are located at 210 Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.



 WEIL:\97316284\2\47019.0003
19-11811-smb               Doc 680             Filed 12/17/19 Entered 12/17/19 15:07:05                                             Main Document
                                                           Pg 27 of 112


                                                                 Table of Contents

                                                                                                                                                        Page


 ARTICLE I              DEFINITIONS AND INTERPRETATION. ...................................................................... 1
      A.          Definitions. ................................................................................................................................ 1
      B.          Interpretation; Application of Definitions and Rules of Construction. ................................... 18
      C.          Reference to Monetary Figures. .............................................................................................. 18
      D.          Controlling Document. ............................................................................................................ 18
      E.          Certain Consent Rights. ........................................................................................................... 18
 ARTICLE II ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS. ........................................ 19
           2.1.            Administrative Expense Claims. ................................................................................... 19
           2.2.            Fee Claims. .................................................................................................................... 19
           2.3.            Priority Tax Claims. ...................................................................................................... 20
           2.4.            DIP Claims. ................................................................................................................... 20
           2.5.            Restructuring Expenses. ................................................................................................ 20

 ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS. ................................................... 21
           3.1.            Classification in General. .............................................................................................. 21
           3.2.            Summary of Classification. ........................................................................................... 21
           3.3.            Special Provision Governing Unimpaired Claims. ........................................................ 21
           3.4.            Elimination of Vacant Classes. ...................................................................................... 21

 ARTICLE IV TREATMENT OF CLAIMS AND INTERESTS. ........................................................... 21
           4.1.            Priority Non-Tax Claims (Class 1). ............................................................................... 21
           4.2.            Other Secured Claims (Class 2)..................................................................................... 22
           4.3.            First Lien Claims (Class 3). ........................................................................................... 22
           4.4.            Second Lien Claims (Class 4). ...................................................................................... 23
           4.5.            General Unsecured Claims (Class 5). ............................................................................ 23
           4.6.            Intercompany Claims (Class 6). .................................................................................... 23
           4.7.            Intercompany Interests (Class 7). .................................................................................. 24
           4.8.            Parent Equity Interests (Class 8).................................................................................... 24
           4.9.            Subordinated Securities Claims (Class 9)...................................................................... 24

 ARTICLE V              MEANS FOR IMPLEMENTATION. .............................................................................. 25
           5.1.            No Substantive Consolidation. ...................................................................................... 25
           5.2.            Compromise and Settlement of Claims, Interests, and Controversies. .......................... 25
           5.3.            Sources of Consideration for Plan Distributions Implementing the
                           Reorganization Transaction. .......................................................................................... 30
           5.4.            Reorganization Transaction. .......................................................................................... 30
           5.5.            FCC Licenses and State PUC Authorizations ............................................................... 33
           5.6.            Employee Matters. ......................................................................................................... 33
           5.7.            Effectuating Documents; Further Transactions. ............................................................ 34
           5.8.            Section 1145 Exemption. ............................................................................................... 35
           5.9.            Cancellation of Existing Securities and Agreements. .................................................... 35


                                                                               i


 WEIL:\97316284\2\47019.0003
19-11811-smb             Doc 680            Filed 12/17/19 Entered 12/17/19 15:07:05                                              Main Document
                                                        Pg 28 of 112




                                                              Table of Contents
                                                                (continued)
                                                                                                                                                      Page


           5.10.        Cancellation of Liens. .................................................................................................... 37
           5.11.        Subordination Agreements. ........................................................................................... 37
           5.12.        Nonconsensual Confirmation. ....................................................................................... 37
           5.13.        Closing of Chapter 11 Cases. ........................................................................................ 37
           5.14.        Notice of Effective Date. ............................................................................................... 37
           5.15.        Separability. ................................................................................................................... 37
           5.16.        Litigation Trust .............................................................................................................. 38

 ARTICLE VI DISTRIBUTIONS. ........................................................................................................... 41
           6.1.         Distributions Generally.................................................................................................. 41
           6.2.         Distribution Record Date. .............................................................................................. 41
           6.3.         Date of Distributions. .................................................................................................... 41
           6.4.         Disbursing Agent. .......................................................................................................... 42
           6.5.         Rights and Powers of Disbursing Agent. ....................................................................... 42
           6.6.         Expenses of Disbursing Agent. ..................................................................................... 42
           6.7.         No Postpetition Interest on Claims. ............................................................................... 42
           6.8.         Delivery of Distributions. .............................................................................................. 43
           6.9.         Distributions after Effective Date. ................................................................................. 43
           6.10.        Unclaimed Property. ...................................................................................................... 43
           6.11.        Time Bar to Cash Payments. ......................................................................................... 43
           6.12.        Manner of Payment under Plan. .................................................................................... 44
           6.13.        Satisfaction of Claims. ................................................................................................... 44
           6.14.        Fractional Stock and Notes. ........................................................................................... 44
           6.15.        Minimum Cash Distributions. ....................................................................................... 44
           6.16.        Setoffs and Recoupments. ............................................................................................. 44
           6.17.        Allocation of Distributions between Principal and Interest. .......................................... 45
           6.18.        No Distribution in Excess of Amount of Allowed Claim. ............................................. 45
           6.19.        Withholding and Reporting Requirements. ................................................................... 45
           6.20.        Hart-Scott-Rodino Antitrust Improvements Act. .......................................................... 45

 ARTICLE VII PROCEDURES FOR DISPUTED CLAIMS. .................................................................. 46
           7.1.         Objections to Claims. .................................................................................................... 46
           7.2.         Resolution of Disputed Claims. ..................................................................................... 46
           7.3.         Payments and Distributions with Respect to Disputed Claims...................................... 46
           7.4.         Distributions after Allowance. ....................................................................................... 46
           7.5.         [Intentionally Omitted] .................................................................................................. 46
           7.6.         Estimation of Claims. .................................................................................................... 46
           7.7.         No Distributions Pending Allowance. ........................................................................... 47
           7.8.         Claim Resolution Procedures Cumulative. .................................................................... 47
           7.9.         Interest. .......................................................................................................................... 47
           7.10.        Insured Claims. .............................................................................................................. 47




                                                                            ii

 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680             Filed 12/17/19 Entered 12/17/19 15:07:05                                            Main Document
                                                        Pg 29 of 112




                                                             Table of Contents
                                                               (continued)
                                                                                                                                                    Page


 ARTICLE VIII                                EXECUTORY CONTRACTS AND UNEXPIRED LEASES............... 47
           8.1.         General Treatment. ........................................................................................................ 47
           8.2.         Determination of Assumption Disputes and Deemed Consent. .................................... 48
           8.3.         Rejection Damages Claims. ........................................................................................... 49
           8.4.         Insurance Policies. ......................................................................................................... 49
           8.5.         Intellectual Property Licenses and Agreements. ........................................................... 50
           8.6.         Tax Agreements............................................................................................................. 50
           8.7.         Assignment. ................................................................................................................... 50
           8.8.         Modifications, Amendments, Supplements, Restatements, or Other
                        Agreements. ................................................................................................................... 51
           8.9.         Reservation of Rights. ................................................................................................... 51

 ARTICLE IX CONDITIONS PRECEDENT TO CONFIRMATION OF PLAN AND
            EFFECTIVE DATE. ......................................................................................................... 51
           9.1.         Conditions Precedent to Confirmation of Plan. ............................................................. 51
           9.2.         Conditions Precedent to Effective Date. ........................................................................ 52
           9.3.         Waiver of Conditions Precedent. ................................................................................... 53
           9.4.         Effect of Failure of a Condition. .................................................................................... 54

 ARTICLE X           EFFECT OF CONFIRMATION OF PLAN. .................................................................... 54
           10.1.        Vesting of Assets. .......................................................................................................... 54
           10.2.        Binding Effect................................................................................................................ 54
           10.3.        Discharge of Claims and Termination of Interests. ....................................................... 54
           10.4.        Term of Injunctions or Stays. ........................................................................................ 55
           10.5.        Injunction. ...................................................................................................................... 55
           10.6.        Releases. ........................................................................................................................ 56
           10.7.        Exculpation. ................................................................................................................... 58
           10.8.        Limitations on Executable Assets with Respect to Certain Causes of Action............... 58
           10.9.        SEC Rights and Powers ................................................................................................. 59
           10.10.       FCC Rights and Powers ................................................................................................. 59
           10.11.       Subordinated Claims...................................................................................................... 59
           10.12.       Retention of Causes of Action/Reservation of Rights. .................................................. 59
           10.13.       [Intentionally Omitted] .................................................................................................. 60
           10.14.       Corporate and Limited Liability Company Action. ....................................................... 60

 ARTICLE XI RETENTION OF JURISDICTION. ................................................................................. 60
           11.1.        Retention of Jurisdiction. ............................................................................................... 60
           11.2.        Courts of Competent Jurisdiction. ................................................................................. 62

 ARTICLE XII MISCELLANEOUS PROVISIONS. ................................................................................ 62
           12.1.        Payment of Statutory Fees. ............................................................................................ 62
           12.2.        [Intentionally Omitted] .................................................................................................. 62

                                                                          iii

 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680            Filed 12/17/19 Entered 12/17/19 15:07:05                                              Main Document
                                                       Pg 30 of 112




                                                             Table of Contents
                                                               (continued)
                                                                                                                                                     Page


           12.3.       Plan Supplement. ........................................................................................................... 62
           12.4.       Request for Expedited Determination of Taxes............................................................. 62
           12.5.       Exemption from Certain Transfer Taxes. ...................................................................... 62
           12.6.       Amendments. ................................................................................................................. 63
           12.7.       Effectuating Documents and Further Transactions. ...................................................... 63
           12.8.       Revocation or Withdrawal of Plan. ............................................................................... 63
           12.9.       Dissolution of Statutory Committees............................................................................. 64
           12.10.      Severability of Plan Provisions...................................................................................... 64
           12.11.      Governing Law. ............................................................................................................. 64
           12.12.      Time. .............................................................................................................................. 64
           12.13.      Dates of Actions to Implement the Plan. ....................................................................... 64
           12.14.      Immediate Binding Effect. ............................................................................................ 65
           12.15.      Deemed Acts. ................................................................................................................ 65
           12.16.      Successor and Assigns. .................................................................................................. 65
           12.17.      Entire Agreement. .......................................................................................................... 65
           12.18.      Exhibits to Plan.............................................................................................................. 65
           12.19.      Notices. .......................................................................................................................... 65




                                                                          iv

 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                                Pg 31 of 112


                  Each of Fusion Connect, Inc., Fusion BCHI Acquisition LLC, Fusion NBS Acquisition
 Corp., Fusion LLC, Fusion MPHC Holding Corporation, Fusion MPHC Group, Inc., Fusion Cloud
 Company LLC, Fusion Cloud Services, LLC, Fusion CB Holdings, Inc., Fusion Communications, LLC,
 Fusion Telecom, LLC, Fusion Texas Holdings, Inc., Fusion Telecom of Kansas, LLC, Fusion Telecom of
 Oklahoma, LLC, Fusion Telecom of Missouri, LLC, Fusion Telecom of Texas Ltd., L.L.P., Bircan
 Holdings, LLC, Fusion Management Services LLC, and Fusion PM Holdings, Inc. (each, a “Debtor” and,
 collectively, the “Debtors”) propose the following joint chapter 11 plan of reorganization pursuant to
 section 1121(a) of the Bankruptcy Code. Capitalized terms used herein shall have the meanings set forth
 in Article I.A or elsewhere herein.

                           ARTICLE I      DEFINITIONS AND INTERPRETATION.

           A.        Definitions.

 The following terms shall have the respective meanings specified below:

         1.1    Accepting Class means a Class that votes to accept the Plan in accordance with section
 1126 of the Bankruptcy Code.

         1.2      Ad Hoc Group of Tranche A Term Loan/ Revolving Lenders means the ad hoc group of
 certain Prepetition First Lien Lenders represented by Simpson Thacher & Bartlett LLP, as identified in
 the Verified Statement of the Ad Hoc Group of Tranche A Term Loan / Revolving Lenders Pursuant to
 Federal Rule of Bankruptcy Procedure 2019 (ECF No. 249).

         1.3     Administrative Expense Claim means any Claim for costs or expenses of administration
 incurred during the Chapter 11 Cases of a kind specified under sections 503(b), 507(a)(2), 507(b), or
 1114(e)(2) of the Bankruptcy Code, including, without limitation, (a) the actual and necessary costs and
 expenses incurred after the Commencement Date and through the Effective Date of preserving the Estates
 and operating the businesses of the Debtors; (b) Fee Claims; (c) Restructuring Expenses; and (d) the DIP
 Claims.

           1.4       Affiliates means “Affiliates” as such term is defined in section 101(2) of the Bankruptcy
 Code.

          1.5     Allowed means, with reference to any Claim or Interest, a Claim or Interest (a) arising on
 or before the Effective Date as to which (i) no objection to allowance or priority, and no request for
 estimation or other challenge, including, without limitation, pursuant to section 502(d) of the Bankruptcy
 Code or otherwise, has been interposed and not withdrawn within the applicable period fixed by the Plan
 or applicable law, or (ii) any objection has been determined in favor of the holder of the Claim or Interest
 by a Final Order; (b) that is compromised, settled, or otherwise resolved pursuant to the authority of the
 Debtors, the Reorganized Debtors, or the Litigation Trustee, as applicable; (c) as to which the liability of
 the Debtors or the Reorganized Debtors, as applicable, and the amount thereof are determined by a Final
 Order of a court of competent jurisdiction; or (d) expressly allowed hereunder; provided, however, that
 notwithstanding the foregoing, (x) unless expressly waived by the Plan, the Allowed amount of Claims or
 Interests shall be subject to and shall not exceed the limitations or maximum amounts permitted by the
 Bankruptcy Code, including sections 502 or 503 of the Bankruptcy Code, to the extent applicable, and (y)
 the Reorganized Debtors or the Litigation Trust, as applicable, shall retain all claims and defenses with
 respect to Allowed Claims that are Reinstated or otherwise Unimpaired pursuant to the Plan, if any.

          1.6      Amended Organizational Documents means the forms of certificates of incorporation,
 certificates of formation, limited liability company agreements, partnership agreements or other forms of



 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                                Pg 32 of 112


 organizational documents and bylaws, as applicable, of the Reorganized Debtors, to be amended in
 connection with the Reorganization Transaction, substantially final forms of which shall be contained in
 the Plan Supplement to the extent they contain material changes to the existing forms.

         1.7     Asset means all of the right, title, and interest of the Debtors in and to property of
 whatever type or nature (including, without limitation, real, personal, mixed, intellectual, tangible, and
 intangible property).

         1.8     Assumption Dispute means a pending objection relating to assumption of an executory
 contract or unexpired lease pursuant to section 365 of the Bankruptcy Code.

        1.9     Assumption Schedule means the schedule of executory contracts and unexpired leases to
 be assumed by the Debtors pursuant to the Plan that will be included in the Plan Supplement.

       1.10     Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. § 101, et seq., as
 amended from time to time, as applicable to the Chapter 11 Cases.

         1.11    Bankruptcy Court means the United States Bankruptcy Court for the Southern District of
 New York having jurisdiction over the Chapter 11 Cases or any other court having jurisdiction over the
 Chapter 11 Cases, including, to the extent of the withdrawal of any reference under 28 U.S.C. § 157, the
 United States District Court for the Southern District of New York.

         1.12    Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as promulgated by
 the United States Supreme Court under section 2075 of title 28 of the United States Code and any local
 bankruptcy rules of the Bankruptcy Court, in each case, as amended from time to time and applicable to
 the Chapter 11 Cases.

         1.13    Benefit Plans means each (a) “employee benefit plan,” as defined in section 3(3) of
 ERISA and (b) all other pension, retirement, bonus, incentive, health, life, disability, group insurance,
 vacation, holiday and fringe benefit plan, program, contract, or arrangement (whether written or
 unwritten) maintained, contributed to, or required to be contributed to, by the Debtors for the collective
 benefit of any of its current or former employees or independent contractors, other than those that entitle
 employees to, or that otherwise give rise to, Interests or consideration based on the value of Interests, in
 the Debtors.

           1.14      Board of Directors means FCI’s board of directors during the Chapter 11 Cases.

        1.15      Business Day means any day other than a Saturday, a Sunday, or any other day on which
 banking institutions in New York, New York are required or authorized to close by law or executive
 order.

           1.16      Cash means legal tender of the United States of America.

          1.17    Causes of Action means any action, claim, cross-claim, third-party claim, cause of
 action, controversy, demand, right, lien, indemnity, guaranty, suit, obligation, liability, loss, debt, damage,
 judgment, account, defense, remedy, offset, power, privilege, proceeding, license and franchise of any
 kind or character whatsoever, known, unknown, foreseen or unforeseen, existing or hereafter arising,
 contingent or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
 unliquidated, disputed or undisputed, secured or unsecured, assertable directly or derivatively, whether
 arising before, on, or after the Commencement Date, in contract or in tort, in law or in equity or pursuant
 to any other theory of law (including, without limitation, under any state or federal securities laws).



                                                        2
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                                Pg 33 of 112


 Causes of Action also includes: (a) any right of setoff, counterclaim or recoupment and any claim for
 breach of contract or for breach of duties imposed by law or in equity; (b) the right to object to Claims or
 Interests; (c) any claim pursuant to section 362 or chapter 5 of the Bankruptcy Code; (d) any claim or
 defense including fraud, mistake, duress and usury and any other defenses set forth in section 558 of the
 Bankruptcy Code; and (e) any claims under any state law or foreign law, including, without limitation,
 any fraudulent transfer or similar claims.

         1.18   Chapter 11 Cases means the jointly administered cases under chapter 11 of the
 Bankruptcy Code commenced by the Debtors on the Commencement Date in the Bankruptcy Court styled
 In re Fusion Connect, Inc., et al., Case No. 19-11811 (SMB).

           1.19      Claim has the meaning set forth in section 101(5) of the Bankruptcy Code, as against any
 Debtor.

         1.20    Class means any group of Claims or Interests classified under the Plan pursuant to
 sections 1122 and 1123(a)(1) of the Bankruptcy Code.

           1.21      Commencement Date means June 3, 2019.

         1.22    Communications Act means chapter 5 of title 47 of the United States Code, 47 U.S.C. §§
 151-622, as now in effect or hereafter amended, or any other successor federal statute, and the rules and
 regulations promulgated thereunder.

        1.23    Confirmation Date means the date on which the Clerk of the Bankruptcy Court enters the
 Confirmation Order.

        1.24     Confirmation Hearing means the hearing to be held by the Bankruptcy Court to consider
 confirmation of the Plan, as such hearing may be adjourned or continued from time to time.

        1.25      Confirmation Order means the order of the Bankruptcy Court confirming the Plan
 pursuant to section 1129 of the Bankruptcy Code.

        1.26    Consenting First Lien Lenders means the Prepetition First Lien Lenders that are or
 become party to the RSA together with their respective successors and permitted assigns.

         1.27     Consenting Second Lien Lenders means the Prepetition Second Lien Lenders that vote
 to accept the Plan together with their respective successors and permitted assigns.

         1.28    Consulting Agreement means that certain Consulting Agreement, in the form attached to
 Matthew D. Rosen's resignation letter or otherwise mutually acceptable to the First Lien Lender Group
 and Matthew D. Rosen, to be executed as soon as reasonably practicable and to go into effect on the
 Effective Date, by and among Reorganized FCI and Matthew D. Rosen.

         1.29     Contingent DIP Obligations means all of the Debtors’ obligations under the DIP
 Documents and the DIP Order that are contingent and/or unliquidated, other than DIP Claims that are
 paid in full in Cash on or prior to the Effective Date and contingent indemnification obligations as to
 which a Claim has been asserted on or prior to the Effective Date.

         1.30    Creditors’ Committee means the statutory committee of unsecured creditors appointed by
 the U.S. Trustee in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code.




                                                        3
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                                Pg 34 of 112


         1.31    Cure Amount means the payment of Cash by the Debtors, or the distribution of other
 property (as the parties may agree or the Bankruptcy Court may order), as necessary pursuant to section
 365(b)(1)(A) of the Bankruptcy Code to permit the Debtors to assume an executory contract or unexpired
 lease.

          1.32     D&O Policy means any insurance policy that covers, among others, current or former
 directors, members, trustees, managers, and officers liability issued at any time to or providing coverage
 to the Debtors and all agreements, documents or instruments relating thereto, including any runoff
 policies or tail coverage.

           1.33      Debtor or Debtors has the meaning set forth in the introductory paragraph of the Plan.

          1.34   Debtor Employees means any employee of the Debtors as of the Commencement Date
 and immediately prior to the Effective Date other than any director or officer of the Debtors identified as
 such in the Disclosure Statement.

         1.35     Debtor Exculpated Parties means (a) any individual serving as an officer of the Debtors
 during the Chapter 11 Cases; (b) any individual serving as a director on the Restructuring Committee
 and/or the Special Committee during the Chapter 11 Cases; (c) Mr. Marvin Rosen; and (d) the Debtor
 Related Parties.

        1.36    Debtors in Possession means the Debtors in their capacity as debtors in possession in the
 Chapter 11 Cases pursuant to sections 1101, 1107(a), and 1108 of the Bankruptcy Code.

          1.37    Debtor Related Parties means with respect to the Debtors, each Debtor’s successors,
 Debtor Employees, postpetition financial advisors, postpetition attorneys, postpetition accountants,
 postpetition investment bankers, postpetition investment advisors, postpetition consultants, postpetition
 representatives, and other postpetition professionals; for the avoidance of doubt, Debtor Related Parties
 do not include the Debtors themselves, any Non-Released Party, or any current or former director or
 officer of the Debtors.

         1.38    Declaratory Ruling means a declaratory ruling adopted by the FCC granting the relief
 requested in a Petition for Declaratory Ruling.

          1.39    Deficiency Note means a non-interest bearing promissory note issued by Reorganized
 FCI on the Effective Date to the holders of Revolving Claims with a face amount equal to an amount
 determined on the Effective Date as the difference between (a) the amount of the Revolving Claims and
 (b) the sum of (x) the original principal amount of the Revolving Lenders’ New First Lien Loans and (y)
 the value of the New Equity Interests to be distributed to the holders of Revolving Claims on account of
 such Revolving Claims based upon the midpoint of equity value set forth in Exhibit E to the Disclosure
 Statement dated October 7, 2019, which note shall have sole recourse for non-payment of or non-
 compliance with any obligation thereunder to the Vector Subordinated Note Collateral and otherwise
 shall be non-recourse to Reorganized FCI or any of its other property or other assets.

          1.40   Definitive Documents means the documents (including any related orders, agreements,
 instruments, schedules or exhibits) that are necessary or desirable to implement, or otherwise relate to the
 Reorganization Transaction, including, but not limited to: (a) the Plan; (b) the Disclosure Statement;
 (c) the Disclosure Statement Motion; (d) the Disclosure Statement Order; (e) the Consulting Agreement;
 (f) each of the documents comprising the Plan Supplement; (g) the Deficiency Note; and (h) the
 Confirmation Order.




                                                         4
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                               Pg 35 of 112


           1.41      DIP Agent means the “DIP Agent” as defined in the DIP Order.

          1.42    DIP Claims means all Claims held by the DIP Lenders on account of, arising under or
 relating to the DIP Documents or the DIP Order, which, for the avoidance of doubt, shall include all “DIP
 Obligations” as such term is defined in the DIP Order.

           1.43      DIP Credit Agreement means the “DIP Credit Agreement” as defined in the DIP Order.

           1.44      DIP Documents means the “DIP Documents” as defined in the DIP Order.

           1.45      DIP Lenders means the “DIP Lenders” as defined in the DIP Order.

         1.46    DIP Motion means the Motion of Debtors for (I) Authorization (A) To Obtain
 Postpetition Financing, (B) To Use Cash Collateral, (C) To Grant Liens and Provide Superpriority
 Administrative Expense Status, (D) To Grant Adequate Protection, (E) To Modify the Automatic Stay;
 (F) To Schedule a Final Hearing and (II) Related Relief (ECF No. 17).

         1.47    DIP Order means the Final Order (I) Authorizing the Debtors To (A) Obtain Postpetition
 Financing, (B) Use Cash Collateral, (II) Granting Liens and Providing Superpriority Administrative
 Expense Status, (III) Granting Adequate Protection To the Prepetition Secured Parties, (IV) Modifying
 the Automatic Stay, and (V) Granting Related Relief (ECF No. 160).

         1.48   Disallowed means, with respect to any Claim or Interest, that such Claim or Interest has
 been determined by a Final Order or specified in a provision of the Plan not to be Allowed.

        1.49   Disbursing Agent means (a) with respect to the Reorganization Transaction, the
 Reorganized Debtors; and (b) with respect to the Litigation Trust Assets, the Litigation Trust or its agent.

         1.50     Disclosure Statement means the disclosure statement filed by the Debtors in support of
 the Plan, as amended, supplemented or modified from time to time, as approved by the Bankruptcy Court
 pursuant to section 1125 of the Bankruptcy Code.

        1.51    Disclosure Statement Motion means the motion of the Debtors seeking entry of an order
 approving the Disclosure Statement and authorizing solicitation of the Plan.

         1.52    Disclosure Statement Order means the order entered by the Bankruptcy Court granting
 the Disclosure Statement Motion.

         1.53    Disputed means with respect to a Claim or Interest, any Claim or Interest that (a) is
 neither Allowed nor Disallowed under the Plan or a Final Order, nor deemed Allowed under sections 502,
 503, or 1111 of the Bankruptcy Code; or (b) the Debtors or any parties in interest have interposed a timely
 objection or request for estimation, and such objection or request for estimation has not been withdrawn
 or determined by a Final Order. If the Debtors dispute only a portion of a Claim, such Claim shall be
 deemed Allowed in any amount the Debtors do not dispute, and Disputed as to the balance of such Claim.

           1.54      Distribution Record Date means the Effective Date.

         1.55     Effective Date means the date that is the first Business Day on which all conditions to the
 effectiveness of the Plan set forth in Article IX hereof have been satisfied or waived in accordance with
 the terms of the Plan.




                                                       5
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                               Pg 36 of 112


         1.56        Employee Arrangements shall have the meaning ascribed to such term in Section 5.8 of
 the Plan.

          1.57    Entity means an individual, corporation, partnership, limited partnership, limited liability
 company, association, joint stock company, joint venture, estate, trust, unincorporated organization,
 governmental unit (as defined in section 101(27) of the Bankruptcy Code) or any political subdivision
 thereof, or other person (as defined in section 101(41) of the Bankruptcy Code) or other entity.

          1.58    Equity Allocation Mechanism means the methodology for allocating the New Equity
 Interests and/or Special Warrants among the holders of Allowed First Lien Claims set forth on Exhibit A
 to the Plan.

           1.59      ERISA means the Employee Retirement Income Security Act of 1974, as amended.

         1.60    Estate or Estates means, individually or collectively, the estate or estates of the Debtors
 created under section 541 of the Bankruptcy Code.

         1.61    Exculpated Parties means collectively, each solely in their capacities as such, the
 (a) Debtors; (b) Reorganized Debtors; (c) Consenting First Lien Lenders; (d) Prepetition First Lien
 Administrative Agent; (e) Prepetition Super Senior Administrative Agent; (f) DIP Agent, (g) DIP
 Lenders; (h) New First Lien Lenders; (i) New First Lien Agent; (j) New Exit Facility Lenders; (k) New
 Exit Facility Agent; (l) Litigation Trust Oversight Committee and Litigation Trustee; (m) Creditors’
 Committee and each of its members in such capacity; (n) Non-Debtor Related Parties; and (o) Debtor
 Exculpated Parties.

         1.62    FCC means the Federal Communications Commission, including any official bureau or
 division thereof acting on delegated authority, and any successor governmental agency performing
 functions similar to those performed by the Federal Communications Commission on the Effective Date.

         1.63      FCC Applications means, collectively, each requisite application, petition, or other
 request filed or to be filed with the FCC in connection with the Reorganization Transaction and this Plan,
 including the FCC Applications.

         1.64     FCC Approval means the FCC’s grant of the FCC Applications; provided that, subject to
 the consent of the Requisite First Lien Lenders, the possibility that an appeal, request for stay, or petition
 for rehearing or review by a court or administrative agency may be filed with respect to such grant, or that
 the FCC may reconsider or review such grant on its own authority, shall not prevent such grant from
 constituting FCC Approval for purposes of the Plan.

          1.65    FCC Licenses means licenses, authorizations, waivers, and permits that are issued from
 time to time by the FCC.

         1.66    FCC Applications means the applications filed with the FCC seeking FCC consent to the
 Transfer of Control.

          1.67    FCC Ownership Procedures Order means an order entered by the Bankruptcy Court
 establishing procedures for, among other things, completion and submission of the Ownership
 Certifications, which order shall be in form and substance reasonably acceptable to the Requisite First
 Lien Lenders.

           1.68      FCI means Fusion Connect, Inc.



                                                       6
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                                Pg 37 of 112


         1.69    Fee Claim means a Claim for professional services rendered or costs incurred on or after
 the Commencement Date through the Effective Date by professional persons retained by the Debtors or
 the Creditors’ Committee by an order of the Bankruptcy Court pursuant to sections 327, 328, 329, 330,
 331, or 503(b) of the Bankruptcy Code in the Chapter 11 Cases.

          1.70    Final Order means an order or judgment of a court of competent jurisdiction that has
 been entered on the docket maintained by the clerk of such court and is in full force and effect, which has
 not been reversed, vacated or stayed and as to which (a) the time to appeal, petition for certiorari, or move
 for a new trial, reargument or rehearing has expired and as to which no appeal, petition for certiorari, or
 other proceedings for a new trial, reargument, or rehearing shall then be pending; or (b) if an appeal, writ
 of certiorari, new trial, reargument, or rehearing thereof has been sought, such order or judgment shall
 have been affirmed by the highest court to which such order was appealed, or certiorari shall have been
 denied, or a new trial, reargument, or rehearing shall have been denied or resulted in no modification of
 such order, and the time to take any further appeal, petition for certiorari or move for a new trial,
 reargument, or rehearing shall have expired; provided, however, that no order or judgment shall fail to be
 a “Final Order” solely because of the possibility that a motion under Rules 59 or 60 of the Federal Rules
 of Civil Procedure or any analogous Bankruptcy Rule (or any analogous rules applicable in another court
 of competent jurisdiction) or sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed
 with respect to such order or judgment.

          1.71    First Lien Claims means all Claims arising under or in connection with the Prepetition
 First Lien Credit Agreement.

          1.72    First Lien Lender Equity Distribution means a distribution of New Equity Interests
 and/or Special Warrants, which New Equity Interests shall constitute one hundred percent (100%) of all
 of the issued and outstanding New Equity Interests issued on the Effective Date, subject to dilution by the
 Special Warrants and the Management Incentive Plan, and to be allocated among the holders of Allowed
 First Lien Claims pursuant to, and subject to the terms and conditions of, the Equity Allocation
 Mechanism; provided, that holders of Allowed First Lien Claims may receive a distribution on account of
 their Claims in lieu of Special Warrants that is otherwise satisfactory to such holders and compliant with
 the rules and regulations of the FCC and in the reasonable judgment of the Debtors, with the consent of
 the Requisite First Lien Lenders, would not result in an undue delay of obtaining FCC Approval.

         1.73    First Lien Lender Group means the ad hoc group of Consenting First Lien Lenders
 represented by Davis Polk & Wardwell LLP and Greenhill & Co., LLC.

          1.74    General Unsecured Claim means any Claim against the Debtors (other than any
 Intercompany Claims) as of the Commencement Date that is neither secured by collateral nor entitled to
 priority under the Bankruptcy Code or any Final Order of the Bankruptcy Court, including any deficiency
 claim under section 506(a) of the Bankruptcy Code. For the avoidance of doubt, the Prepetition
 Subordinated Notes Claim shall be deemed a General Unsecured Claim, but the Prepetition Subordinated
 Notes Claim is not being deemed Allowed under this Plan.

           1.75      Global Settlement shall have the meaning ascribed to such term in Section 5.2(b) of the
 Plan.

        1.76    Impaired means, with respect to a Claim, Interest, or Class of Claims or Interests,
 “impaired” within the meaning of sections 1123(a)(4) and 1124 of the Bankruptcy Code.




                                                       7
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                                Pg 38 of 112


         1.77     Independent Directors means the independent directors (other than Mr. Neal Goldman)
 who have served on the Restructuring Committee at all times from its formation until immediately prior
 to the Effective Date.

         1.78    Insured Claims means any Claim or portion of a Claim that is, or may be, insured under
 any of the Debtors’ insurance policies.

         1.79    Intercompany Claim means any pre- or postpetition Claim against a Debtor held by
 another Debtor.

        1.80    Intercompany Interest means an Interest in a Debtor held by another Debtor. For the
 avoidance of doubt, an Intercompany Interest shall exclude a Parent Equity Interest.

          1.81    Interests means any equity security (as defined in section 101(16) of the Bankruptcy
 Code) of a Debtor, including all shares, common stock, preferred stock, units, membership interest,
 partnership interest, or other instrument evidencing any fixed or contingent ownership interest in any
 Debtor, whether or not transferable, and any option, warrant, or other right, contractual or otherwise, to
 acquire any such interest in the Debtors, whether fully vested or vesting in the future, including, without
 limitation, equity or equity-based incentives, grants, or other instruments issued, granted or promised to
 be granted to current or former employees, directors, officers, or contractors of the Debtors, to acquire
 any such interests in the Debtors that existed immediately before the Effective Date.

         1.82     Key Employee Retention Agreements shall mean the key employee retention agreements
 entered into by FCI and certain key employees of FCI on or about May 30, 2019.

           1.83      Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

        1.84   Lingo Receivable means amounts payable to the Debtors under the Carrier Solutions
 Master Services Agreement and Transition Services Agreement among the Debtors and Lingo
 Communications, Inc.

          1.85    Litigation Trust means the trust that will be created on the Effective Date pursuant to the
 Litigation Trust Agreement and in accordance with the terms of this Plan.

         1.86     Litigation Trust Agreement means the trust agreement by and among the Reorganized
 Debtors (solely in their capacity as successors to the Debtors), the Litigation Trustee, the Litigation Trust
 Oversight Committee and the Creditors’ Committee, that, among other things, establishes the Litigation
 Trust and describes the powers, duties, and responsibilities of the Litigation Trustee and the Litigation
 Trust Oversight Committee, substantially in the form included in the Plan Supplement and consistent with
 Section 5.2(b) and Section 5.16 of the Plan, which shall be in form and substance reasonably acceptable
 to the Requisite First Lien Lenders.

         1.87    Litigation Trust Assets means the Litigation Trust Causes of Action and the Litigation
 Trust Proceeds.

          1.88  Litigation Trust Causes of Action means, collectively, the Litigation Trust Debtor
 Causes of Action and the Litigation Trust First Lien Lender Causes of Action (as defined in Section
 5.2(b)).

        1.89     Litigation Trust Debtor Causes of Action means (i) all Causes of Action of the Debtors
 under chapter 5 of the Bankruptcy Code or under similar or related state or federal statutes and common



                                                        8
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                                Pg 39 of 112


 law, including, without limitation, all preference, fraudulent conveyance, fraudulent transfer, and/or other
 similar avoidance claims, rights, and causes of action, and commercial tort law, (ii) all Causes of Action
 of any Debtor (including for the avoidance of doubt any predecessor of any Debtor) or any Debtor’s
 Estate against any Non-Released Party, other than Causes of Action arising in connection with the Lingo
 Receivable, (iii) all Causes of Action of the Debtors arising in connection with the Debtors and relating to
 any act or omission of any Non-Released Party; and (iv) all Causes of Action of any Debtor (including for
 the avoidance of doubt any predecessor of any Debtor), the Debtors’ Estates, and the Reorganized
 Debtors arising under any D&O Policy solely to the extent such Causes of Action are based on Causes of
 Action described in sub-sections (i), (ii), and (iii) of this section and to the extent assignable to the
 Litigation Trust pursuant to the terms of the applicable D&O Policy; provided, however, that Litigation
 Trust Debtor Causes of Action shall not include: (a) any Causes of Action against any Released Party that
 is released pursuant to the Plan and (b) Preference Actions against any Entity other than Non-Released
 Parties.

          1.90   Litigation Trust Expenses means all reasonable fees, costs, and expenses of and incurred
 by the Litigation Trust, including legal and other professional fees, costs, and expenses, administrative
 fees and expenses, insurance fees, taxes, and escrow expenses, including reasonable fees and expenses of
 the Litigation Trustee and the Litigation Trust Oversight Committee, which shall be paid in accordance
 with the Litigation Trust Agreement; provided, however, that neither the Debtors nor the Reorganized
 Debtors shall be required in any event to pay the Litigation Trust Expenses.

          1.91     Litigation Trust First Lien Lender Causes of Action has the meaning set forth in Section
 5.2 of this Plan.

        1.92    Litigation Trust Initial Funding means an initial amount of $1,500,000 cash to be
 funded by the Reorganized Debtors to the Litigation Trust on the Effective Date.

          1.93    Litigation Trust Interest means a non-certificated beneficial interest in the Litigation
 Trust granted to each holder of an Allowed General Unsecured Claim (other than the Term Loan
 Deficiency Claim and the Second Lien Deficiency Claim), which shall entitle such holder to a Pro Rata
 share in the Litigation Trust Assets in accordance with the Litigation Trust Agreement and Sections 4.4,
 4.5, 5.2(b) and 5.16 of the Plan.

           1.94      Litigation Trust Litigation Proceeds means proceeds of the Litigation Trust Causes of
 Action.

          1.95    Litigation Trust Loan means an interest-bearing loan in the aggregate amount of
 $3,500,000 to be made by Reorganized FCI or its affiliates to the Litigation Trust in accordance with the
 Litigation Trust Loan Agreement and Sections 5.2(b) and 5.16 of the Plan.

         1.96     Litigation Trust Loan Agreement means an agreement among the Reorganized Debtors
 and the Litigation Trust governing the Litigation Trust Loan Proceeds to be entered on the Effective Date,
 or as soon thereafter as reasonably practicable, consistent with Sections 5.2(b) and 5.16 of the Plan, which
 shall be in form and substance reasonably acceptable to the Committee and the Requisite First Lien
 Lenders.

           1.97      Litigation Trust Loan Proceeds means the proceeds of the Litigation Trust Loan.

         1.98      Litigation Trust Oversight Committee means a three-person committee with the role,
 responsibilities, and authority relating to the Litigation Trust and the Litigation Trust Assets set forth in
 the Litigation Trust Agreement and Sections 5.2(b) and 5.16 of the Plan, which shall initially be



                                                        9
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05             Main Document
                                               Pg 40 of 112


 comprised of: (a) a member appointed by the Creditors’ Committee; (b) a member appointed by the First
 Lien Lender Group; and (c) Mr. Neal Goldman.

          1.99   Litigation Trust Proceeds means the Litigation Trust Initial Funding, the Litigation Trust
 Litigation Proceeds, and the Litigation Trust Loan Proceeds.

        1.100 Litigation Trustee means the trustee of the Litigation Trust with the role, responsibilities,
 and authority relating to the Litigation Trust and the Litigation Trust Assets set forth in the Litigation
 Trust Agreement and Sections 5.2(b) and 5.16 of the Plan.

         1.101 Management Incentive Plan means a post-emergence management incentive plan, under
 which up to ten percent (10%) of the New Equity Interests (after taking into account the shares to be
 issued under the Management Incentive Plan) will be reserved for issuance as awards on terms and
 conditions as agreed to by the New Board.

         1.102 New Board means the new board of directors of Reorganized FCI selected in accordance
 with Section 5.5 of the Plan.

         1.103 New Equity Interests means the new common stock to be issued by Reorganized FCI on
 the Effective Date or upon exercise of the Special Warrants, authorized pursuant to the Amended
 Organizational Documents of Reorganized FCI.

       1.104         New Exit Facility means the facility arising pursuant to the New Exit Facility Credit
 Agreement.

         1.105 New Exit Facility Agent means the administrative agent under the New Exit Facility
 Credit Agreement.

         1.106 New Exit Facility Credit Agreement means the agreement to be entered into by the
 Reorganized Debtors, the New Exit Facility Agent and the New Exit Facility Lenders on the Effective
 Date that shall govern the New Exit Facility.

         1.107 New Exit Facility Documents means, collectively, the New Exit Facility Credit
 Agreement and all other documents required to be delivered by any of the Reorganized Debtors pursuant
 to the New Exit Facility Credit Agreement.

        1.108 New Exit Facility Lenders means the Persons party to the New Exit Facility Credit
 Agreement as “Lenders” thereunder, each in its capacity as such, and each of their respective successors
 and permitted assigns.

       1.109         New Exit Facility Term Sheet means the term sheet for the New Exit Facility Credit
 Agreement.

       1.110         New First Lien Agent means the administrative agent under the New First Lien Credit
 Agreement.

          1.111 New First Lien Credit Agreement means the agreement to be entered into by the
 Reorganized Debtors, the New First Lien Agent, and the New First Lien Lenders on the Effective Date
 that shall govern the New First Lien Credit Facility.




                                                      10
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                              Pg 41 of 112


         1.112 New First Lien Credit Documents means, collectively, the New First Lien Credit
 Agreement and all other documents required to be delivered by any of the Reorganized Debtors pursuant
 to the New First Lien Credit Agreement.

         1.113 New First Lien Credit Facility means the facility arising pursuant to the New First Lien
 Credit Agreement, on terms consistent with the New First Lien Facility Term Sheet.

         1.114 New First Lien Lenders means the Persons party to the New First Lien Credit Agreement
 as “Lenders” thereunder, each in its capacity as such, and each of their respective successors and
 permitted assigns.

         1.115 New First Lien Facility Term Sheet means the term sheet attached as Schedule 2 to the
 Restructuring Term Sheet attached as Exhibit A to the RSA and as Exhibit B to the Plan, as may be
 amended from time to time.

         1.116 Non-Debtor Related Parties means with respect to any Exculpated Party (other than the
 Debtors and the Debtor Exculpated Parties) or any Released Party (other than the Debtor Related Parties),
 and in their capacities as such, such Entities’ predecessors (other than predecessors of the Reorganized
 Debtors), successors and assigns, subsidiaries, Affiliates, managed accounts or funds, and all of their
 respective current and former officers, directors, managers, limited partners, principals, stockholders (and
 any fund managers, fiduciaries or other agents of stockholders with any involvement related to the
 Debtors), members, partners, managers, employees, subcontractors, agents, advisory board members,
 financial advisors, attorneys, accountants, investment bankers, investment managers, investment advisors,
 consultants, representatives, management companies, fund advisors and other professionals, and such
 persons’ respective heirs, executors, estates, servants and nominees; for the avoidance of doubt, the Non-
 Debtor Related Parties do not include the Debtors themselves or any Non-Released Party.

         1.117 Non-Released Party means (i) any current or former director, officer, member,
 shareholder, or employee of the Debtors or predecessor of the Debtors, other than the Specified Officers
 and Directors and the Debtor Employees, (ii) any Affiliate of the Debtors or predecessors of the Debtors,
 and any directors, officers, shareholders, or employees thereof, (iii) any predecessor of a Debtor, (iv)
 Lingo Communications LLC, any Affiliates thereof, and their directors, officers, shareholders, and
 employees, (v) any subsequent transferee of any of the foregoing, (vii) any counsel, accountant or other
 professional advisor to (x) any of the foregoing and (y) the Debtors or predecessor of any Debtor prior to
 March 1, 2019; provided, that vendors and contract counterparties of Reorganized FCI, other than Lingo
 Communications LLC and any Affiliates thereof, shall not be Non-Released Parties solely with respect to
 any Preference Action against them; provided further, that no Reorganized Debtor, Reorganized Debtor’s
 successor, Consenting First Lien Lender or TLA/Revolving Lender Group Member shall be a Non-
 Released Party.

          1.118 Other Officers and Directors means the following directors and officers of the Debtors
 as of the Commencement Date: (i) Chief Executive Officer, (ii) President and Chief Operating Officer,
 and (iii) Marvin S. Rosen.

         1.119 Other Secured Claim means a Secured Claim, other than an Administrative Expense
 Claim, a DIP Claim, a Priority Tax Claim, a First Lien Claim, or a Second Lien Claim.

        1.120 Ownership Certification means a written certification, in the form attached to the FCC
 Ownership Procedures Order, which shall, among other things, be sufficient to enable the Debtors or
 Reorganized Debtors, as applicable, to determine the extent to which direct and indirect voting and equity




                                                     11
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05            Main Document
                                                Pg 42 of 112


 interests of the certifying party are held by non-U.S. Persons, as determined under sections 214 and
 310(b) of the Communications Act, as interpreted and applied by the FCC.

        1.121 Ownership Certification Deadline means the deadline set forth in the FCC Ownership
 Procedures Order for returning Ownership Certifications.

           1.122     Parent Equity Interests means any Interest in FCI.

          1.123 Person means any individual, corporation, partnership, limited liability company,
 association, organization, joint stock company, joint venture, estate, trust, Governmental Unit or any
 political subdivision thereof, or any other Entity.

         1.124 Petition for Declaratory Ruling means a filing that shall be submitted to the FCC by the
 Debtors or Reorganized Debtors, as applicable, pursuant to 47 C.F.R. §§ 1.5000 et seq. for Reorganized
 FCI to exceed the twenty five percent (25%) indirect foreign ownership benchmark contained in 47
 U.S.C. § 310(b)(4).

          1.125 Plan means this joint chapter 11 plan, including all appendices, exhibits, schedules, and
 supplements hereto (including, without limitation, any appendices, schedules, and supplements to the
 Plan contained in the Plan Supplement), as the same may be amended, supplemented, or modified from
 time to time in accordance with the RSA, the provisions of the Bankruptcy Code and the terms hereof.

          1.126 Plan Supplement means a supplemental appendix to the Plan containing, among other
 things, forms of applicable documents, schedules, and exhibits to the Plan to be filed with the Bankruptcy
 Court, including, but not limited to, the following: (a) Amended Organizational Documents (to the extent
 such Amended Organizational Documents reflect material changes from the Debtors’ existing
 organizational documents and bylaws); (b) New First Lien Facility Term Sheet; (c) New Exit Facility
 Term Sheet; (d) Stockholders Agreement Term Sheet; (e) Special Warrant Agreement; (f) Assumption
 Schedule; (g) the Litigation Trust Agreement; (h) the Litigation Trust Loan Agreement; and (i) to the
 extent known, information required to be disclosed in accordance with section 1129(a)(5) of the
 Bankruptcy Code; provided, that through the Effective Date, the Debtors shall have the right to amend the
 Plan Supplement and any schedules, exhibits, or amendments thereto, in accordance with the terms of the
 Plan and the RSA. The Plan Supplement shall be filed with the Bankruptcy Court no later than seven (7)
 calendar days prior to the deadline to object to the Plan. The Debtors shall have the right to amend the
 documents contained in the Plan Supplement through and including the Effective Date in accordance with
 the terms of the Plan.

        1.127 Preference Actions means any Causes of Action arising under section 547 of the
 Bankruptcy Code or similar preference-related actions arising under the Bankruptcy Code or applicable
 non-bankruptcy law.

        1.128 Prepetition First Lien Administrative Agent means Wilmington Trust, in its capacity as
 administrative agent under the Prepetition First Lien Credit Agreement, and its successors and assigns.

          1.129 Prepetition First Lien Credit Agreement means that certain First Lien Credit and
 Guaranty Agreement, dated as of May 4, 2018, by and among FCI, as borrower, certain subsidiaries of
 FCI, as guarantor subsidiaries, Wilmington Trust, as administrative agent and collateral agent, and the
 Prepetition First Lien Lenders, as amended, restated, modified or supplemented from time to time prior to
 the Commencement Date.




                                                       12
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                              Pg 43 of 112


         1.130 Prepetition First Lien Credit Documents means, collectively, each “Credit Document”
 as defined in the Prepetition First Lien Credit Agreement.

         1.131 Prepetition First Lien Lenders means any lender party to the Prepetition First Lien
 Credit Agreement, each in its capacity as such.

         1.132 Prepetition First Lien Loans means “Loans” as defined in the Prepetition First Lien
 Credit Agreement.

         1.133 Prepetition Intercreditor Agreement means that certain Intercreditor Agreement, dated
 as of May 4, 2018, among Wilmington Trust, as First Lien representative, and GLAS Americas LLC (as
 successor to Wilmington Trust), as Second Lien representative.

         1.134 Prepetition Second Lien Administrative Agent means GLAS USA LLC, in its capacity
 as successor administrative agent under the Prepetition Second Lien Credit Agreement, and its successors
 and assigns.

         1.135 Prepetition Second Lien Credit Agreement means that certain Second Lien Credit and
 Guaranty Agreement, dated as of May 4, 2018, by and among FCI, as borrower, certain subsidiaries of
 FCI, as guarantor subsidiaries, GLAS Americas LLC as collateral agent (as successor to Wilmington
 Trust in such capacity), GLAS USA LLC, as administrative agent (as successor to Wilmington Trust in
 such capacity), and the Prepetition Second Lien Lenders, as amended, restated, modified or supplemented
 from time to time prior to the Commencement Date.

         1.136 Prepetition Second Lien Lenders means any lender under the Prepetition Second Lien
 Credit Agreement, each in its capacity as such.

         1.137 Prepetition Subordinated Notes means, collectively, the subordinated unsecured note,
 dated as of May 4, 2018, in favor of Holcombe T. Green, Jr. (or an entity majority-owned and controlled
 by Holcombe T. Green, Jr. or his heirs, beneficiaries, trusts or estate) and the subordinated unsecured
 notes, each dated as of October 28, 2016, as amended and restated as of May 4, 2018, in favor of
 Holcombe T. Green, Jr., R. Kirby Godsey and the Holcombe T. Green, Jr. 2013 Five-Year Annuity Trust.

          1.138 Prepetition Subordinated Notes Claims means all Claims on account of, arising under, or
 relating to the Prepetition Subordinated Notes.

        1.139 Prepetition Super Senior Administrative Agent means Wilmington Trust, in its capacity
 as administrative agent under the Prepetition Super Senior Credit Agreement.

         1.140 Prepetition Super Senior Credit Agreement means that certain Super Senior Secured
 Credit Agreement, dated as of May 9, 2019, by and among FCI, as borrower, certain subsidiaries of FCI,
 as guarantor subsidiaries, Wilmington Trust, as administrative agent and collateral agent, and the lenders
 party thereto, as amended by that certain Incremental Amendment and Amendment No. 1 thereto, dated
 as of May 28, 2019, and as further amended, restated, modified or supplemented from time to time prior
 to the Commencement Date.

       1.141 Prepetition Super Senior Credit Documents means, collectively, each “Credit
 Document” as defined in the Prepetition Super Senior Credit Agreement.




                                                    13
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                               Pg 44 of 112


         1.142 Priority Non-Tax Claim means any Claim other than an Administrative Expense Claim
 or a Priority Tax Claim, entitled to priority in payment as specified in section 507(a) of the Bankruptcy
 Code.

        1.143 Priority Tax Claim means any Claim of a governmental unit as defined in section
 101(27) of the Bankruptcy Code of the kind entitled to priority in payment as specified in sections 502(i)
 and 507(a)(8) of the Bankruptcy Code.

          1.144 Pro Rata means the proportion that an Allowed Claim or Interest in a particular Class
 bears to the aggregate amount of Allowed Claims or Interests in that Class, or the proportion that Allowed
 Claims or Interests in a particular Class bear to the aggregate amount of Allowed Claims and Disputed
 Claims or Allowed Interests and Disputed Interests in a particular Class and other Classes entitled to share
 in the same recovery as such Class under the Plan.

           1.145     Reinstate, Reinstated, or Reinstatement means leaving a Claim Unimpaired under the
 Plan.

         1.146 Released Parties means collectively the: (a) Reorganized Debtors; (b) Consenting First
 Lien Lenders; (c) TLA/Revolving Lender Group Members; (d) Prepetition First Lien Administrative
 Agent; (e) Consenting Second Lien Lenders; (f) Prepetition Second Lien Administrative Agent; (g) DIP
 Agent; (h) DIP Lenders; (i) Prepetition Super Senior Administrative Agent; (j) Prepetition Super Senior
 Lenders; (k) Creditors’ Committee and each of its members in such capacity; (l) the Specified Officers
 and Directors; (m) Non-Debtor Related Parties; and (n) Debtor Related Parties; provided, however, that
 notwithstanding anything to the contrary herein, no Non-Released Party shall be a Released Party.

          1.147 Reorganization Transaction means, collectively, (a) issuance of the New Equity
 Interests; (b) entry into the New First Lien Credit Documents; (c) entry into the New Exit Facility
 Documents; (d) entry into the Special Warrant Agreement; (e) entry into the Litigation Trust Agreement;
 (f) entry into the Litigation Trust Loan Agreement; (g) execution of the Amended Organizational
 Documents; (h) vesting of the Debtors’ assets in the Reorganized Debtors, in each case, in accordance
 with the Plan; and (i) the other transactions that the Debtors and the Requisite First Lien Lenders
 reasonably determine are necessary or appropriate to implement the foregoing, in each case, in
 accordance with the Plan and the RSA.

         1.148 Reorganized Debtors means, the Debtors, as reorganized pursuant to and under the Plan
 on and after the Effective Date.

         1.149 Reorganized FCI means, FCI, as reorganized pursuant to and under the Plan on or after
 the Effective Date

        1.150 Requisite First Lien Lenders means, as of the date of determination, Consenting First
 Lien Lenders holding at least a majority in aggregate principal amount outstanding of the Prepetition First
 Lien Loans held by the Consenting First Lien Lenders as of such date.

         1.151 Restructuring Committee means the restructuring committee appointed by the Board of
 Directors on May 28, 2019.

          1.152 Restructuring Expenses means the reasonable and documented fees and expenses
 (a) incurred by the Consenting First Lien Lenders in connection with the Chapter 11 Cases, including the
 fees and expenses of (i) Davis Polk & Wardwell LLP, (ii) Greenhill & Co., LLC, (iii) Altman Vilandrie &
 Company and its sub-contractors, (iv) Wiley Rein LLP, (v) the Prepetition First Lien Administrative



                                                     14
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05                 Main Document
                                               Pg 45 of 112


 Agent, (vi) Arnold & Porter Kaye Scholer LLP, (vii) one firm acting as local counsel (if any), and
 (viii) any other advisors retained by the Requisite First Lien Lenders (b) of Paul Hastings LLP incurred
 by Vector Capital in connection with the Chapter 11 Cases, and (c) of Simpson Thacher & Bartlett LLP
 incurred by the Ad Hoc Group of Tranche A Term Loan/ Revolving Lenders in connection with the
 Chapter 11 Cases, payable in accordance with the terms of any applicable engagement or fee letters
 executed with such parties or pursuant to the terms of the DIP Order and without the requirement for the
 filing of retention applications, fee applications, or any other application in the Chapter 11 Cases, which
 shall be Allowed as Administrative Expense Claims upon incurrence and shall not be subject to any
 offset, defense, counterclaim, reduction, or credit.

          1.153 Revolving Claims means the First Lien Claims on account of loans under the revolving
 facility and obligations arising under letters of credit issued, in each case, under the Prepetition First Lien
 Credit Agreement.

         1.154 Revolving Lender Settlement shall have the meaning ascribed to such term in Section
 5.2(c) of the Plan.

         1.155 Revolving Lenders means any of the “Revolving Lenders” and “Issuing Bank”, each as
 defined in the Prepetition First Lien Credit Agreement.

         1.156 Revolving Lenders’ New First Lien Loans means the loans under the New First Lien
 Credit Facility issued to the Revolving Lenders pursuant to the Plan.

         1.157 RSA means that certain Restructuring Support Agreement, dated as of June 3, 2019, by
 and among the Debtors and the Consenting First Lien Lenders (as may be amended, supplemented, or
 modified from time to time in accordance with the terms thereof) annexed to the Disclosure Statement as
 Exhibit B.

           1.158     SEC means the U.S. Securities and Exchange Commission and any successor agency.

        1.159 Second Lien Claims means any Claims arising from or in connection with the Prepetition
 Second Lien Credit Agreement.

         1.160 Second Lien Deficiency Claim means the unsecured Claims on account of the
 indebtedness under the Prepetition Second Lien Credit Agreement under section 506(a) of the Bankruptcy
 Code.

         1.161 Second Lien Lender Group means the ad hoc group of Consenting Second Lien Lenders
 represented by Proskauer Rose, LLP.

         1.162 Second Lien Lender Restructuring Expenses means the reasonable and documented fees
 and expenses incurred by the Second Lien Lender Group in connection with the Chapter 11 Cases,
 including: (i) the fees and expenses of Proskauer Rose, LLP and (ii) M-III Partners, in an aggregate
 amount not to exceed $1.25 million.

          1.163 Second Lien Lender Special Warrant Distribution means a distribution of Special
 Warrants to purchase 2.5% of all of the issued and outstanding New Equity Interests, subject to dilution
 by the Management Incentive Plan; provided, that holders of Allowed Second Lien Claims may receive a
 distribution on account of their Claims in lieu of Special Warrants that is otherwise satisfactory to such
 holders and compliant with the rules and regulations of the FCC and in the reasonable judgment of the
 Debtors would not result in an undue delay of obtaining FCC Approval.



                                                       15
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                                Pg 46 of 112


          1.164 Secured Claim means a Claim (a) secured by a Lien on collateral to the extent of the
 value of such collateral as (i) set forth in the Plan, (ii) agreed to by the holder of such Claim and the
 Debtors, or (iii) determined by a Final Order in accordance with section 506(a) of the Bankruptcy Code;
 or (b) secured by the amount of any right of setoff of the holder thereof in accordance with section 553 of
 the Bankruptcy Code.

           1.165     Security has the meaning set forth in section 101(49) of the Bankruptcy Code.

          1.166 Settlement Restructuring Expenses means the reasonable and documented fees and
 expenses incurred by O’Melveny & Myers LLP, counsel to Matthew D. Rosen, solely to the extent
 directly related to negotiating and finalizing the Consulting Agreement and Mr. Rosen’s resignation as
 Chief Executive Officer of the Debtors.

        1.167 Special Committee means the committee established by the Board of Directors prior to
 the Commencement Date.

         1.168 Special Warrant means a warrant, issued by Reorganized FCI pursuant to the Plan, the
 Equity Allocation Mechanism and the Special Warrant Agreement, to purchase New Equity Interests, the
 terms of which will provide that (i) the holder may exercise its rights to purchase New Equity Interests at
 no cost and (ii) it will not be exercisable unless such exercise complies with applicable law, including,
 without limitation, the Communications Act and the rules and regulations of the FCC, which shall be in
 form and substance acceptable to the Debtors and the Requisite First Lien Lenders.

         1.169 Special Warrant Agreement means the warrant agreement, to be effective on the
 Effective Date, governing the Special Warrants to be issued by Reorganized FCI, the form of which shall
 be included in the Plan Supplement.

          1.170 Specified Officers and Directors means (a) the following officers of the Debtors who
 served in such capacity during the Chapter 11 Cases, so long as such officers do not voluntarily terminate
 their employment or are not terminated for cause prior to the Effective Date: (i) Chief Financial Officer;
 (ii) Executive Vice President and General Counsel; and (iii) Chief Technology Officer; and (b) Mr. Neal
 Goldman.

        1.171 State Public Utility Commissions (PUCs) means the regulatory agency in each U.S. state
 (which, for this definition, shall include the District of Columbia) with jurisdiction over intrastate
 telecommunications services.

         1.172 State PUC Applications means, collectively, each requisite application, petition, or other
 request filed or to be filed with the PUCs in connection with the Reorganization Transaction and this
 Plan.

         1.173 State PUC Approvals means the State PUCs’ grant(s) of the State PUC Applications;
 provided that, subject to the consent of the Requisite First Lien Lenders, the possibility that an appeal,
 request for stay, or petition for rehearing or review by a court or administrative agency may be filed with
 respect to such grant(s), or that the State PUCs may reconsider or review such grant(s) on their own
 authority, shall not prevent such grant(s) from constituting State PUC Approval(s) for purposes of the
 Plan.

         1.174 State PUC Licenses means licenses, authorizations, waivers and permits that are issued
 from time to time by the State PUCs in connection with the provision of intrastate telecommunications
 services and Voice-over-Internet-Protocol (VoIP) services.



                                                       16
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                                Pg 47 of 112


         1.175 State PUC Notices means the required or customary informational filings to be made
 with State PUCs where applications for approval are not required in connection with the Reorganization
 Transaction and this Plan.

         1.176 Stockholders Agreement means that certain stockholders agreement substantially in the
 form included as an exhibit to the Plan Supplement.

       1.177         Stockholders Agreement Term Sheet means the term sheet for the Stockholders
 Agreement.

         1.178 Subordinated Securities Claims means a Claim subject to subordination under section
 510(b) of the Bankruptcy Code.

           1.179     Tax Code means the Internal Revenue Code of 1986, as amended.

         1.180 Term Loan Deficiency Claim means the unsecured Claims on account of the
 indebtedness under the Prepetition First Lien Credit Agreement under section 506(a) of the Bankruptcy
 Code (if any).

         1.181 TLA/Revolving Lender Group Member means each Prepetition First Lien Lender that is
 a member of the Ad Hoc Group of Tranche A Term Loan/ Revolving Lenders, in each of their respective
 capacities in respect of the Prepetition First Lien Credit Agreement.

         1.182 Transfer of Control means the transfer of control of the FCC Licenses and State PUC
 Licenses held by any of FCI or its subsidiaries as a result of the issuance of the New Equity Interests
 and/or Special Warrants to holders of First Lien Claims after the FCC grants the FCC Applications.

        1.183 Unimpaired means, with respect to a Claim, Interest, or Class of Claims or Interests, not
 “impaired” within the meaning of sections 1123(a)(2) and 1124 of the Bankruptcy Code.

           1.184     U.S. Trustee means the United States Trustee for the Southern District of New York.

           1.185     Vector SPV means Vector Fusion Holdings (Cayman) Ltd.

         1.186 Vector Subordinated Note means the Subordinated Note dated May 4, 2018, in a
 principal amount of $25,000,000, issued by Vector SPV to Fusion Connect, Inc.

         1.187 Vector Subordinated Note Collateral means all right, title and interest in, to and under
 any and all of the following assets and properties now owned or at any time hereafter acquired by any
 Debtor or in which any Debtor now has or at any time in the future may acquire any right, title or interest:
 (a) the Vector Subordinated Note, all rights of any of the Debtors under the Vector Subordinated Note,
 including such rights in respect of all accounts and payment intangibles arising from, and all other
 amounts or value received by any Debtor in respect of, the foregoing, and (b) all proceeds, substitutions
 or replacements of the foregoing.

        1.188 Voting Deadline means the date by which all persons or Entities entitled to vote on the
 Plan must vote to accept or reject the Plan.

           1.189     Wilmington Trust means Wilmington Trust, National Association.




                                                       17
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                               Pg 48 of 112


           B.        Interpretation; Application of Definitions and Rules of Construction.

                   Unless otherwise specified, all section or exhibit references in the Plan are to the
 respective section in, or exhibit to, the Plan, as the same may be amended, waived, or modified from time
 to time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to
 the Plan as a whole and not to any particular section, subsection, or clause contained therein. The
 headings in the Plan are for convenience of reference only and shall not limit or otherwise affect the
 provisions hereof. For purposes herein: (a) in the appropriate context, each term, whether stated in the
 singular or the plural, shall include both the singular and the plural, and pronouns stated in the masculine,
 feminine, or neuter gender shall include the masculine, feminine, and the neuter gender; (b) any reference
 herein to a contract, lease, instrument, release, indenture, or other agreement or document being in a
 particular form or on particular terms and conditions means that the referenced document shall be
 substantially in that form or substantially on those terms and conditions; (c) unless otherwise specified, all
 references herein to “Sections” are references to Sections hereof or hereto; (d) the rules of construction set
 forth in section 102 of the Bankruptcy Code shall apply; and (e) any term used in capitalized form herein
 that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have
 the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

           C.        Reference to Monetary Figures.

                 All references in the Plan to monetary figures shall refer to the legal tender of the United
 States of America, unless otherwise expressly provided.

           D.        Controlling Document.

                  In the event of any conflict between the terms and provisions in the Plan (without
 reference to the Plan Supplement) and the terms and provisions in the Disclosure Statement, the Plan
 Supplement, any other instrument or document created or executed pursuant to the Plan (including any
 other Definitive Document), or any order (other than the Confirmation Order) referenced in the Plan (or
 any exhibits, schedules, appendices, supplements, or amendments to any of the foregoing), the Plan
 (without reference to the Plan Supplement) shall govern and control; provided, however, that, in the event
 of a conflict between the Confirmation Order, on the one hand, and any of the Plan, the Plan Supplement,
 the other Definitive Documents, on the other hand, the Confirmation Order shall govern and control in all
 respects.

           E.        Certain Consent Rights.

                  Notwithstanding anything in the Plan to the contrary, any and all consent rights of the
 parties to the RSA and the DIP Agent as set forth in the RSA and the DIP Documents with respect to the
 form and substance of the Plan, the Plan Supplement, and any Definitive Document, including any
 amendments, restatements, supplements, or other modifications to such documents, and any consents,
 waivers, or other deviations under or from any such documents, shall be incorporated herein by this
 reference (including to the applicable definitions in Article I hereof) and fully enforceable as if stated in
 full herein. Notwithstanding anything in the Plan to the contrary, the Deficiency Note and, solely as it
 relates to the Revolving Lender Settlement, the New First Lien Credit Documents and the New Exit
 Facility Documents, as applicable, shall be in form and substance reasonably satisfactory to the Ad Hoc
 Group of Tranche A Term Loan/ Revolving Lenders.




                                                      18
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                               Pg 49 of 112


                  ARTICLE II ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS.

           2.1.      Administrative Expense Claims.

                 Except as otherwise set forth herein, and except to the extent that a holder of an Allowed
 Administrative Expense Claim agrees to less favorable treatment, each holder of an Allowed
 Administrative Expense Claim (other than a Fee Claim, a DIP Claim, or a Restructuring Expense) shall
 receive, in full and final satisfaction of such Claim, Cash in an amount equal to such Allowed
 Administrative Expense Claim on, or as soon thereafter as is reasonably practicable, the later of (a) the
 Effective Date and (b) the first Business Day after the date that is thirty (30) calendar days after the date
 such Administrative Expense Claim becomes an Allowed Administrative Expense Claim; provided, that
 Allowed Administrative Expense Claims representing liabilities incurred in the ordinary course of
 business by the Debtors, as Debtors in Possession, shall be paid by the Debtors or the Reorganized
 Debtors, as applicable, in the ordinary course of business, consistent with past practice and in accordance
 with the terms and subject to the conditions of any course of dealing or agreements governing,
 instruments evidencing, or other documents relating to such transactions.

           2.2.      Fee Claims.

                  (a)      All Entities seeking an award by the Bankruptcy Court of Fee Claims shall file
 and serve on counsel to the Debtors or the Creditors’ Committee, as applicable, the U.S. Trustee, and
 counsel to the First Lien Lender Group, on or before the date that is forty-five (45) days after the
 Effective Date, their respective final applications for allowance of compensation for services rendered and
 reimbursement of expenses incurred from the Commencement Date through the Effective Date.
 Objections to any Fee Claims must be filed and served on counsel to the Debtors, counsel to the First
 Lien Lender Group, and the requesting party no later than twenty-one (21) calendar days after the filing of
 the final applications for compensation or reimbursement (unless otherwise agreed by the Debtors or the
 Reorganized Debtors, as applicable, and the party requesting compensation of a Fee Claim).

                 (b)      Allowed Fee Claims shall be paid in full, in Cash, in such amounts as are
 Allowed by the Bankruptcy Court (i) on the date upon which an order relating to any such Allowed Fee
 Claim is entered or as soon as reasonably practicable thereafter; or (ii) upon such other terms as may be
 mutually agreed upon between the holder of such an Allowed Fee Claim and the Debtors or the
 Reorganized Debtors, as applicable. Notwithstanding the foregoing, any Fee Claims that are authorized
 to be paid pursuant to any administrative orders entered by the Bankruptcy Court may be paid at the times
 and in the amounts authorized pursuant to such orders.

                   (c)    On or about the Effective Date, holders of Fee Claims shall provide a reasonable
 estimate of unpaid Fee Claims incurred in rendering services before the Effective Date to the Debtors, and
 the Debtors or Reorganized Debtors, as applicable, shall escrow such estimated amounts for the benefit of
 the holders of the Fee Claims until the fee applications related thereto are resolved by Final Order or
 agreement of the parties. If a holder of a Fee Claim does not provide an estimate, the Debtors or the
 Reorganized Debtors, as applicable, may estimate the unpaid and unbilled reasonable and necessary fees
 and out-of-pocket expenses of such holder of a Fee Claim. When all such Allowed Fee Claims have been
 paid in full, any remaining amount in such escrow shall promptly be released from such escrow and revert
 to, and ownership thereof shall vest in, the Reorganized Debtors without any further action or order of the
 Bankruptcy Court.

                 (d)     The Reorganized Debtors are authorized to pay compensation for services
 rendered or reimbursement of expenses incurred after the Effective Date in the ordinary course and
 without the need for Bankruptcy Court approval.



                                                      19
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                               Pg 50 of 112


           2.3.      Priority Tax Claims.

                   Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less
 favorable treatment, each holder of an Allowed Priority Tax Claim shall receive, in full and final
 satisfaction of such Allowed Priority Tax Claim, at the sole option of the Debtors or the Reorganized
 Debtors, as applicable, (a) Cash in an amount equal to such Allowed Priority Tax Claim on, or as soon
 thereafter as is reasonably practicable, the later of (i) the Effective Date, to the extent such Claim is an
 Allowed Priority Tax Claim on the Effective Date; (ii) the first Business Day after the date that is thirty
 (30) calendar days after the date such Priority Tax Claim becomes an Allowed Priority Tax Claim; and
 (iii) the date such Allowed Priority Tax Claim is due and payable in the ordinary course as such
 obligation becomes due; provided, that the Debtor reserves the right to prepay all or a portion of any such
 amounts at any time under this option without penalty or premium; or (b) equal annual Cash payments in
 an aggregate amount equal to the amount of such Allowed Priority Tax Claim, together with interest at
 the applicable rate under section 511 of the Bankruptcy Code, over a period not exceeding five (5) years
 from and after the Commencement Date.

           2.4.      DIP Claims.

                   As of the Effective Date, the DIP Claims shall be Allowed in the full amount outstanding
 under the DIP Credit Agreement, including principal, interest, fees, and expenses. On the Effective Date,
 in full and final satisfaction of the DIP Claims, such claims shall be paid in full in Cash from the proceeds
 of the New Exit Facility. Notwithstanding anything to the contrary in the Plan or the Confirmation Order,
 (i) the Contingent DIP Obligations shall survive the Effective Date and shall not be discharged or released
 pursuant to the Plan or the Confirmation Order, and (ii) the DIP Documents shall continue in full force
 and effect after the Effective Date with respect to any obligations thereunder governing (1) the Contingent
 DIP Obligations and (2) the relationships among the DIP Agent and the DIP Lenders.

                  On the later of (1) the Effective Date and (2) the date on which such fees, expenses, or
 disbursements would be required to be paid under the terms of the DIP Order, the Debtors or Reorganized
 Debtors (as applicable) shall pay all fees, expenses, and disbursements of the DIP Agent and DIP
 Lenders, in each case that have accrued and are unpaid as of the Effective Date and are required to be
 paid under or pursuant to the DIP Order. After the Effective Date, the Reorganized Debtors shall
 continue to reimburse the DIP Agent and the DIP Lenders for the reasonable fees and expenses (including
 reasonable and documented legal fees and expenses) incurred by the DIP Agent and the DIP Lenders after
 the Effective Date in accordance with the terms thereof and/or the DIP Order. The Reorganized Debtors
 shall pay all of the amounts that may become payable to the DIP Agent or any of the DIP Lenders on
 account of any Contingent DIP Obligations in accordance with the terms of the DIP Documents and the
 DIP Order.

           2.5.      Restructuring Expenses.

                  During the period commencing on the Commencement Date through the Effective Date,
 the Debtors will promptly pay in full in Cash any Restructuring Expenses in accordance with the terms of
 the RSA and the DIP Order, as applicable. Without limiting the foregoing, to the extent that any
 Restructuring Expenses remain unpaid as of the Business Day prior to the Effective Date, on the Effective
 Date, the Reorganized Debtors shall pay in full in Cash any outstanding Restructuring Expenses that are
 invoiced without the requirement for the filing of retention applications, fee applications, or any other
 applications in the Chapter 11 Cases, and without any requirement for further notice or Bankruptcy Court
 review or approval. For the avoidance of doubt, any Restructuring Expenses invoiced after the Effective
 Date shall be paid promptly, but no later than ten (10) business days of receiving an invoice.




                                                      20
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                                  Pg 51 of 112


                     ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS.

           3.1.      Classification in General.

                  A Claim or Interest is placed in a particular Class for all purposes, including voting,
 confirmation, and distribution under the Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy
 Code; provided, that a Claim or Interest is placed in a particular Class for the purpose of receiving
 distributions pursuant to the Plan only to the extent that such Claim or Interest is an Allowed Claim or
 Allowed Interest in that Class and such Allowed Claim or Allowed Interest has not been satisfied,
 released, or otherwise settled prior to the Effective Date.

           3.2.      Summary of Classification.

                  The following table designates the Classes of Claims against and Interests in the Debtor
 and specifies which of those Classes are (a) Impaired or Unimpaired by the Plan; (b) entitled to vote to
 accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code; and (c) deemed to
 accept or reject the Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
 Expense Claims and Priority Tax Claims have not been classified.

    Class                     Designation                Treatment                Entitled to Vote
      1           Priority Non-Tax Claims                Unimpaired            No (Presumed to accept)
      2           Other Secured Claims                   Unimpaired            No (Presumed to accept)
      3           First Lien Claims                       Impaired                      Yes
      4           Second Lien Claims                      Impaired                      Yes
      5           General Unsecured Claims                Impaired                      Yes
      6           Intercompany Claims                    Unimpaired            No (Presumed to accept)
      7           Intercompany Interests                 Unimpaired            No (Presumed to accept)
      8           Parent Equity Interests                 Impaired              No (Deemed to reject)
      9           Subordinated Securities Claims          Impaired              No (Deemed to reject)

           3.3.      Special Provision Governing Unimpaired Claims.

                  Nothing under the Plan shall affect the rights of the Debtors or the Reorganized Debtors,
 as applicable, in respect of any Unimpaired Claims, including all rights in respect of legal and equitable
 defenses to, or setoffs or recoupments against, any such Unimpaired Claims.

           3.4.      Elimination of Vacant Classes.

                   Any Class of Claims against or Interests in the Debtors that, as of the commencement of
 the Confirmation Hearing, does not have at least one holder of a Claim or Interest that is Allowed in an
 amount greater than zero for voting purposes shall be considered vacant, deemed eliminated from the Plan
 for purposes of voting to accept or reject the Plan, and disregarded for purposes of determining whether
 the Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to that Class.

                        ARTICLE IV TREATMENT OF CLAIMS AND INTERESTS.

           4.1.      Priority Non-Tax Claims (Class 1).

                     (a)       Classification: Class 1 consists of Priority Non-Tax Claims.



                                                          21
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05             Main Document
                                                  Pg 52 of 112


                   (b)     Treatment: Except to the extent that a holder of an Allowed Priority Non-Tax
 Claim against the Debtors agrees to a less favorable treatment of such Claim, in full and final satisfaction
 of such Allowed Priority Non-Tax Claim, at the sole option of the Debtors or the Reorganized Debtors, as
 applicable: (i) each such holder shall receive payment in Cash in an amount equal to such Claim, payable
 on the later of the Effective Date and the date that is ten (10) Business Days after the date on which such
 Priority Non-Tax Claim becomes an Allowed Priority Non-Tax Claim, or as soon thereafter as is
 reasonably practicable; or (ii) such holder’s Allowed Priority Non-Tax Claim shall be Reinstated.

                 (c)      Voting: Class 1 is Unimpaired, and holders of Priority Non-Tax Claims are
 conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to Priority Non-Tax Claims.

           4.2.      Other Secured Claims (Class 2).

                 (a)      Classification: Class 2 consists of the Other Secured Claims. To the extent that
 Other Secured Claims are secured by different collateral or different interests in the same collateral, such
 Claims shall be treated as separate subclasses of Class 2 for purposes of voting to accept or reject the Plan
 and receiving distributions under the Plan.

                 (b)      Treatment: Except to the extent that a holder of an Allowed Other Secured
 Claim agrees to different treatment, on the later of the Effective Date and the date that is ten (10) Business
 Days after the date such Other Secured Claim becomes an Allowed Claim, or as soon thereafter as is
 reasonably practicable, each holder of an Allowed Other Secured Claim will receive, on account of such
 Allowed Claim, at the sole option of the Debtors or the Reorganized Debtors, as applicable: (i) Cash in
 an amount equal to the Allowed amount of such Claim; (ii) Reinstatement of such holder’s Allowed
 Other Secured Claim; or (iii) such other treatment sufficient to render such holder’s Allowed Other
 Secured Claim Unimpaired.

                 (c)     Voting: Class 2 is Unimpaired, and holders of Other Secured Claims are
 conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of Other Secured Claims are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to such Other Secured Claims.

           4.3.      First Lien Claims (Class 3).

                     (a)       Classification: Class 3 consists of First Lien Claims.

                 (b)     Allowance: The First Lien Claims are Allowed pursuant to section 506(a) of the
 Bankruptcy Code against the Debtors in the aggregate principal amount of $585,481,310.80 consisting of
 (i) $545,150,569.11 in aggregate outstanding principal amount of term loans, (ii) $39,818,694.44 in
 aggregate outstanding principal amount of revolving loans, and (iii) $512,047.25 in aggregate outstanding
 face amount of letters of credit issued, in each case, under the Prepetition First Lien Credit Agreement,
 plus accrued and unpaid prepetition interest, accrued and unpaid post-petition interest, fees, expenses and
 other amounts arising under the Prepetition First Lien Credit Documents.

                 (c)      Treatment: Except to the extent that a holder of a First Lien Claim agrees to less
 favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and in exchange
 for such First Lien Claim, each such holder thereof (or, with respect to any New Equity Interests to be
 issued pursuant to the First Lien Lender Equity Distribution, such holder’s permitted designee) shall
 receive on the Effective Date such holder’s Pro Rata share of (a) the First Lien Lender Equity



                                                          22
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                 Main Document
                                                  Pg 53 of 112


 Distribution; provided, that notwithstanding anything herein to the contrary, the distribution of the First
 Lien Lender Equity Distribution shall be made pursuant to, and subject to the terms and conditions of, the
 Equity Allocation Mechanism, and (b) the loans under the New First Lien Credit Facility.

                          For the avoidance of doubt, on the Effective Date, the Prepetition First Lien
 Credit Agreement shall be deemed cancelled (except as set forth in Section 5.9 hereof) without further
 action by or order of the Bankruptcy Court.

                   (d)     Voting: Class 3 is Impaired, and holders of First Lien Claims in Class 3 are
 entitled to vote to accept or reject the Plan.

           4.4.      Second Lien Claims (Class 4).

                   (a)     Classification: Class 4 consists of Second Lien Claims in the aggregate principal
 amount of $85,000,000 of term loans issued under the Prepetition Second Lien Credit Agreement, plus
 interest, fees, expenses and other amounts arising under the Prepetition Second Lien Credit Agreement.

                  (b)     Treatment: Except to the extent that a holder of an Allowed Second Lien Claim
 agrees to less favorable treatment, in full and final satisfaction, settlement, release, and discharge of, and
 in exchange for such Allowed Second Lien Claim, each such holder thereof shall receive on the Effective
 Date such holder’s Pro Rata share of the Second Lien Lender Special Warrant Distribution.

                  For the avoidance of doubt, on the Effective Date, the Prepetition Second Lien Credit
 Agreement shall be deemed cancelled (except as set forth in Section 5.9 hereof) without further action by
 or order of the Bankruptcy Court.

                  (c)      Voting: Class 4 is Impaired, and holders of Second Lien Claims are entitled to
 vote to accept or reject the Plan.

           4.5.      General Unsecured Claims (Class 5).

                     (a)       Classification: Class 5 consists of General Unsecured Claims.

                 (b)      Treatment: Except to the extent that a holder of an Allowed General Unsecured
 Claim agrees to less favorable treatment, in full and final satisfaction, settlement, release, and discharge
 of, and in exchange for an Allowed General Unsecured Claim, each such holder thereof shall receive such
 holder’s Pro Rata share of the Litigation Trust Interests on the Effective Date.

                   (c)     Voting: Class 5 is Impaired, and holders of General Unsecured Claims are
 entitled to vote to accept or reject the Plan.

           4.6.      Intercompany Claims (Class 6).

                     (a)       Classification: Class 6 consists of Intercompany Claims.

                  (b)      Treatment: On or after the Effective Date, all Intercompany Claims will be
 adjusted, continued, settled, reinstated, discharged, or eliminated as determined by the Debtors or the
 Reorganized Debtors, as applicable, and the Requisite First Lien Lenders, in their respective reasonable
 discretion, but not paid in Cash.




                                                         23
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                                  Pg 54 of 112


                 (c)     Voting: Class 6 is Unimpaired, and holders of Intercompany Claims are
 conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of Intercompany Claims are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to such Intercompany Claims.

           4.7.      Intercompany Interests (Class 7).

                     (a)       Classification: Class 7 consists of Intercompany Interests.

                  (b)     Treatment: On or after the Effective Date, all Intercompany Interests shall be
 cancelled, reinstated, or receive such other treatment as determined by the Debtors or the Reorganized
 Debtors, as applicable, and the Requisite First Lien Lenders, in their respective reasonable discretion.

                 (c)     Voting: Class 7 is Unimpaired, and holders of Intercompany Interests are
 conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
 Therefore, holders of Intercompany Interests are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to such Intercompany Interests.

           4.8.      Parent Equity Interests (Class 8).

                     (a)       Classification: Class 8 consists of Parent Equity Interests.

                 (b)     Treatment: on the Effective Date, all Parent Equity Interests shall be deemed
 cancelled without further action by or order of the Bankruptcy Court, and shall be of no further force and
 effect, whether surrendered for cancellation or otherwise. To the extent permitted by applicable law, on
 or promptly after the Effective Date, the Reorganized Debtors shall file with the SEC a Form 15 for the
 purpose of terminating the registration of any of FCI’s publicly traded securities.

                 (c)     Voting: Class 8 is Impaired, and holders of Parent Equity Interests are
 conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
 Therefore, holders of Parent Equity Interests are not entitled to vote to accept or reject the Plan, and the
 votes of such holders will not be solicited with respect to such Parent Equity Interests.

           4.9.      Subordinated Securities Claims (Class 9).

                     (a)       Classification: Class 9 consists of Subordinated Securities Claims.

                 (b)     Treatment: Holders of Subordinated Securities Claims shall not receive or retain
 any property under the Plan on account of such Subordinated Securities Claims. On the Effective Date,
 all Subordinated Securities Claims shall be deemed cancelled without further action by or order of the
 Bankruptcy Court, and shall be of no further force and effect, whether surrendered for cancellation or
 otherwise.

                 (c)     Voting: Class 9 is Impaired, and the holders of Subordinated Securities Claims
 are conclusively deemed to have rejected the Plan. Therefore, holders of Subordinated Securities Claims
 are not entitled to vote to accept or reject the Plan, and the votes of such holders of Subordinated
 Securities Claims will not be solicited.




                                                           24
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                                  Pg 55 of 112


                               ARTICLE V       MEANS FOR IMPLEMENTATION.

           5.1.      No Substantive Consolidation.

                  The Plan is being proposed as a joint plan of reorganization of the Debtors for
 administrative purposes only and constitutes a separate chapter 11 plan of reorganization for each Debtor.
 However, this Plan contemplates and is predicated upon the deemed substantive consolidation of the
 Estate and Chapter 11 Case of each Debtor with the Estate and Chapter 11 Case of each other Debtor for
 purposes of distributions made by the Litigation Trust only. On the Effective Date, each Claim filed or to
 be filed against any Debtor shall be deemed filed only against Fusion Connect, Inc. and shall be deemed a
 single Claim against and a single obligation of Fusion Connect, Inc. for purposes of distributions made by
 the Litigation Trust only and the claims register shall be updated accordingly. This limited substantive
 consolidation effected pursuant to this Section 5.1 of the Plan shall not affect the vesting of any Litigation
 Trust Cause of Action in the Litigation Trust, nor shall it affect the prosecution of any Litigation Trust
 Cause of Action by the Litigation Trust.

           5.2.      Compromise and Settlement of Claims, Interests, and Controversies.

                  (a)      Pursuant to sections 363 and 1123(b)(3) of the Bankruptcy Code and Bankruptcy
 Rule 9019 and in consideration for the distributions and other benefits provided pursuant to the Plan, the
 provisions of the Plan and the Global Settlement shall constitute a good faith compromise of Claims,
 Interests, and controversies relating to the contractual, legal, and subordination rights that a creditor or an
 Interest holder may have with respect to any Claim or Interest or any distribution to be made on account
 of an Allowed Claim or Interest. The entry of the Confirmation Order shall constitute the Bankruptcy
 Court’s approval of the compromise or settlement of all such Claims, Interests, and controversies, as well
 as a finding by the Bankruptcy Court that such compromise or settlement is in the best interests of the
 Debtors, their Estates, and holders of such Claims and Interests, and is fair, equitable, and reasonable.

                (b)     The Plan incorporates and reflects the following compromise and settlement by
 and among the Debtors, the Creditors’ Committee, the Consenting First Lien Lenders, and the Consenting
 Second Lien Lenders (the “Global Settlement”).

                        i.     On the Effective Date, the Litigation Trust shall be established in accordance
                               with Section 5.16 of the Plan and shall be governed and administered in
                               accordance with the Litigation Trust Agreement.

                       ii.     On the Effective Date, or as soon as reasonably practicable thereafter, (1) the
                               Debtors shall be deemed to transfer to the Litigation Trust the Litigation Trust
                               Debtor Causes of Action, free and clear of all Liens, charges, Claims,
                               encumbrances, and interests, in accordance with Section 1141 of the Bankruptcy
                               Code, (2) the Reorganized Debtors shall transfer to the Litigation Trust the
                               Litigation Trust Initial Funding and (3) the holders of Allowed First Lien Claims
                               shall be deemed to transfer to the Litigation Trust any direct Cause of Action
                               they may assert solely in their capacities as lenders under the Prepetition First
                               Lien Credit Agreement relating to the Debtors, which, for the avoidance of
                               doubt, shall not include any Cause of Action against any Prepetition First Lien
                               Lender or the Prepetition First Lien Administrative Agent, to the extent such
                               Causes of Action are not released or subject to the exculpation provisions under
                               the Plan (the “Litigation Trust First Lien Lender Causes of Action”). All of the
                               Litigation Trust Assets, as well as the rights and powers of the Debtors’ Estates




                                                          25
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                   Main Document
                                                  Pg 56 of 112


                               applicable to the Litigation Trust Assets, shall vest in the Litigation Trust, for the
                               benefit of the holders of Litigation Trust Interests and Reorganized FCI.

                      iii.     On the Effective Date, or as soon as reasonably practicable thereafter, the
                               Reorganized Debtors and Litigation Trust shall enter into the Litigation Trust
                               Loan Agreement pursuant to which the Reorganized Debtors shall agree to lend
                               the Litigation Trust Loan Proceeds to the Litigation Trust. The Litigation Trust
                               Loan Proceeds shall be available to be drawn in $1,000,000 installments six (6)
                               and twelve (12) months after the Effective Date, and $500,000 installments
                               eighteen (18), twenty-four (24), and thirty (30) months after the Effective Date.
                               The Litigation Trust Loan shall accrue payment-in-kind interest at same rate as
                               the New First Lien Credit Facility. The amount of the Litigation Trust Loan may
                               be increased post-Effective Date upon the agreement of the Reorganized Debtors
                               and the Litigation Trust. In the event the Reorganized Debtors fail to honor a
                               Litigation Trust Loan draw installment when due, such failure shall be deemed to
                               be an automatic exercise of the Termination Right (as defined below) without the
                               consent of the member the Creditors’ Committee appointed to the Litigation
                               Trust Oversight Committee.

                      iv.      On the Effective Date, all Preference Actions against any Entity other than a
                               Non-Released Party that the Debtors or the Estates would have been legally
                               entitled to assert in their own right (whether individually or collectively) or on
                               behalf of the holder of any Claim or Interest or other Person shall be deemed
                               conclusively, absolutely, unconditionally, irrevocably and forever, released.

                       v.      The Litigation Trust shall be overseen and controlled by the Litigation Trustee
                               and the Litigation Oversight Committee in accordance with the Litigation Trust
                               Agreement. The Litigation Trustee and, to the extent provided for in the
                               Litigation Trust Agreement, the Litigation Trust Oversight Committee, shall have
                               the authority to determine whether to enforce, settle, release, or compromise the
                               Litigation Trust Causes of Action (or decline to do any of the foregoing). The
                               Litigation Trustee and the Litigation Trust Oversight Committee shall be
                               responsible for selecting and retaining advisors to the Litigation Trust, as
                               provided for in the Litigation Trust Agreement.

                      vi.      In accordance with the Litigation Trust Agreement, payment of Litigation Trust
                               Expenses shall be deemed to be made first from the Litigation Trust Initial
                               Funding and then from the Litigation Trust Loan Proceeds. The Litigation Trust
                               shall be deemed to be prohibited from using any Litigation Trust Loan Proceeds
                               until no portion of the Litigation Trust Initial Funding is remaining.

                      vii.     After payment of Litigation Trust Expenses pursuant to the Litigation Trust
                               Agreement, the Litigation Trust Assets (other than any proceeds of the Litigation
                               Trust First Lien Lender Causes of Action) shall be shared and distributed as
                               follows: first, payment in full in Cash of all amounts due to Reorganized FCI
                               under the Litigation Trust Loan; second, distribution of up to $180,000 to
                               Reorganized FCI; third, distribution to the Litigation Trust for the benefit of the
                               holders of Litigation Trust Interests in accordance with the Plan of up to
                               $1,500,000 (the “GUC Payment”); fourth, to the extent the remaining Litigation
                               Trust Assets are equal to or less than $20,000,000, sixty percent (60%) of such
                               Litigation Trust Assets shall be distributed to Reorganized FCI and forty percent



                                                           26
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                                  Pg 57 of 112


                               (40%) of such Litigation Trust Assets shall be distributed to the Litigation Trust
                               for the benefit of the holders of Litigation Trust Interests in accordance with the
                               Plan; and fifth, to the extent there are any remaining Litigation Trust Assets
                               greater than $20,000,000, fifty percent (50%) of such Litigation Trust Assets
                               shall be distributed to Reorganized FCI and fifty percent (50%) of such Litigation
                               Trust Assets shall be distributed to the Litigation Trust for the benefit of the
                               holders of Litigation Trust Interests in accordance with the Plan.

                     viii.     After payment of Litigation Trust Expenses pursuant to the Litigation Trust
                               Agreement, any Litigation Trust Assets that are proceeds of the Litigation Trust
                               First Lien Lender Causes of Action shall be shared and distributed as follows:
                               first, payment in full in Cash of all amounts due to the Reorganized Debtors
                               under the Litigation Trust Loan; second, eighty-five percent (85%) of such
                               Litigation Trust Assets shall be distributed to the Reorganized FCI and fifteen
                               percent (15%) of such Litigation Trust Assets shall be distributed to the
                               Litigation Trust for the benefit of the holders of Litigation Trust Interests in
                               accordance with the Plan.




                                                          27
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                                  Pg 58 of 112


                      ix.      Holders of Allowed First Lien Claims shall not be entitled to receive a
                               distribution from the Litigation Trust on account of the Term Loan Deficiency
                               Claim.

                       x.      Holders of Allowed Second Lien Claims shall not be entitled to receive a
                               distribution from the Litigation Trust on account of the Second Lien Deficiency
                               Claim.

                      xi.      Upon entry of the Confirmation Order, the Challenge Period (as defined in the
                               DIP Order) shall be deemed expired.

                      xii.     The Litigation Trust may be terminated in accordance with Section 5.16 of this
                               Plan and the Litigation Trust Agreement.

                     xiii.     The Litigation Trust shall have the authority and right on behalf of each of the
                               Debtors, without the need for Bankruptcy Court approval (unless otherwise
                               indicated), to, except to the extent Claims have been Allowed, control and
                               effectuate the Claims reconciliation process of General Unsecured Claims,
                               including to object to, seek to subordinate, compromise or settle any and all
                               General Unsecured Claims against the Debtors.

                     xiv.      The Litigation Trust shall have authority under Bankruptcy Rule 2004 to issue
                               subpoenas for documents and testimony in connection with the Litigation Trust
                               Causes of Action.

                      xv.      On the Effective Date, Reorganized FCI shall enter into the Consulting
                               Agreement.

                     xvi.      On the Effective Date, proofs of Claim nos. 724, 777 and 840 filed by Greenberg
                               Traurig, LLP against the Debtors on account of services performed prior to the
                               Commencement Date shall be deemed withdrawn and expunged with prejudice.

                    xvii.      The Other Officers and Directors shall be included in Section 10.8 of the Plan.

                   xviii.      On the Effective Date, the Debtors shall pay the Settlement Restructuring
                               Expenses.

                     xix.      On the Effective Date, the Debtors shall pay the Second Lien Lender
                               Restructuring Expenses.

                      xx.      As a condition precedent to consummation of the Global Settlement, the
                               Creditors’ Committee, the First Lien Lender Group, the Second Lien Lender
                               Group, and the Other Officers and Directors shall not object to the Disclosure
                               Statement or the Plan, or take any other action that is inconsistent with or that
                               would reasonably be expected to prevent, interfere with, delay, or impede the
                               confirmation and consummation of the Plan or approval of the Global Settlement.

                  (c)  In addition, the Plan incorporates and reflects the following compromise and
 settlement by and among the Debtors, the First Lien Lender Group and the Ad Hoc Group of Tranche A
 Term Loan/ Revolving Lenders (the “Revolving Lender Settlement”). Notwithstanding anything to the
 contrary in the Plan:



                                                          28
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                                  Pg 59 of 112


                        i.     On the Effective Date, in addition to the distribution the holders of Revolving
                               Claims are entitled to receive under section 4.3(c) of the Plan, each holder of
                               Revolving Claims shall receive on account of such Revolving Claims such
                               holders’ pro rata share, based on such holders Revolving Claim relative to all
                               Revolving Claims, of the Deficiency Note.

                       ii.     Solely as it pertains to the Vector Subordinated Note Collateral, holders of the
                               Revolving Lenders’ New First Lien Loans and holders of the Deficiency Note
                               shall be granted under the New First Lien Credit Documents all rights in favor of
                               the Majority in Interest (as defined in the Prepetition First Lien Credit
                               Agreement) of the Revolving Lenders with respect to the Vector Subordinated
                               Note Collateral under the Prepetition First Lien Credit Documents entered into
                               on or around May 4, 2018 to the extent, notwithstanding anything to the contrary
                               contained in the Plan or the Confirmation Order, such rights are valid and
                               enforceable under the Prepetition First Lien Credit Documents, and any rights,
                               claims or defenses that any other party may raise with respect to the validity or
                               enforceability of such rights are preserved. The release provisions set forth in
                               section 10.6 of the Plan shall not release the rights, claims or defenses preserved
                               in this clause (ii).

                      iii.     The New First Lien Credit Documents shall contain a payment priority provision
                               substantively identical to the final paragraph of section 5.02 of the Pledge and
                               Security Agreement (as defined in the Prepetition First Lien Credit Agreement)
                               for the benefit of the Revolving Lenders’ New First Lien Loans.

                      iv.      The Deficiency Note shall contain a payment priority provision relative to the
                               loans under the New First Lien Credit Agreement that are not Revolving
                               Lenders’ New First Lien Loans substantively identical to the final paragraph of
                               section 5.02 of the Pledge and Security Agreement (as defined in the Prepetition
                               First Lien Credit Agreement) for the benefit of the Deficiency Note.

                       v.      The New First Lien Credit Documents and the Deficiency Note shall provide that
                               any proceeds or other value received by the Reorganized Debtors on account of
                               the Vector Subordinated Note Collateral (the “VSN Proceeds”) shall be applied:

                                   a. first, to repay the Revolving Lenders’ New First Lien Loans and the
                                      Deficiency Note, with 60% of the VSN Proceeds being used to repay the
                                      Revolving Lenders’ New First Lien Loans and 40% of the VSN Proceeds
                                      being used to repay the Deficiency Note;

                                   b. next,

                                              i. after repayment in full of the Revolving Lenders’ New First Lien
                                                 Loans, any remaining VSN Proceeds shall be used, first, to repay
                                                 the Deficiency Note until paid in full; and

                                           ii. after repayment in full of the Deficiency Note, any remaining
                                               VSN Proceeds shall be used, first, to repay the Revolving
                                               Lenders’ New First Lien Loans until paid in full,




                                                            29
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                                  Pg 60 of 112


                                   c. next, to repay any other outstanding obligations under the New First Lien
                                      Credit Agreement in such order as provided therein; and

                                   d. last, to the Reorganized Debtors or such other person as may be required
                                      by applicable law.

                      vi.      The obligations under the New First Lien Credit Agreement and the Deficiency
                               Note shall be secured by separate and pari passu first priority liens on the Vector
                               Subordinated Note Collateral and, notwithstanding anything to the contrary in the
                               Plan, the Confirmation Order or the New Exit Facility Documents, the Vector
                               Subordinated Note Collateral shall not secure any obligations under the New Exit
                               Facility unless on a junior basis to the liens securing the New First Lien Credit
                               Agreement and the Deficiency Note and subject to customary intercreditor
                               arrangements reflecting the priorities set forth in this clause (vi) reasonably
                               satisfactory to the Ad Hoc Group of Tranche A Term Loan/ Revolving Lenders.

                      vii.     As a condition precedent to consummation of the Revolving Lender Settlement,
                               the Revolving Lenders shall not object to, and shall vote to accept, the Plan, and
                               none of the Debtors, the Consenting First Lien Lenders and TLA/Revolving
                               Lender Group Members shall take any action that is inconsistent with or that
                               would reasonably be expected to prevent, interfere with, delay, or impede the
                               confirmation and consummation of the Plan or approval of the Revolving Lender
                               Settlement.

        5.3.         Sources of Consideration for Plan Distributions Implementing the Reorganization
 Transaction.

                  The Debtors shall fund distributions and satisfy applicable Allowed Claims and Allowed
 Interests under the Plan with Cash on hand, the proceeds of the New Exit Facility, loans under the New
 First Lien Credit Facility, the New Equity Interests, and the Special Warrants, and through the issuance
 and distribution of the Litigation Trust Interests.

           5.4.      Reorganization Transaction.

                     (a)       The Debtors shall implement the Reorganization Transaction as set forth herein.

                     (b)       New First Lien Credit Facility.

                             (i)      On the Effective Date, the New First Lien Credit Agreement shall be
                     executed and delivered, and the Reorganized Debtors shall be authorized to execute,
                     deliver and enter into, the New First Lien Credit Documents, without the need for any
                     further corporate, limited liability partnership or limited liability company action and
                     without further action by the holders of Claims or Interests.

                             (ii)     The obligations arising under the New First Lien Credit Agreement shall
                     be secured by a senior priority perfected security interest (junior to the liens securing the
                     New Exit Facility Credit Agreement, other than with respect to the Vector Subordinated
                     Note Collateral) in substantially all present and after acquired property (whether tangible,
                     intangible, real, personal or mixed) of the Reorganized Debtors, wherever located,
                     including, without limitation, all accounts, inventory, equipment, capital stock in
                     subsidiaries of the Reorganized Debtors, investment property, instruments, chattel paper,



                                                          30
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                                  Pg 61 of 112


                     real estate, leasehold interests, contracts, patents, copyrights, trademarks and other
                     general intangibles, and all products and proceeds thereof, subject to any exceptions and
                     materiality thresholds reasonably acceptable to the Requisite New First Lien Lenders (as
                     defined in the New First Lien Facility Term Sheet).

                              (iii)   The Reorganized Debtors shall be authorized to execute, deliver, and
                     enter into and perform under the New First Lien Credit Agreement without the need for
                     any further corporate, limited liability partnership or limited liability company action and
                     without further action by the holders of Claims or Interests.

                     (c)       New Exit Facility.

                              On the Effective Date, the Reorganized Debtors shall be authorized to execute,
                     deliver, enter into and perform under the New Exit Facility Credit Agreement without the
                     need for any further corporate, limited liability partnership or limited liability company
                     action and without further action by the holders of Claims or Interests.

                     (d)       Deficiency Note.

                              On the Effective Date, Reorganized FCI shall be authorized to execute, deliver,
                     enter into and perform under the Deficiency Note without the need for any further
                     corporate, limited liability partnership or limited liability company action and without
                     further action by the holders of Claims or Interests.

                     (e)       Authorization and Issuance of New Equity Interests and Special Warrants

                              (i)     On the Effective Date, the Debtors or the Reorganized Debtors, as
                     applicable, are authorized to issue or cause to be issued and shall issue the New Equity
                     Interests and Special Warrants in accordance with the terms of the Plan, the Amended
                     Organizational Documents, the Special Warrant Agreement, and the Equity Allocation
                     Mechanism without the need for any further corporate or stockholder action. All of the
                     New Equity Interests issuable under the Plan, when so issued, shall be duly authorized,
                     validly issued, fully paid, and non-assessable, and the Special Warrants issued pursuant
                     to the Plan shall be duly authorized and validly issued. For the avoidance of doubt, the
                     acceptance of New Equity Interests and/or Special Warrants by a holder of an Allowed
                     First Lien Claim or Second Lien Claim shall be deemed as such holder’s agreement to the
                     Amended Organizational Documents and/or the Special Warrant Agreement, as
                     applicable, as each may be amended or modified from time to time following the
                     Effective Date in accordance with the terms of such documents.

                              (ii)    The distribution of the New Equity Interests and Special Warrants
                     pursuant to the Plan may be made by means of book-entry registration on the books of a
                     transfer agent for shares of New Equity Interests and Special Warrants or by means of
                     book-entry exchange through the facilities of a transfer agent reasonably satisfactory to
                     the Debtors, in accordance with the customary practices of such agent, as and to the
                     extent practicable.

                     (f)       Continued Corporate Existence.

                            (i)    The Debtors shall continue to exist after the Effective Date as
                     Reorganized Debtors as a private company in accordance with the applicable laws of the



                                                         31
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                 Main Document
                                                  Pg 62 of 112


                     respective jurisdictions in which they are incorporated or organized and pursuant to the
                     Amended Organizational Documents unless otherwise determined in accordance with
                     Section 5.9 of the Plan.

                              (ii)    On or after the Effective Date, the Reorganized Debtors may take such
                     reasonable action that may be necessary or appropriate as permitted by applicable law
                     and the Amended Organizational Documents, as the Reorganized Debtors may
                     reasonably determine is reasonable and appropriate to effect any transaction described in,
                     approved by, or necessary or appropriate to effectuate the Plan, including, without
                     limitation, taking necessary steps to dissolve or merge out of existence any of the
                     Reorganized Debtors that are reasonably determined to be unnecessary for the continued
                     successful performance of the Reorganized Debtors.

                     (g)       Officers and Board of Directors.

                             (i)     Upon the Effective Date, the New Board shall consist of seven (7)
                     directors. If known, the identities of the directors and officers of the Reorganized
                     Debtors shall be disclosed prior to the Confirmation Hearing in accordance with section
                     1129(a)(5) of the Bankruptcy Code.

                              (ii)    Except to the extent that a member of the board of directors, managers,
                     or limited partners, as applicable, of a Debtor continues to serve as a director, manager,
                     or limited partner of such Debtor on and after the Effective Date, the members of the
                     board of directors, managers, or limited partners of each Debtor prior to the Effective
                     Date, in their capacities as such, shall have no continuing obligations to the Reorganized
                     Debtors on or after the Effective Date and each such director, manager or limited partner
                     will be deemed to have resigned or shall otherwise cease to be a director, manager or
                     limited partner of the applicable Debtor on the Effective Date.

                     (h)       Reorganized Debtors’ Authority.

                              (i)     The Reorganized Debtors shall have the authority and right on behalf of
                     each of the Debtors, without the need for Bankruptcy Court approval (unless otherwise
                     indicated), to carry out and implement all provisions of the Plan, including, without
                     limitation, to: (a) except to the extent Claims have been previously Allowed, control and
                     effectuate the Claims reconciliation process, including to object to, seek to subordinate,
                     compromise or settle any and all Claims against the Debtors, other than with respect to
                     General Unsecured Claims; (b) make distributions to holders of Allowed Claims in
                     accordance with the Plan, other than with respect to General Unsecured Claims;
                     (c) prosecute all Causes of Action on behalf of the Debtors, elect not to pursue any
                     Causes of Action, and determine whether and when to compromise, settle, abandon,
                     dismiss, or otherwise dispose of any such Causes of Action, other than with respect to the
                     Litigation Trust Causes of Action; (d) retain professionals to assist in performing their
                     duties under the Plan; (e) maintain the books, records, and accounts of the Debtors; (f)
                     complete and file, as necessary, all final or otherwise required federal, state, and local tax
                     returns for the Debtors; and (g) perform other duties and functions that are consistent
                     with the implementation of the Plan.

                            (ii)    After the Effective Date, the Reorganized Debtors may operate the
                     Debtors’ business and may use, acquire, or dispose of property and compromise or settle




                                                          32
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05             Main Document
                                                Pg 63 of 112


                     any Claims, Interests, or Causes of Action without approval by the Bankruptcy Court and
                     free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

           5.5.      FCC Licenses and State PUC Authorizations

                  The required FCC Applications were filed prior to the date of this Plan, as were
 applications seeking the consent of State PUCs with jurisdiction over the Reorganized Debtors to the
 transactions contemplated by the Reorganization Transaction (which, for the avoidance of doubt, excludes
 any transactions which may occur on or after the Exercise Date, as defined in the Equity Allocation
 Mechanism). As a result, any Entity that acquires a First Lien Claim may be issued Special Warrants in
 lieu of any New Equity Interests that would otherwise be issued to such Entity under the Plan. In
 addition, the Debtors may request that the Bankruptcy Court implement restrictions on trading of Claims
 and Interests that might adversely affect the FCC Approval or State PUC approval processes that will be
 sought on or prior to the Effective Date.

                 The Petition for Declaratory Ruling and the FCC and/or state transfer of control
 applications necessary to enable the exercise of the Special Warrants (the “Post-Effective Date Transfer
 Applications”) shall be filed as promptly as practicable following the Effective Date. The Debtors or the
 Reorganized Debtors, as applicable, shall diligently prosecute all FCC Applications and the State PUC
 Applications associated with the Reorganization Transaction and, after the Effective Date, the Post-
 Effective Date Transfer Applications and the Petition for Declaratory Ruling. The Debtors or
 Reorganized Debtors, as applicable, shall promptly provide such additional documents or information
 requested by the FCC or any State PUC in connection with the respective agencies’ review of the
 foregoing applications.

           5.6.      Employee Matters.

                  (a)      Subject to Section 5.6(c) of the Plan, on the Effective Date, the Reorganized
 Debtors shall be deemed (i) to have assumed all Benefit Plans and (ii) to have rejected any employment
 agreements, offer letters, or award letters to which the Debtors are a party (collectively, the “Employee
 Arrangements”), unless set forth on the Assumption Schedule. With respect to any Benefit Plan and
 Employee Arrangement that is set forth on the Assumption Schedule, upon the Effective Date such
 Benefit Plan and Employee Arrangement shall be deemed to be amended where applicable to provide and
 clarify that the consummation of the Reorganization Transaction and any associated organizational
 changes shall not constitute a “Change in Control,” be considered a “Good Reason” event, or serve as a
 basis to trigger any rights or benefits under such Benefit Plan or Employee Arrangement. To the extent
 that the Benefit Plans or any Employee Arrangements set forth on the Assumption Schedule are executory
 contracts, pursuant to sections 365 and 1123 of the Bankruptcy Code, unless an Assumption Dispute is
 timely filed and properly served, each of them will be deemed assumed (as modified or terminated) as of
 the Effective Date with a Cure Amount of zero dollars. However, notwithstanding anything else herein,
 the assumed Benefit Plans and Employee Arrangements, if any, shall be subject to modification in
 accordance with the terms thereof at the discretion of the Reorganized Debtors.

                 (b)     Following the Effective Date, the applicable Reorganized Debtors shall enter into
 the Management Incentive Plan. All awards issued under the Management Incentive Plan will be dilutive
 of all other New Equity Interests issued pursuant to the Plan (including those issued upon the exercise of
 any Special Warrants).

                 (c)     For the avoidance of doubt, if an Employee Arrangement or a Benefit Plan
 provides for an award or potential award of Interests or consideration based on the value of Interests prior




                                                       33
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                               Pg 64 of 112


 to the Effective Date, such Interest shall be treated in accordance with Section 4.8 of the Plan and
 cancelled notwithstanding assumption of the applicable Employee Arrangement or Benefit Plan.

                 (d)      On the Effective Date, the Reorganized Debtors shall be deemed to have
 assumed all prepetition Key Employee Retention Agreements. Notwithstanding anything to the contrary
 in Section 5.6(a), the consummation of the Restructuring Transactions and any associated organizational
 changes shall constitute a “Change of Control” under all prepetition Key Employee Retention
 Agreements.

           5.7.      Effectuating Documents; Further Transactions.

                   (a)      On or as soon as practicable after the Effective Date, the Reorganized Debtors
 shall take such reasonable actions as may be or become necessary or appropriate to effect any transaction
 described in, approved by, contemplated by, or necessary to effectuate the Plan and the Global
 Settlement, including (i) the execution and delivery of appropriate agreements or other documents of
 merger, consolidation, restructuring, financing, conversion, disposition, transfer, dissolution, or
 liquidation containing terms that are consistent with the terms of the Plan and that satisfy the applicable
 requirements of applicable law and any other terms to which the applicable Entities may determine;
 (ii) the execution and delivery of appropriate instruments of transfer, assignment, assumption, or
 delegation of any Asset, property, right, liability, debt, or obligation on terms consistent with the terms of
 the Plan and having other terms to which the applicable parties agree; (iii) the filing of appropriate
 certificates or articles of incorporation, reincorporation, merger, consolidation, conversion, or dissolution
 and the Amended Organizational Documents pursuant to applicable state law; (iv) the issuance of
 securities, all of which shall be authorized and approved in all respects, in each case, without further
 action being required under applicable law, regulation, order, or rule; (v) the execution, delivery, or filing
 of contracts, instruments, releases, and other agreements to effectuate and implement the distribution of
 the Litigation Trust Interests to be issued pursuant hereto without the need for any approvals,
 authorizations, actions, or consents; and (vi) all other actions that the applicable Entities determine to be
 necessary or appropriate, including making filings or recordings that may be required by applicable law or
 to reincorporate in another jurisdiction, subject, in each case, to the Amended Organizational Documents.

                  (b)       Each officer, manager, limited partner or member of the board of directors of the
 Debtors is (and each officer, manager, limited partner or member of the board of directors of the
 Reorganized Debtors shall be) authorized and directed to issue, execute, deliver, file, or record such
 contracts, securities, instruments, releases, indentures, and other agreements or documents and take such
 actions as may be necessary or appropriate to effectuate, implement, and further evidence the terms and
 conditions of the Plan and the securities issued pursuant to the Plan in the name of and on behalf of the
 Reorganized Debtors, all of which shall be authorized and approved in all respects, in each case, without
 the need for any approvals, authorization, consents, or any further action required under applicable law,
 regulation, order, or rule (including, without limitation, any action by the stockholders, limited partners,
 directors or managers of the Debtors, the Reorganized Debtors) except for those expressly required
 pursuant to the Plan.

                    (c)     In order to preserve the Reorganized Debtors’ ability to utilize certain tax
 attributes that exist as of the Effective Date, the charter, bylaws, and other organizational documents may
 restrict certain transfers of the New Equity Interests.

                 (d)      The Reorganization Transaction and the Global Settlement, including the
 creation of the Litigation Trust, shall be conducted in a manner that, in the business judgment of the
 Debtors, with the consent of the Requisite First Lien Lenders (which consent shall not be unreasonably




                                                      34
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05                    Main Document
                                               Pg 65 of 112


 withheld), ensures that the Reorganized Debtors receive favorable and efficient tax treatment, given the
 totality of the circumstances.

                  (e)     All matters provided for herein involving the corporate structure of the Debtors,
 Reorganized Debtors, to the extent applicable, or any corporate or related action required by the Debtors,
 or the Reorganized Debtors in connection herewith shall be deemed to have occurred and shall be in
 effect, without any requirement of further action by the stockholders, members, limited partners, directors
 or managers of the Debtors or Reorganized Debtors, and with like effect as though such action had been
 taken unanimously by the stockholders, members, limited partners, directors, managers, or officers, as
 applicable, of the Debtors, or the Reorganized Debtors.

           5.8.      Section 1145 Exemption.

                   (a)     The offer, issuance, and distribution of (i) the New Equity Interests and the
 Special Warrants hereunder to holders of the First Lien Claims (ii) the Special Warrants hereunder to
 holders of the Second Lien Claims and (iii) the Litigation Trust Interests (to the extent they are deemed to
 be securities) hereunder to holders of General Unsecured Claims shall be exempt, pursuant to section
 1145 of the Bankruptcy Code, without further act or action by any Entity, from registration under (a) the
 Securities Act of 1933, as amended, and all rules and regulations promulgated thereunder and (b) any
 state or local law requiring registration for the offer, issuance, or distribution of Securities.

                   (b)     The New Equity Interests shall be freely tradable by the recipients thereof,
 subject to (i) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to the definition of an
 underwriter in section 2(a)(11) of the Securities Act of 1933; (ii) compliance with any rules and
 regulations of the Securities and Exchange Commission, if any, applicable at the time of any future
 transfer of such securities or instruments; (iii) any reasonable restrictions, to the extent necessary for the
 Debtors to preserve their ability to utilize certain tax attributes that exist as of the Effective Date, on the
 transferability and ownership of New Equity Interests; (iv) applicable regulatory approval; (v) the
 Stockholders Agreement; (vi) the Amended Organizational Documents and (vii) any other applicable law.

           5.9.      Cancellation of Existing Securities and Agreements.

                  (a)      Except for the purpose of evidencing a right to a distribution under the Plan and
 except as otherwise set forth in the Plan, including with respect to executory contracts or unexpired leases
 that shall be assumed by the Reorganized Debtors, and subject in all respects to the Prepetition
 Intercreditor Agreement (as applicable), on the Effective Date, all agreements, instruments, and other
 documents evidencing or issued pursuant to the DIP Documents, the Prepetition First Lien Credit
 Documents, the Prepetition Second Lien Credit Agreement and any other “Credit Document” as defined
 therein, the Prepetition Subordinated Notes, or any indebtedness or other obligations thereunder, and any
 Interest in any of the Debtors (other than Intercompany Interests), or any other certificate, share, note,
 bond, indenture, purchase right, option, warrant, call, put, award, commitment, registration rights,
 preemptive right, right of first refusal, right of first offer, co-sale right, investor rights, or other instrument
 or document of any character directly or indirectly evidencing or creating any indebtedness or obligation
 of or ownership interest in the Debtors giving rise to any Claim or Interest, and any rights of any holder in
 respect thereof, shall be deemed cancelled, discharged, and of no force or effect, and the obligations of
 the Debtors thereunder shall be deemed fully satisfied, released, and discharged.

                 (b)     Notwithstanding such cancellation and discharge, the DIP Documents, the
 Prepetition First Lien Credit Documents and the Prepetition Second Lien Credit Agreement, the
 Prepetition Subordinated Notes and any other indenture or agreement that governs the rights of a holder
 of an Allowed Claim shall continue in effect to the extent necessary (i) to allow the holders of such



                                                         35
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                              Pg 66 of 112


 Claims to receive distributions under the Plan; (ii) to allow the Debtors, the Reorganized Debtors, the DIP
 Agent, the Prepetition First Lien Administrative Agent, and the Prepetition Second Lien Administrative
 Agent to make post-Effective Date distributions or take such other action pursuant to the Plan on account
 of such Claims and to otherwise exercise their rights and discharge their obligations relating to the
 interests of the holders of such Claims; (iii) subject to the releases granted pursuant to section 10.6(b) of
 the Plan and the Revolving Lender Settlement, to allow holders of Claims to retain their respective rights
 and obligations vis-à-vis other holders of Claims pursuant to any applicable loan document or other
 agreement; (iv) subject to the releases granted pursuant to section 10.6(b) of the Plan and the Revolving
 Lender Settlement, to allow the DIP Agent, the Prepetition First Lien Administrative Agent and the
 Prepetition Second Lien Administrative Agent to enforce their rights, claims, and interests vis-à-vis any
 party other than the Debtors, including any rights with respect to priority of payment and/or to exercise
 charging liens; (v) to preserve any rights of the DIP Agent, the Prepetition First Lien Administrative
 Agent and the Prepetition Second Lien Administrative Agent to payment of fees, expenses, and
 indemnification obligations as against any money or property distributable to lenders under the DIP
 Documents, the Prepetition First Lien Credit Agreement and the Prepetition Second Lien Credit
 Agreement, as applicable, including any rights to priority of payment and/or to exercise charging liens;
 (vi) to allow the DIP Agent, the Prepetition First Lien Administrative Agent and the Prepetition Second
 Lien Administrative Agent to enforce any obligations owed to it under the Plan; (vii) subject to the
 releases granted pursuant to section 10.6(b) of the Plan and the Revolving Lender Settlement, to allow the
 DIP Agent, the Prepetition First Lien Administrative Agent and the Prepetition Second Lien
 Administrative Agent to exercise rights and obligations relating to the interests of lenders under the DIP
 Documents, the Prepetition First Lien Credit Agreement and the Prepetition Second Lien Credit
 Agreement, as applicable; (viii) to permit the DIP Agent, the Prepetition First Lien Administrative Agent
 and the Prepetition Second Lien Administrative Agent to perform any function necessary to effectuate the
 foregoing; (ix) to allow the DIP Agent, the Prepetition First Lien Administrative Agent and the
 Prepetition Second Lien Administrative Agent to appear in the Chapter 11 Cases or in any proceeding in
 the Bankruptcy Court or any other court relating to the DIP Documents, the Prepetition First Lien Credit
 Agreement or the Prepetition Second Lien Credit Agreement; (x) to preserve all rights of the Prepetition
 First Lien Lenders to the extent necessary for the Litigation Trust to pursue the Litigation Trust First Lien
 Lender Causes of Action and (xi) to preserve all rights of the Prepetition First Lien Lenders to the extent
 necessary to give effect to the Revolving Lender Settlement; provided that, nothing in this Section 5.9
 shall affect the discharge of Claims pursuant to the Bankruptcy Code, the Confirmation Order, or the
 Plan.

                  (c)      Except for the foregoing, subsequent to the performance by the DIP Agent of its
 obligations pursuant to the Plan, the DIP Agent and its agents shall be relieved of all further duties and
 responsibilities related to the DIP Documents. Nothing in this Section 5.9 shall in any way affect or
 diminish the rights of the DIP Agent to exercise any charging lien against distributions to holders of DIP
 Claims with respect to any unpaid fees.

                  (d)      Except for the foregoing, subsequent to the performance by the Prepetition First
 Lien Administrative Agent of its obligations pursuant to the Plan, the Prepetition First Lien
 Administrative Agent and its agents shall be relieved of all further duties and responsibilities related to
 the Prepetition First Lien Credit Agreement. Nothing in this Section 5.9 shall in any way affect or
 diminish the rights of the Prepetition First Lien Administrative Agent to exercise any charging lien
 against distributions to holders of First Lien Claims with respect to any unpaid fees.

                 (e)    Except for the foregoing, subsequent to the performance by the Prepetition
 Second Lien Administrative Agent of its obligations pursuant to the Plan, the Prepetition Second Lien
 Administrative Agent and its agents shall be relieved of all further duties and responsibilities related to
 the Prepetition Second Lien Credit Agreement. Nothing in this Section 5.9 shall in any way affect or



                                                      36
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                                 Pg 67 of 112


 diminish the rights of the Prepetition Second Lien Administrative Agent to exercise any charging lien
 against distributions to holders of Second Lien Claims with respect to any unpaid fees.

                  (f)     Notwithstanding anything to the contrary herein, all rights under the Prepetition
 First Lien Credit Agreement and the Prepetition Second Lien Credit Agreement shall remain subject to
 the Prepetition Intercreditor Agreement.

                  (g)     Notwithstanding the foregoing, any provision in any document, instrument, lease,
 or other agreement that causes or effectuates, or purports to cause or effectuate, a default, termination,
 waiver, or other forfeiture of, or by, the Debtors as a result of the cancellations, terminations, satisfaction,
 releases, or discharges provided for in the Plan shall be deemed null and void and shall be of no force and
 effect. Nothing contained herein shall be deemed to cancel, terminate, release, or discharge the obligation
 of the Debtors or any of their counterparties under any executory contract or unexpired lease to the extent
 such executory contract or unexpired lease has been assumed by the Debtors pursuant to a Final Order of
 the Bankruptcy Court or hereunder.

           5.10.     Cancellation of Liens.

                  Except as otherwise specifically provided herein, on the Effective Date, any Lien
 securing an Allowed Claim that is paid in full, in Cash, shall be deemed released, and the holder of such
 Other Secured Claim shall be authorized and directed to release any collateral or other property of the
 Debtors (including any Cash collateral) held by such holder and to take such actions as may be requested
 by the Reorganized Debtors, to evidence the release of such Lien, including the execution, delivery and
 filing or recording of such releases as may be requested by the Reorganized Debtors.

           5.11.     Subordination Agreements.

                 Pursuant to section 510(a) of the Bankruptcy Code, all subordination agreements,
 including but not limited to, the Prepetition Intercreditor Agreement, governing Claims or Interests shall
 be enforced in accordance with such agreement’s terms.

           5.12.     Nonconsensual Confirmation.

                 The Debtors intend to undertake to have the Bankruptcy Court confirm the Plan under
 section 1129(b) of the Bankruptcy Code as to any Classes that reject or are deemed to reject the Plan.

           5.13.     Closing of Chapter 11 Cases.

                After an Estate has been fully administered, the Reorganized Debtors shall seek authority
 from the Bankruptcy Court to close the applicable Chapter 11 Case(s) in accordance with the Bankruptcy
 Code and Bankruptcy Rules.

           5.14.     Notice of Effective Date.

                 As soon as practicable, but not later than three (3) Business Days following the Effective
 Date, the Debtors shall file a notice of the occurrence of the Effective Date with the Bankruptcy Court.

           5.15.     Separability.

                  Notwithstanding the combination of the separate plans of reorganization for the Debtors
 set forth in the Plan for purposes of economy and efficiency, the Plan constitutes a separate chapter 11



                                                       37
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05                  Main Document
                                                Pg 68 of 112


 plan for each Debtor. Accordingly, if the Bankruptcy Court does not confirm the Plan with respect to one
 or more Debtors, it may still, subject to the consent of the applicable Debtors, confirm the Plan with
 respect to any other Debtor that satisfies the confirmation requirements of section 1129 of the Bankruptcy
 Code.

           5.16.     Litigation Trust

                   (a)     Interest in the Litigation Trust. Any and all interests in the Litigation Trust will
 not constitute “securities” and will not be registered pursuant to the Securities Act, as amended, or any
 state securities law. However, if it should be determined that interests in the Litigation Trust constitute
 “securities,” the exemption provisions of Section 1145 of the Bankruptcy Code will apply to the interests
 in the Litigation Trust. Any and all interests in the Litigation Trust shall not be certificated, shall be
 subject to certain restrictions, and all interests shall be non-transferable other than if transferred by will,
 intestate succession, or otherwise by operation of law.

                   (b)      Creation and Governance of the Litigation Trust. On the Effective Date, the
 Debtors shall be deemed to transfer the Litigation Trust Debtor Causes of Action to the Litigation Trust,
 the Reorganized Debtors shall transfer the Litigation Trust Initial Funding to the Litigation Trust, the
 holders of Allowed First Lien Claims shall be deemed to transfer the Litigation Trust First Lien Lender
 Causes of Action to the Litigation Trust and the Reorganized Debtors (solely in their capacity as
 successors to the Debtors), the Litigation Trustee, the Litigation Trust Oversight Committee and the
 Creditors’ Committee shall execute the Litigation Trust Agreement and shall take all steps necessary to
 establish the Litigation Trust in accordance with the Plan and the beneficial interests therein, which shall
 be for the benefit of the holders of Litigation Trust Interest and Reorganized FCI. In the event of any
 conflict between the terms of the Plan and the terms of the Litigation Trust Agreement, the terms of the
 Plan shall govern. Additionally, on the Effective Date, (1) the Reorganized Debtors shall transfer to the
 Litigation Trust all of their rights, title and interest in and to all of the Litigation Trust Initial Funding and
 (2) the holders of Allowed First Lien Claims shall be deemed to transfer to the Litigation Trust all of their
 rights, title and interest in and to all of the Litigation Trust First Lien Lender Causes of Action, and
 (3) the Debtors shall be deemed to transfer to the Litigation Trust all of their rights, title and interest in
 and to all of the Litigation Trust Debtor Causes of Action free and clear of all Liens, charges, Claims,
 encumbrances, and interests, in accordance with Section 1141 of the Bankruptcy Code. The Litigation
 Trust Initial Funding, Litigation Trust First Lien Causes of Action, and Litigation Trust Debtor Causes of
 Action shall vest in the Litigation Trust, for the benefit of the holders of Litigation Trust Interests and
 Reorganized FCI and, in each case, such transfer shall be exempt from any stamp, real estate transfer,
 mortgage reporting, sales, use or other similar tax. The Litigation Trustee shall be the exclusive
 administrator of the assets of the Litigation Trust for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. §
 6012(b)(3), as well as the representatives of the Estate of each of the Debtors appointed pursuant to
 section 1123(b)(3)(B) of the Bankruptcy Code, solely for purposes of carrying out the Litigation Trustee’s
 duties under the Litigation Trust Agreement. The Litigation Trust shall be governed by the Litigation
 Trust Agreement and administered by the Litigation Trustee. The powers, rights, and responsibilities of
 the Litigation Trustee and the Litigation Trust Oversight Committee shall be specified in the Litigation
 Trust Agreement and shall include the authority and responsibility to, among other things, take the actions
 set forth in this Section 5.16. The Litigation Trustee shall hold and distribute the Litigation Trust Assets
 in accordance with the provisions of this Plan and the Litigation Trust Agreement. After the Effective
 Date, the Debtors and the Reorganized Debtors shall have no interest in the Litigation Trust Assets except
 as set forth in the Litigation Trust Agreement.

                 (c)     Litigation Trustee, Litigation Trust Oversight Committee and Litigation Trust
 Agreement. The Litigation Trust Agreement generally will provide for, among other things: (i) the
 transfer of the Litigation Trust Assets to the Litigation Trust; (ii) the payment of Litigation Trust



                                                        38
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                              Pg 69 of 112


 Expenses; (iii) the retention of counsel, accountants, financial advisors, or other professionals;
 (iv) litigation of any Litigation Trust Causes of Action, which may include the prosecution, settlement,
 abandonment or dismissal of any such Causes of Action; and (v) making distributions to holders of
 Litigation Trust Interests and to Reorganized FCI, as provided in this Plan and in the Litigation Trust
 Agreement. The Litigation Trustee, on behalf of the Litigation Trust, may employ, without further order
 of the Bankruptcy Court, professionals to assist in carrying out its duties hereunder and may compensate
 and reimburse the reasonable expenses of those professionals without further order of the Bankruptcy
 Court from the Litigation Trust Assets in accordance with this Plan and the Litigation Trust Agreement.
 The Litigation Trust Agreement shall include reasonable and customary provisions that allow for
 indemnification of the Litigation Trustee and the Litigation Trust Oversight Committee by the Litigation
 Trust. Any such indemnification shall be the sole responsibility of the Litigation Trust and payable solely
 from the Litigation Trust Assets. The Litigation Trust Oversight Committee shall be responsible for all
 decisions and duties with respect to the Litigation Trust and the Litigation Trust Assets, except as
 otherwise provided in the Litigation Trust Agreement.

                  (d)     Cooperation of Reorganized Debtors. The Reorganized Debtors shall reasonably
 cooperate with the Litigation Trust and its agents and representatives in the administration of the
 Litigation Trust, including, providing reasonable access to books and records and current employees and
 officers, including for interviews, deposition, or testimony, with respect to (i) the investigation,
 prosecution, compromise, and/or settlement of the Litigation Trust Causes of Action, (ii) contesting,
 settling, compromising, reconciling, and objecting to General Unsecured Claims, and (iii) administering
 the Litigation Trust (collectively, “Trust Responsibilities”) and in each case, the Litigation Trust agrees
 to reimburse reasonable out-of-pocket expenses incurred in connection with such cooperation. The
 Reorganized Debtors shall take all reasonable efforts to assist the Litigation Trust with the Trust
 Responsibilities and the Litigation Trust may enter into agreements with the Reorganized Debtors and/or
 the Creditors’ Committee in order to obtain information from the Reorganized Debtors and/or the
 Creditors’ Committee on a confidential basis, without being restricted by or waiving any applicable work
 product, attorney-client, or other privilege. The Litigation Trust’s receipt of documents, information or
 communications from the Reorganized Debtors shall not constitute a waiver of any privilege. For the
 avoidance of doubt, the Litigation Trust shall not be responsible for legal fees, if any, incurred by the
 Reorganized Debtors in fulfilling its obligations under this Section.

                  (e)     Cooperation Agreements. To the extent requested by the Committee, with the
 consent of the First Lien Lender Group (not to be unreasonably withheld), any of the Specified Officers
 and Directors shall enter into an agreement prior to the Effective Date pursuant to which he will agree to
 cooperate with the Litigation Trust and provide reasonable assistance to the Litigation Trust until the
 Litigation Trust is terminated, regardless of whether he remains an officer of the Reorganized Debtors.

                  (f)      Litigation Trust Assets. The Litigation Trustee shall have the exclusive right in
 respect of all Litigation Trust Causes of Action to institute, file, prosecute, enforce, settle, compromise,
 release, abandon, or withdraw any and all Litigation Trust Causes of Action without any further order of
 the Bankruptcy Court or consent of any other party, except as otherwise provided herein or in the
 Litigation Trust Agreement. From and after the Effective Date, the Litigation Trustee, in accordance with
 section 1123(b)(3) of the Bankruptcy Code, and on behalf of the Litigation Trust, shall serve as a
 representative of the Estates, solely for purposes of carrying out the Litigation Trustee’s duties under the
 Litigation Trust Agreement. In connection with the investigation, prosecution and/or compromise of the
 Litigation Trust Causes of Action, the Litigation Trustee may expend such portion of the Litigation Trust
 Assets as he or she and the Litigation Trust Oversight Committee deem necessary, as provided in the
 Litigation Trust Agreement.




                                                     39
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05                  Main Document
                                              Pg 70 of 112


                  (g)       Litigation Trust Fees and Expenses. From and after the Effective Date, the
 Litigation Trust, shall, in the ordinary course of business and without the necessity of any approval by the
 Bankruptcy Court, pay the Litigation Trust Expenses, including but not limited to reasonable fees and
 expenses of the Litigation Trustee and the fees and expenses of any professionals retained by the
 Litigation Trust from the Litigation Trust Assets, except as otherwise provided in the Litigation Trust
 Agreement. The Reorganized Debtors shall not be responsible for any costs, fees, or expenses of the
 Litigation Trust.

                   (h)      Tax Treatment. In furtherance of this Section 5.16 of the Plan, (i) the Litigation
 Trust shall be structured to qualify as a “liquidating trust” within the meaning of Treasury Regulation
 section 301.7701-4(d) and in compliance with Revenue Procedure 94-45, 1994-2 C.B. 684, and, thus, as a
 “grantor trust” within the meaning of sections 671 through 679 of the Tax Code to the holders of
 Litigation Trust Interests, consistent with the terms of the Plan; (ii) the sole purpose of the Litigation
 Trust shall be the liquidation and distribution of the Litigation Trust Assets in accordance with Treasury
 Regulation section 301.7701-4(d), including the resolution of General Unsecured Claims in accordance
 with this Plan, with no objective to continue or engage in the conduct of a trade or business; (iii) all
 parties (including the Debtors and the Estates, holders of Litigation Trust Interests and the Litigation
 Trustee) shall report consistently with such treatment (including the deemed receipt of the underlying
 assets, subject to applicable liabilities and obligations, by the holders of Litigation Trust Interests,
 followed by the deemed transfer of such assets to the Litigation Trust); (iv) all parties shall report
 consistently with the valuation of the Litigation Trust Assets transferred to the Litigation Trust as
 determined by the Litigation Trustee (or its designee); (v) the Litigation Trustee shall be responsible for
 filing returns for the Litigation Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a);
 and (vi) the Litigation Trustee shall annually send to each holder of Litigation Trust Interests a separate
 statement regarding the receipts and expenditures of the trust as relevant for U.S. federal income tax
 purposes. Subject to definitive guidance from the Internal Revenue Service or a court of competent
 jurisdiction to the contrary (including the receipt by the Litigation Trustee of a private letter ruling if the
 Litigation Trustee so requests one, or the receipt of an adverse determination by the Internal Revenue
 Service upon audit if not contested by the Litigation Trustee), the Litigation Trustee, with the consent of
 the Requisite First Lien Lenders (which consent shall not be unreasonably withheld or delayed), may
 timely elect to (i) treat any portion of the Litigation Trust allocable to Disputed General Unsecured
 Claims as a “disputed ownership fund” governed by Treasury Regulation section 1.468B-9 (and make any
 appropriate elections) and (ii) to the extent permitted by applicable law, report consistently with the
 foregoing for state and local income tax purposes. If a “disputed ownership fund” election is made, all
 parties (including the Debtors and the Estates, holders of Litigation Trust Interests and the Litigation
 Trustee) shall report for United States federal, state, and local income tax purposes consistently with the
 foregoing. As to any assets allocable to, or retained on account of, Disputed General Unsecured Claims,
 all distributions shall be net of any expenses, including taxes, relating to the retention or disposition of
 such assets, and the Litigation Trustee shall be responsible for payment, solely out of the assets of such
 retained assets, of any taxes imposed on or in respect of such assets. All parties (including, without
 limitation, the Debtors, the Reorganized Debtors, the Litigation Trustee and the holders of Litigation
 Trust Interests) will be required to report for tax purposes consistently with the foregoing.

                   (i)     Termination and Dissolution of the Litigation Trust. The Litigation Trust
 Oversight Committee shall have the right to terminate the Litigation Trust, when it determines, in its sole
 discretion, that the pursuit of additional Litigation Trust Causes of Action is not likely to yield sufficient
 additional proceeds to justify further pursuit of such claims (the “Termination Right”). The Litigation
 Trust Oversight Committee, the Litigation Trustee, and the Litigation Trust shall be discharged or
 dissolved, as the case may be, at such time as (i) the Litigation Trust Oversight Committee exercises its
 Termination Right and (ii) all distributions required to be made by the Litigation Trustee under the Plan
 and the Litigation Trust Agreement have been made. Upon termination and dissolution of the Litigation



                                                       40
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                                Pg 71 of 112


 Trust, any remaining Litigation Trust Proceeds shall be distributed to holders of Litigation Trust Interests
 and Reorganized FCI in accordance with Section 5.2(b) of the Plan and the Litigation Trust Agreement;
 provided, that in the event the Litigation Trust Oversight Committee exercises its Termination Right
 without the consent (which may not be unreasonably withheld, conditioned or delayed) of the member
 appointed by the Creditors’ Committee to the Litigation Trust Oversight Committee, the Litigation Trust
 shall distribute the GUC Payment before making any other distributions pursuant to Section 5.2 of the
 Plan (with the GUC Payment deemed to have been made for purposes of the waterfall set forth in Section
 5.2(b)(vi)); provided that the member appointed by the Creditors’ Committee to the Litigation Trust
 Oversight Committee may choose to use the GUC Payment to either (a) make a distribution to holders of
 Litigation Trust Interests that are holders of Allowed General Unsecured Claims or (b) continue the
 Litigation Trust and prosecute Litigation Trust Causes of Action for the sole benefit of holders of
 Litigation Trust Interests that are holders of Allowed General Unsecured Claims.

                 (j)      Single Satisfaction of Allowed Claims From Litigation Trust. Notwithstanding
 anything to the contrary herein, in no event shall holders of Litigation Trust Interests recover more than
 the full amount of their Allowed Claims from the Litigation Trust.

                                       ARTICLE VI DISTRIBUTIONS.

           6.1.      Distributions Generally.

                 Except as otherwise provided in the Plan and the Litigation Trust Agreement, one or
 more Disbursing Agents shall make all distributions under the Plan to the appropriate holders of Allowed
 Claims in accordance with the terms of the Plan.

           6.2.      Distribution Record Date.

                  As of the close of business on the Distribution Record Date, the various transfer registers
 for each of the Classes of Claims or Interests as maintained by the Debtors or their respective agents shall
 be deemed closed for purposes of determining whether a holder of such a Claim or Interest is a record
 holder entitled to distributions under the Plan, and there shall be no further changes in the record holders
 or the permitted designees of any such Claims or Interests. The Debtors, the Reorganized Debtors, or the
 Litigation Trustee, as applicable, shall have no obligation to recognize any transfer or designation of such
 Claims or Interests occurring after the close of business on the Distribution Record Date. In addition,
 with respect to payment of any Cure Amounts or assumption disputes, neither the Debtors nor the
 Disbursing Agent shall have any obligation to recognize or deal with any party other than the non-Debtor
 party to the applicable executory contract or unexpired lease as of the close of business on the
 Distribution Record Date, even if such non-Debtor party has sold, assigned, or otherwise transferred its
 Claim for a Cure Amount.

           6.3.      Date of Distributions.

                  Except as otherwise provided in the Plan and in the Litigation Trust Agreement, any
 distributions and deliveries to be made under the Plan shall be made on the Effective Date or as otherwise
 determined in accordance with the Plan, including, without limitation, the treatment provisions of Article
 IV of the Plan, or as soon as practicable thereafter; provided, that the Litigation Trustee shall from time to
 time determine distribution dates of Litigation Trust Assets as and when they determine to be appropriate.




                                                      41
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05             Main Document
                                                Pg 72 of 112


           6.4.      Disbursing Agent.

                  All distributions under this Plan shall be made by the Disbursing Agent on and after the
 Effective Date as provided herein. The Disbursing Agent shall not be required to give any bond or surety
 or other security for the performance of its duties. The Reorganized Debtors shall use all commercially
 reasonable efforts to provide the Disbursing Agent (if other than the Reorganized Debtors) with the
 amounts of Claims and the identities and addresses of holders of Claims, in each case, as set forth in the
 Debtors’ or the Reorganized Debtors’ books and records. The Reorganized Debtors shall cooperate in
 good faith with the applicable Disbursing Agent (if other than the Reorganized Debtors) to comply with
 the reporting and withholding requirements outlined in Section 6.19 of the Plan.

           6.5.      Rights and Powers of Disbursing Agent.

                 (a)      From and after the Effective Date, the Disbursing Agent, solely in its capacity as
 Disbursing Agent, shall be exculpated by all Entities, including, without limitation, holders of Claims
 against and Interests in the Debtors and other parties in interest, from any and all Claims, Causes of
 Action, and other assertions of liability arising out of the discharge of the powers and duties conferred
 upon such Disbursing Agent by the Plan or any order of the Bankruptcy Court entered pursuant to or in
 furtherance of the Plan, or applicable law, except for actions or omissions to act arising out of the gross
 negligence or willful misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such
 Disbursing Agent. No holder of a Claim or Interest or other party in interest shall have or pursue any
 claim or Cause of Action against the Disbursing Agent, solely in its capacity as Disbursing Agent, for
 making distributions in accordance with the Plan or for implementing provisions of the Plan, except for
 actions or omissions to act arising out of the gross negligence or willful misconduct, fraud, malpractice,
 criminal conduct, or ultra vires acts of such Disbursing Agent.

                  (b)      A Disbursing Agent shall be empowered to (i) effect all reasonable actions and
 execute all agreements, instruments, and other documents necessary to perform its duties hereunder;
 (ii) make all distributions contemplated hereby; and (iii) exercise such other powers as may be vested in
 the Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
 Disbursing Agent to be necessary and proper to implement the provisions of the Plan.

           6.6.      Expenses of Disbursing Agent.

                Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented
 fees and expenses incurred by the Disbursing Agent acting in such capacity (including reasonable
 documented attorneys’ and other professional fees and expenses) on or after the Effective Date shall be
 paid in Cash.

           6.7.      No Postpetition Interest on Claims.

                 Except as otherwise provided in the Plan, the Confirmation Order, the DIP Order, or
 another order of the Bankruptcy Court or required by the Bankruptcy Code (including postpetition interest
 in accordance with sections 506(b) and 726(a)(5) of the Bankruptcy Code), interest shall not accrue or be
 paid on any Claims on or after the Commencement Date; provided, that if interest is payable pursuant to
 the preceding sentence, interest shall accrue at the federal judgment rate pursuant to 28 U.S.C. § 1961 on
 a non-compounded basis from the date the obligation underlying the Claim becomes due and is not timely
 paid through the date of payment.




                                                       42
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                                Pg 73 of 112


           6.8.      Delivery of Distributions.

                  (a)      Subject to Bankruptcy Rule 9010, all distributions to any holder or permitted
 designee, as applicable, of an Allowed Claim or Interest shall be made to a Disbursing Agent, who shall
 transmit such distribution to the applicable holders or permitted designees of Allowed Claims or Interests
 on behalf of the Debtors. In the event that any distribution to any holder or permitted designee is returned
 as undeliverable, no further distributions shall be made to such holder or such permitted designee unless
 and until such Disbursing Agent is notified in writing of such holder’s or permitted designee’s, as
 applicable, then-current address, at which time all currently-due, missed distributions shall be made to
 such holder as soon as reasonably practicable thereafter without interest. Nothing herein shall require the
 Disbursing Agent to attempt to locate holders or permitted designees, as applicable, of undeliverable
 distributions and, if located, assist such holders or permitted designees, as applicable, in complying with
 Section 6.19 of the Plan.

                  (b)      Notwithstanding the foregoing, all distributions of Cash on account of First Lien
 Claims or Second Lien Claims, if any, shall be deposited with the Prepetition First Lien Administrative
 Agent and the Prepetition Second Lien Administrative Agent, as applicable, for distribution to holders of
 First Lien Claims or Second Lien Claims in accordance with the terms of the Prepetition Credit
 Agreement, the Prepetition Second Lien Credit Agreement and the Prepetition Intercreditor Agreement.
 All distributions other than of Cash on account of First Lien Claims or Second Lien Claims, if any, may,
 with the consent of the Prepetition First Lien Administrative Agent and the Prepetition Second Lien
 Administrative Agent, be made by the Disbursing Agent directly to holders of First Lien Claims and
 Second Lien Claims in accordance with the terms of the Plan, the Prepetition First Lien Credit
 Agreement, the Prepetition Second Lien Credit Agreement and the Prepetition Intercreditor Agreement.
 To the extent the Prepetition First Lien Administrative Agent or the Prepetition Second Lien
 Administrative Agent effectuates, or is requested to effectuate, any distributions hereunder, the
 Prepetition First Lien Administrative Agent and the Prepetition Second Lien Administrative Agent shall
 be deemed a “Disbursing Agent” for purposes of the Plan.

           6.9.      Distributions after Effective Date.

                Distributions made after the Effective Date to holders of Disputed Claims that are not
 Allowed Claims as of the Effective Date but which later become Allowed Claims shall be deemed to have
 been made on the Effective Date.

           6.10.     Unclaimed Property.

                  Undeliverable distributions or unclaimed distributions shall remain in the possession of
 the Debtors or the Litigation Trust, as applicable, until such time as a distribution becomes deliverable or
 holder accepts distribution, or such distribution reverts back to the Debtors, Reorganized Debtors, or
 Litigation Trust, as applicable, and shall not be supplemented with any interest, dividends, or other
 accruals of any kind. Such distributions shall be deemed unclaimed property under section 347(b) of the
 Bankruptcy Code at the expiration of three hundred and sixty-five (365) days from the date of
 distribution. After such date all unclaimed property or interest in property shall revert to the Reorganized
 Debtors or Litigation Trust, as applicable, and the Claim of any other holder to such property or interest in
 property shall be discharged and forever barred.

           6.11.     Time Bar to Cash Payments.

                Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and
 void if not negotiated within one hundred and twenty (120) days after the date of issuance thereof.



                                                           43
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05            Main Document
                                                Pg 74 of 112


 Thereafter, the amount represented by such voided check shall irrevocably revert to the Reorganized
 Debtors or the Litigation Trust, as applicable, and any Claim in respect of such voided check shall be
 discharged and forever barred, notwithstanding any federal or state escheat laws to the contrary. Requests
 for re-issuance of any check shall be made to the Disbursing Agent or Litigation Trustee, as applicable,
 by the holder of the Allowed Claim to whom such check was originally issued.

           6.12.     Manner of Payment under Plan.

                Except as otherwise specifically provided in the Plan, at the option of the Debtors, the
 Reorganized Debtors, or Litigation Trustee, as applicable, any Cash payment to be made hereunder may
 be made by a check or wire transfer or as otherwise required or provided in applicable agreements or
 customary practices of the Debtors.

           6.13.     Satisfaction of Claims.

                 Except as otherwise specifically provided in the Plan, any distributions and deliveries to
 be made on account of Allowed Claims under the Plan shall be in complete and final satisfaction,
 settlement, and discharge of and exchange for such Allowed Claims.

           6.14.     Fractional Stock and Notes.

                  If any distributions of New Equity Interests pursuant to the Plan would result in the
 issuance of a fractional share of New Equity Interests, then the number of shares of New Equity Interests
 to be issued in respect of such distribution will be calculated to one decimal place and rounded up or
 down to the closest whole share (with a half share or greater rounded up and less than a half share
 rounded down). The total number of shares of New Equity Interests to be distributed in connection with
 the Plan shall be adjusted as necessary to account for the rounding provided for in this Section 6.14. No
 consideration shall be provided in lieu of fractional shares that are rounded down. Neither the
 Reorganized Debtors, nor the Disbursing Agent shall have any obligation to make a distribution that is
 less than one (1) share of New Equity Interests.

           6.15.     Minimum Cash Distributions.

                The Disbursing Agent shall not be required to make any distribution of Cash less than
 One Hundred Dollars ($100) to any holder of an Allowed Claim; provided, that if any distribution is not
 made pursuant to this Section 6.15, such distribution shall be added to any subsequent distribution to be
 made on behalf of the holder’s Allowed Claim.

           6.16.     Setoffs and Recoupments.

                 The Debtors or the Reorganized Debtors, as applicable, or such entity’s designee
 (including, without limitation, the Disbursing Agent) may, but shall not be required to, set off or recoup
 against any Claim, and any distribution to be made on account of such Claim, any and all claims, rights,
 and Causes of Action of any nature whatsoever that the Debtors or the Reorganized Debtors may have
 against the holder of such Claim pursuant to the Bankruptcy Code or applicable non-bankruptcy law;
 provided, that neither the failure to do so nor the allowance of any Claim hereunder shall constitute a
 waiver or release by a Debtor or Reorganized Debtor or its successor of any claims, rights, or Causes of
 Action that a Debtor or Reorganized Debtor or its successor or assign may possess against the holder of
 such Claim.




                                                     44
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                                Pg 75 of 112


           6.17.     Allocation of Distributions between Principal and Interest.

                  Except as otherwise required by law (as reasonably determined by the Reorganized
 Debtors), distributions with respect to an Allowed Claim shall be allocated first to the principal portion of
 such Allowed Claim (as determined for United States federal income tax purposes) and, thereafter, to the
 remaining portion of such Allowed Claim, if any.

           6.18.     No Distribution in Excess of Amount of Allowed Claim.

                 Except as provided in Section 6.7 of the Plan, no holder of an Allowed Claim shall
 receive, on account of such Allowed Claim, distributions in excess of the Allowed amount of such Claim.

           6.19.     Withholding and Reporting Requirements.

                  (a)     Withholding Rights. In connection with the Plan, any party issuing any
 instrument or making any distribution described in the Plan shall comply with all applicable withholding
 and reporting requirements imposed by any federal, state, or local taxing authority, and all distributions
 pursuant to the Plan and all related agreements shall be subject to any such withholding or reporting
 requirements. In the case of a non-Cash distribution that is subject to withholding, the distributing party
 may withhold an appropriate portion of such distributed property and either (i) sell such withheld property
 to generate Cash necessary to pay over the withholding tax (or reimburse the distributing party for any
 advance payment of the withholding tax), or (ii) pay the withholding tax using its own funds and retain
 such withheld property. Any amounts withheld pursuant to the preceding sentence shall be deemed to
 have been distributed to and received by the applicable recipient for all purposes of the Plan.
 Notwithstanding the foregoing, each holder of an Allowed Claim or any other Entity that receives a
 distribution pursuant to the Plan shall have responsibility for any taxes imposed by any governmental
 unit, including, without limitation, income, withholding, and other taxes, on account of such distribution.
 Any party issuing any instrument or making any distribution pursuant to the Plan has the right, but not the
 obligation, to not make a distribution until such holder has made arrangements satisfactory to such issuing
 or disbursing party for payment of any such tax obligations.

                   (b)    Forms. Any party entitled to receive any property as an issuance or distribution
 under the Plan shall, upon request, deliver to the Disbursing Agent or such other Entity designated by the
 Reorganized Debtors or Litigation Trust, as applicable (which Entity shall subsequently deliver to the
 Disbursing Agent any applicable IRS Form W-8 or Form W-9 received) an appropriate Form W-9 or (if
 the payee is a foreign Entity) Form W-8. If such request is made by the Reorganized Debtors, the
 Disbursing Agent, or such other Entity designated by the Reorganized Debtors or Disbursing Agent and
 the holder fails to comply before the earlier of (i) the date that is one hundred and eighty (180) days after
 the request is made and (ii) the date that is one hundred and eighty (180) days after the date of
 distribution, the amount of such distribution shall irrevocably revert to the applicable Reorganized Debtor
 and any Claim in respect of such distribution shall be discharged and forever barred from assertion
 against such Reorganized Debtor or its respective property.

           6.20.     Hart-Scott-Rodino Antitrust Improvements Act.

                  Any New Equity Interests to be distributed under the Plan to an Entity required as a result
 of such distribution to file a premerger notification and report form under the Hart-Scott-Rodino Antitrust
 Improvements Act of 1976, as amended, to the extent applicable, shall not be distributed until the
 notification and waiting periods applicable under such Act to such Entity have expired or been
 terminated.




                                                       45
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                                Pg 76 of 112


                          ARTICLE VII PROCEDURES FOR DISPUTED CLAIMS.

           7.1.      Objections to Claims.

                  The Debtors, the Reorganized Debtors, or the Litigation Trust, as applicable, shall
 exclusively be entitled to object to Claims. After the Effective Date, the Reorganized Debtors or the
 Litigation Trustee, as applicable, shall have and retain any and all rights and defenses that the Debtors had
 with regard to any Claim to which they may object, except with respect to any Claim that is Allowed.
 Any objections to proofs of Claim shall be served and filed on or before the later of (a) one-hundred and
 eighty (180) days after the Effective Date, and (b) on such later date as may be fixed by the Bankruptcy
 Court, after notice and a hearing, upon a motion by the Reorganized Debtors or the Litigation Trustee, as
 applicable, that is filed before the date that is one-hundred and eighty (180) days after the Effective Date.
 The expiration of such period shall not limit or affect the Debtors’ or the Reorganized Debtors’ rights to
 dispute Claims asserted in the ordinary course of business other than through a proof of Claim.

           7.2.      Resolution of Disputed Claims.

                  On and after the Effective Date, (a) the Debtors or the Reorganized Debtors, as
 applicable, shall have the authority to compromise, settle, otherwise resolve, or withdraw any objections
 to Claims (other than General Unsecured Claims) without approval of the Bankruptcy Court, other than
 with respect to Fee Claims; and (b) upon the creation of the Litigation Trust, the Litigation Trustee shall
 have the exclusive authority to compromise, settle, otherwise resolve, or withdraw any objections to
 General Unsecured Claims without approval of the Bankruptcy Court. The Debtors or the Reorganized
 Debtors, as applicable, and the Litigation Trustee shall cooperate with respect to any objections to Claims
 that seek to convert Claims into General Unsecured Claims or General Unsecured Claims into other
 Claims. The rights and defenses of the Debtors, the Reorganized Debtors or the Litigation Trust, as
 applicable, to any such objections are fully preserved.

           7.3.      Payments and Distributions with Respect to Disputed Claims.

                 Notwithstanding anything herein to the contrary, if any portion of a Claim is a Disputed
 Claim, no payment or distribution provided hereunder shall be made on account of such Claim unless and
 until such Disputed Claim becomes an Allowed Claim.

           7.4.      Distributions after Allowance.

                 After such time as a Disputed Claim becomes, in whole or in part, an Allowed Claim, the
 holder thereof shall be entitled to distributions, if any, to which such holder is then entitled as provided in
 this Plan, without interest, as provided in Section 7.9 of the Plan. Such distributions shall be made as
 soon as practicable after the date that the order or judgment of the Bankruptcy Court allowing such
 Disputed Claim (or portion thereof) becomes a Final Order.

           7.5.      [Intentionally Omitted]

           7.6.      Estimation of Claims.

                  The Debtors, the Reorganized Debtors, or the Litigation Trustee, as applicable, may
 (a) determine, resolve and otherwise adjudicate all contingent, unliquidated, and Disputed Claims in the
 Bankruptcy Court and (b) at any time request that the Bankruptcy Court estimate any contingent,
 unliquidated, or Disputed Claim pursuant to section 502(c) of the Bankruptcy Code regardless of whether
 the Debtors previously objected to such Claim or whether the Bankruptcy Court has ruled on any such



                                                       46
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                               Pg 77 of 112


 objection. The Bankruptcy Court will retain jurisdiction to estimate any Claim at any time during
 litigation concerning any objection to any Claim, including, without limitation, during the pendency of
 any appeal relating to any such objection. In the event that the Bankruptcy Court estimates any
 contingent, unliquidated, or Disputed Claim, the amount so estimated shall constitute either the Allowed
 amount of such Claim or a maximum limitation on such Claim, as determined by the Bankruptcy Court.
 If the estimated amount constitutes a maximum limitation on the amount of such Claim, the Debtors, the
 Reorganized Debtors, or the Litigation Trustee, as applicable, may pursue supplementary proceedings to
 object to the allowance of such Claim; provided, that such limitation shall not apply to Claims requested
 by the Debtors to be estimated for voting purposes only.

           7.7.      No Distributions Pending Allowance.

                   If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or
 distribution provided under the Plan shall be made on account of such Claim unless and until (and only to
 the extent that) such Claim becomes an Allowed Claim.

           7.8.      Claim Resolution Procedures Cumulative.

                 All of the objection, estimation, and resolution procedures in the Plan are intended to be
 cumulative and not exclusive of one another. Claims may be estimated and subsequently settled,
 compromised, withdrawn, or resolved in accordance with the Plan without further notice or Bankruptcy
 Court approval.

           7.9.      Interest.

                  To the extent that a Disputed Claim becomes an Allowed Claim after the Effective Date,
 the holder of such Claim shall not be entitled to any interest that accrued thereon from and after the
 Effective Date, except as provided in Section 6.7 of the Plan.

           7.10.     Insured Claims.

                  If any portion of an Allowed Claim is an Insured Claim, no distributions under the Plan
 shall be made on account of such Allowed Claim until the holder of such Allowed Claim has exhausted
 all remedies with respect to any applicable insurance policies. To the extent that the Debtors’ insurers
 agree to satisfy a Claim in whole or in part, then immediately upon such agreement, the portion of such
 Claim so satisfied may be expunged without an objection to such Claim having to be filed and without
 any further notice to or action, order or approval of the Court.

           ARTICLE VIII                EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

           8.1.      General Treatment.

                    (a)     As of and subject to the occurrence of the Effective Date, all executory contracts
 and unexpired leases to which any of the Debtors are parties shall be deemed rejected, unless such
 contract or lease (i) was previously assumed or rejected by the Debtors pursuant to an order of the
 Bankruptcy Court; (ii) previously expired or terminated pursuant to its own terms or by agreement of the
 parties thereto; (iii) is the subject of a motion to assume filed by the Debtors on or before the
 Confirmation Date; (iv) is identified in section 5.7(a) of the Plan; (v) is identified in section 8.4 of the
 Plan; or (vi) is identified for assumption on the Assumption Schedule included in the Plan Supplement.




                                                      47
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05                 Main Document
                                              Pg 78 of 112


                 (b)      Subject to the occurrence of the Effective Date, entry of the Confirmation Order
 by the Bankruptcy Court shall constitute approval of the assumptions, assumptions and assignments, or
 rejections provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
 determination by the Bankruptcy Court that the Reorganized Debtors or the Successful Bidder, as
 applicable, have provided adequate assurance of future performance under such assumed executory
 contracts and unexpired leases. Each executory contract and unexpired lease assumed or assumed and
 assigned pursuant to the Plan shall vest in and be fully enforceable by the Reorganized Debtors or the
 Successful Bidder, as applicable, in accordance with its terms, except as modified by the provision of the
 Plan, any order of the Bankruptcy Court authorizing and providing for its assumption, or applicable law.

           8.2.      Determination of Assumption Disputes and Deemed Consent.

                 (a)      Any Cure Amount shall be satisfied, pursuant to section 365(b)(1) of the
 Bankruptcy Code, by payment of the Cure Amount, as reflected in the applicable cure notice, in Cash on
 the Effective Date, subject to the limitations described below, or on such other terms as the parties to such
 executory contracts or unexpired leases and the Debtors may otherwise agree.

                   (b)    The Debtors shall file, as part of the Plan Supplement, the Assumption Schedule.
 The Debtors shall serve a notice on parties to executory contracts or unexpired leases to be assumed or
 assumed and assigned reflecting the Debtors’ intention to assume or assume and assign the contract or
 lease in connection with this Plan and, where applicable, setting forth the proposed Cure Amount (if any),
 in accordance with the Disclosure Statement Order. Any objection by a counterparty to an executory
 contract or unexpired lease to the proposed assumption, assumption and assignment, or related Cure
 Amount must be filed and served in accordance with the Disclosure Statement Order. Any counterparty
 to an executory contract or unexpired lease that does not timely object to the notice of the proposed
 assumption of such executory contract or unexpired lease shall be deemed to have assented to assumption
 of the applicable executory contract or unexpired lease notwithstanding any provision thereof that
 purports to (i) prohibit, restrict, or condition the transfer or assignment of such contract or lease;
 (ii) terminate or modify, or permit the termination or modification of, a contract or lease as a result of any
 direct or indirect transfer or assignment of the rights of any Debtor under such contract or lease or a
 change, if any, in the ownership or control to the extent contemplated by the Plan; (iii) increase,
 accelerate, or otherwise alter any obligations or liabilities of any Debtor or any Reorganized Debtor under
 such executory contract or unexpired lease; or (iv) create or impose a Lien upon any property or Asset of
 any Debtor or any Reorganized Debtor, as applicable. Each such provision shall be deemed to not apply
 to the assumption of such executory contract or unexpired lease pursuant to the Plan and counterparties to
 assumed executory contracts or unexpired leases that fail to object to the proposed assumption in
 accordance with the terms set forth in this Section 8.2(b), shall forever be barred and enjoined from
 objecting to the proposed assumption or to the validity of such assumption (including with respect to any
 Cure Amounts or the provision of adequate assurance of future performance), or taking actions prohibited
 by the foregoing or the Bankruptcy Code on account of transactions contemplated by the Plan.

                  (c)     If there is an Assumption Dispute pertaining to assumption of an executory
 contract or unexpired lease (other than a dispute pertaining to a Cure Amount), such dispute shall be
 heard by the Bankruptcy Court prior to such assumption being effective; provided, that the Debtors or the
 Reorganized Debtors, as applicable, may settle any Assumption Dispute without any further notice to any
 party or any action, order, or approval of the Bankruptcy Court.

                 (d)    To the extent an Assumption Dispute relates solely to the Cure Amount, the
 Debtors may assume and/or assume and assign the applicable executory contract or unexpired lease prior
 to the resolution of such Assumption Dispute; provided, that the Reorganized Debtors shall remain
 obligated to pay such amount if and when the claim is Allowed. For the avoidance of doubt, if the



                                                      48
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05                 Main Document
                                               Pg 79 of 112


 Debtors or Reorganized Debtors, as applicable, are unable to resolve an Assumption Dispute relating
 solely to the Cure Amount prior to the Effective Date, such Assumption Dispute may be scheduled to be
 heard by the Bankruptcy Court after the Effective Date (an “Adjourned Cure Dispute”); provided, that
 the Reorganized Debtors may settle any Adjourned Cure Dispute after the Effective Date without any
 further notice to any party or any action, order, or approval of the Bankruptcy Court.

                  (e)     Assumption or assumption and assignment of any executory contract or
 unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of any
 Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary, including
 defaults of provisions restricting the change in control or ownership interest composition or other
 bankruptcy-related defaults, arising under any assumed executory contract or unexpired lease at any time
 before the date that the Debtors assume or assume and assign such executory contract or unexpired lease;
 provided that the foregoing shall not apply to any Claims solely for payment of a Cure Amount related to
 an executory contract or unexpired lease that is the subject of an Adjourned Cure Dispute unless and until
 such Adjourned Cure Dispute has been resolved by a Final Order or agreement of the parties. Any proofs
 of Claim filed with respect to an executory contract or unexpired lease that has been assumed or assumed
 and assigned shall be deemed disallowed and expunged, without further notice to or action, order, or
 approval of the Bankruptcy Court or any other Entity, upon the assumption of such executory contract or
 unexpired lease.

           8.3.      Rejection Damages Claims.

                  In the event that the rejection of an executory contract or unexpired lease hereunder
 results in damages to the other party or parties to such executory contract or unexpired lease, any Claim
 for such damages shall be classified and treated in Class 5 (General Unsecured Claims). Such Claim shall
 be forever barred and shall not be enforceable against the Debtors, the Reorganized Debtors, or the
 Litigation Trust, as applicable, or their respective Estates, properties or interests in property as agents,
 successors, or assigns, unless a proof of Claim is filed with the Bankruptcy Court and served upon
 counsel for the Debtors or the Reorganized Debtors, as applicable, no later than forty-five (45) days after
 the filing and service of the notice of the occurrence of the Effective Date.

           8.4.      Insurance Policies.

                   Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
 Supplement, any bar date notice or claim objection, and any other document related to any of the
 foregoing: on the Effective Date (a) all insurance policies issued or providing coverage to the Debtors and
 all related agreements shall be assumed in their entirety by the Debtors or the Reorganized Debtors, as
 applicable pursuant to sections 105 and 365(a) of the Bankruptcy Code, shall continue in full force and
 effect thereafter in accordance with their respective terms, unless any such insurance policy is specifically
 rejected (subject to the applicable insurer’s right to object to such rejection) pursuant to (i) a separate
 order of the Bankruptcy Court entered prior to the Confirmation Hearing, or (ii) the Confirmation Order,
 and upon such assumption, the Reorganized Debtors shall remain liable in full for any and all now
 existing or hereinafter arising obligations, liabilities, terms, provisions, and covenants of any of the
 Debtors under such insurance policies and agreements, without the need or requirement for an insurer to
 file a proof of Claim, Administrative Claim, or objection to any cure amount; (b) the Debtors or the
 Reorganized Debtors, as applicable, shall not sell, assign or otherwise transfer any insurance policies or
 related agreements except in accordance with the terms of thereof and applicable non-bankruptcy law;
 and (c) the automatic stay of Bankruptcy Code section 362(a) and the injunctions set forth in the Plan, if
 and to the extent applicable, shall be deemed lifted without further order of this Court, solely to permit: (I)
 claimants with valid workers’ compensation claims or direct action claims against an insurer under
 applicable non-bankruptcy law to proceed with their claims; and (II) the insurers to administer, handle,



                                                       49
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                               Pg 80 of 112


 defend, settle, and/or pay, in the ordinary course of business and without further order of the Bankruptcy
 Court, (A) workers’ compensation claims, (B) claims where a claimant asserts a direct claim against any
 insurer under applicable non-bankruptcy law, or an order has been entered by the Bankruptcy Court
 granting a claimant relief from the automatic stay to proceed with its claim, and (C) all costs in relation to
 each of the foregoing.

           8.5.      Intellectual Property Licenses and Agreements.

                  Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
 Supplement, any bar date notice or claim objection, and any other document related to any of the
 foregoing, all intellectual property contracts, licenses, royalties, or other similar agreements to which the
 Debtors have any rights or obligations in effect as of the date of the Confirmation Order shall be deemed
 and treated as executory contracts pursuant to the Plan and shall, with the consent of the Requisite First
 Lien Lenders (which consent shall not be unreasonably withheld), be assumed by the Debtors and
 Reorganized Debtors and shall continue in full force and effect unless any such intellectual property
 contract, license, royalty, or other similar agreement otherwise is specifically rejected pursuant to a
 separate order of the Bankruptcy Court, the Confirmation Order, or is the subject of a separate rejection
 motion filed by the Debtors in accordance with Section 8.1 of the Plan. Unless otherwise noted
 hereunder, all other intellectual property contracts, licenses, royalties, or other similar agreements shall
 vest in the Reorganized Debtors and the Reorganized Debtors may take all actions as may be necessary or
 appropriate to ensure such vesting as contemplated herein.

           8.6.      Tax Agreements.

                   Notwithstanding anything to the contrary in the Definitive Documents, the Plan, the Plan
 Supplement, any bar date notice or claim objection, and any other document related to any of the
 foregoing, any tax sharing agreements to which the Debtors are a party (of which the principal purpose is
 the allocation of taxes) in effect as of the date of the Confirmation Order shall be deemed and treated as
 executory contracts pursuant to the Plan and, to the extent the Debtors determine, with the consent of the
 Requisite First Lien Lenders (which consent shall not be unreasonably withheld), that such agreements
 are beneficial to the Debtors, shall be assumed by the Debtors and Reorganized Debtors and shall
 continue in full force and effect thereafter in accordance with their respective terms, unless any such tax
 sharing agreement (of which the principal purpose is the allocation of taxes) otherwise is specifically
 rejected pursuant to a separate order of the Bankruptcy Court or is the subject of a separate rejection
 motion filed by the Debtors in accordance with Section 8.1 of the Plan. Unless otherwise noted
 hereunder, all other tax sharing agreements to which the Debtors are a party (of which the principal
 purpose is the allocation of taxes) shall vest in the Reorganized Debtors and the Reorganized Debtors may
 take all actions as may be necessary or appropriate to ensure such vesting as contemplated herein.

           8.7.      Assignment.

                  To the extent provided under the Bankruptcy Code or other applicable law, any executory
 contract or unexpired lease transferred and assigned hereunder shall remain in full force and effect for the
 benefit of the transferee or assignee in accordance with its terms, notwithstanding any provision in such
 executory contract or unexpired lease (including those of the type set forth in section 365(b)(2) of the
 Bankruptcy Code) that prohibits, restricts, or conditions such transfer or assignment. To the extent
 provided under the Bankruptcy Code or other applicable law, any provision that prohibits, restricts, or
 conditions the assignment or transfer of any such executory contract or unexpired lease or that terminates
 or modifies such executory contract or unexpired lease or allows the counterparty to such executory
 contract or unexpired lease to terminate, modify, recapture, impose any penalty, condition renewal or
 extension, or modify any term or condition upon any such transfer and assignment, constitutes an



                                                      50
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                                Pg 81 of 112


 unenforceable anti-assignment provision and is void and of no force or effect with respect to any
 assignment pursuant to the Plan.

           8.8.      Modifications, Amendments, Supplements, Restatements, or Other Agreements.

                  Unless otherwise provided herein or by separate order of the Bankruptcy Court, each
 executory contract and unexpired lease that is assumed shall include any and all modifications,
 amendments, supplements, restatements, or other agreements made directly or indirectly by any
 agreement, instrument, or other document that in any manner affects such executory contract or unexpired
 lease, without regard to whether such agreement, instrument, or other document is listed in the notice of
 assumed contracts.

           8.9.      Reservation of Rights.

                  (a)     The Debtors, with the consent of the Requisite First Lien Lenders, which consent
 may not be unreasonably withheld, may amend the Assumption Schedule and any cure notice until the
 Business Day immediately prior to the commencement of the Confirmation Hearing in order to (i) add,
 delete, or reclassify any executory contract or unexpired lease or amend a proposed assignment and/or
 (ii) amend the proposed Cure Amount; provided, that if the Confirmation Hearing is adjourned for a
 period of more than two (2) consecutive calendar days, the Debtors’ right to amend such schedules and
 notices shall be extended to the Business Day immediately prior to the adjourned date of the Confirmation
 Hearing, with such extension applying in the case of any and all subsequent adjournments of the
 Confirmation Hearing. The Debtors shall provide notice of such amendment to any affected counterparty
 as soon as reasonably practicable.

                  (b)      Neither the exclusion nor inclusion of any contract or lease by the Debtors on any
 exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in the
 Plan, will constitute an admission by the Debtors that any such contract or lease is or is not in fact an
 executory contract or unexpired lease or that the Debtors, the Reorganized Debtors or their respective
 Affiliates have any liability thereunder.

                  (c)     Except as otherwise provided in the Plan, nothing herein shall waive, excuse,
 limit, diminish, or otherwise alter any of the defenses, Claims, Causes of Action, or other rights of the
 Debtors and the Reorganized Debtors under any executory or non-executory contract or any unexpired or
 expired lease.

                  (d)      Nothing in the Plan will increase, augment, or add to any of the duties,
 obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors, as applicable, under
 any executory or non-executory contract or any unexpired or expired lease.

 ARTICLE IX CONDITIONS PRECEDENT TO CONFIRMATION OF PLAN AND EFFECTIVE
                                 DATE.

           9.1.      Conditions Precedent to Confirmation of Plan.

                     The following are conditions precedent to entry of the Confirmation Order:

                 (a)      the Disclosure Statement Order shall have been entered and shall be in full force
 and effect and no stay thereof shall be in effect;




                                                       51
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                                  Pg 82 of 112


                  (b)     the Plan Supplement and all of the schedules, documents, and exhibits contained
 therein shall have been filed;

                     (c)       the RSA shall not have been terminated and shall be in full force and effect; and

                (d)    the DIP Order and the DIP Documents shall be in full force and effect in
 accordance with the terms thereof, and no event of default shall have occurred and be continuing
 thereunder.

           9.2.      Conditions Precedent to Effective Date.

                     (a)       The following are conditions precedent to the Effective Date of the Plan:

                             (i)     the Confirmation Order shall have been entered and shall be in full force
                     and effect and no stay thereof shall be in effect;

                             (ii)   no event of default under the DIP Documents shall have occurred or be
                     continuing and an acceleration of the obligations or termination of the DIP Lenders’
                     commitments under the DIP Documents shall not have occurred;

                             (iii)  all actions, documents, and agreements necessary to implement and
                     consummate the Plan shall have been effected or executed and binding on all parties
                     thereto and, to the extent required, filed with the applicable governmental units in
                     accordance with applicable laws;

                              (iv)   all applicable governmental, regulatory and/or third-party approvals and
                     consents, including FCC Approval, approval of State PUCs, and Bankruptcy Court
                     approval, necessary in connection with the transactions contemplated by the Plan shall
                     have been obtained (including approval of the FCC Applications), not be subject to
                     unfulfilled conditions, and be in full force and effect, and all applicable waiting periods
                     shall have expired without any action being taken or threatened by any competent
                     authority that would restrain, prevent, or otherwise impose materially adverse conditions
                     on such transactions;

                              (v)     the RSA shall not have been terminated and shall be in full force and
                     effect, and no notice shall have been delivered in accordance with the RSA that, upon
                     expiration of a cure period, would give rise to a Lender Termination Event (as defined in
                     the RSA;

                             (vi)     the Global Settlement shall have been approved by the Bankruptcy Court
                     without material modification (unless the modification is consented to by the Debtors, the
                     Requisite First Lien Lenders, and the Creditors’ Committee);

                            (vii)    the Revolving Lender Settlement shall have been approved by the
                     Bankruptcy Court without material modification (unless the modification is consented to
                     by the Debtors, the Required First Lien Lenders, and the Ad Hoc Group of Tranche A
                     Term Loan/ Revolving Lenders);

                             (viii) all accrued and unpaid Restructuring Expenses, Second Lien Lender
                     Restructuring Expenses, and Settlement Restructuring Expenses shall have been paid in
                     Cash to the extent invoiced at least two (2) business days prior to the Effective Date (or



                                                          52
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05                 Main Document
                                                Pg 83 of 112


                     such shorter period as the Debtors may agree); provided that, any modification to the
                     Plan that adversely affects the treatment of Second Lien Claims or the rights of the
                     Second Lien Lender Group to receive Second Lien Lender Restructuring Expenses shall
                     be in form and substance reasonably acceptable to the Second Lien Lender Group;

                             (ix)    the Amended Organizational Documents shall have been filed with the
                     appropriate governmental authority, as applicable;

                            (x)     the Special Warrant Agreement shall have been executed and delivered,
                     and any conditions precedent to effectiveness contained therein have been satisfied or
                     waived in accordance therewith;

                             (xi)     the New First Lien Credit Documents and the New Exit Facility Credit
                     Documents, shall (i) have been (or deemed) executed and delivered, and any conditions
                     precedent to effectiveness contained therein have been satisfied or waived in accordance
                     therewith, (ii) be in full force and effect and binding upon the relevant parties; and (iii)
                     contain terms and conditions consistent in all material respects with the RSA and the
                     Plan;

                              (xii)   the Deficiency Note shall have been executed and delivered, and any
                     conditions precedent therein shall have been satisfied or waived in accordance therewith
                     and the Deficiency Note shall be in full force and effect and binding on the relevant
                     parties in accordance with its terms; and

                             (xiii) the Consulting Agreement shall have been executed and delivered, and
                     any conditions precedent therein shall have been satisfied or waived in accordance
                     therewith and be in full force and effect and binding on the relevant parties.

                 (b)     Notwithstanding when a condition precedent to the Effective Date occurs, for
 purposes of the Plan, such condition precedent shall be deemed to have occurred simultaneously upon the
 occurrence of the applicable conditions precedent to the Effective Date; provided, that to the extent a
 condition precedent (a “Prerequisite Condition”) may be required to occur prior to another condition
 precedent (a “Subsequent Condition”) then, for purposes of the Plan, the Prerequisite Condition shall be
 deemed to have occurred immediately prior to a Subsequent Condition regardless of when such
 Prerequisite Condition or Subsequent Condition shall have occurred.

           9.3.      Waiver of Conditions Precedent.

                  (a)      Except as otherwise provided herein, all actions required to be taken on the
 Effective Date shall take place and shall be deemed to have occurred simultaneously and no such action
 shall be deemed to have occurred prior to the taking of any other such action. Each of the conditions
 precedent in Section 9.1 and Section 9.2 of the Plan may be waived in writing by the Debtors with the
 prior written consent of (i) the Requisite First Lien Lenders, which consent shall not be unreasonably
 withheld (and (a) solely with respect to the condition set forth in Section 9.1(d) and 9.2(a)(ii) of the Plan,
 with the consent of the DIP Agent, such consent not to be unreasonably withheld, (b) solely with respect
 to the conditions set forth in Section 9.2(a)(xii) of the Plan and, solely in respect of terms and conditions
 consistent in the Plan related to the Revolving Lender Settlement, Section 9.2(a)(xi)(iii), with the consent
 of the Ad Hoc Group of Tranche A Term Loan/ Revolving Lenders, such consent not to be unreasonably
 withheld and (c) solely with respect to the condition set forth in Section 9.2(a)(xiii) of the Plan, with the
 consent of Matthew D. Rosen, such consent not to be unreasonably withheld) without leave of or order of
 the Bankruptcy Court, and (ii) the Creditors’ Committee, with respect to Section 9.2(a)(vii) of the Plan,



                                                         53
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                                Pg 84 of 112


 which consent shall not be unreasonably withheld. If the Plan is confirmed for fewer than all of the
 Debtors as provided for in Section 5.16 of the Plan, only the conditions applicable to the Debtor or
 Debtors for which the Plan is confirmed must be satisfied or waived for the Effective Date to occur as to
 such Debtors.

                 (b)    The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e) shall be
 deemed waived by and upon the entry of the Confirmation Order, and the Confirmation Order shall take
 effect immediately upon its entry.

           9.4.      Effect of Failure of a Condition.

                  If the conditions listed in Section 9.2 of the Plan are not satisfied or waived in accordance
 with Section 9.2(b) of the Plan on or before the first Business Day that is more than sixty (60) days after
 the date on which the Confirmation Order is entered or by such later date as set forth by the Debtors in a
 notice filed with the Bankruptcy Court prior to the expiration of such period, the Plan shall be null and
 void in all respects and nothing contained in the Plan or the Disclosure Statement shall (a) constitute a
 waiver or release of any Claims by or against or any Interests in the Debtors, (b) prejudice in any manner
 the rights of any Entity, or (c) constitute an admission, acknowledgement, offer, or undertaking by the
 Debtors, the Requisite First Lien Lenders, or any other Entity.

                           ARTICLE X      EFFECT OF CONFIRMATION OF PLAN.

           10.1.     Vesting of Assets.

                  On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, all
 remaining property of the Debtors’ Estates shall vest in the Reorganized Debtors free and clear of all
 Claims, Liens, encumbrances, charges, and other interests, except as provided pursuant to the Plan, the
 Confirmation Order, the Litigation Trust Agreement, the New First Lien Credit Documents, or the New
 Exit Facility Credit Documents. On and after the Effective Date, the Reorganized Debtors may take any
 action, including, without limitation, the operation of its businesses; the use, acquisition, sale, lease and
 disposition of property; and the entry into transactions, agreements, understandings, or arrangements,
 whether in or other than in the ordinary course of business, and execute, deliver, implement, and fully
 perform any and all obligations, instruments, documents, and papers or otherwise in connection with any
 of the foregoing, free of any restrictions of the Bankruptcy Code or Bankruptcy Rules and in all respects
 as if there were no pending cases under any chapter or provision of the Bankruptcy Code, except as
 expressly provided herein. Without limiting the foregoing, the Reorganized Debtors may pay the charges
 that they incur on or after the Effective Date for professional fees, disbursements, expenses, or related
 support services without application to the Bankruptcy Court.

           10.2.     Binding Effect.

                 As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in
 the Debtors and their respective successors and assigns, notwithstanding whether any such holders
 (a) were Impaired or Unimpaired under the Plan; (b) were deemed to accept or reject the Plan; (c) failed
 to vote to accept or reject the Plan; (d) voted to reject the Plan; or (e) received any distribution under the
 Plan.

           10.3.     Discharge of Claims and Termination of Interests.

                Upon the Effective Date, and in consideration of the distributions to be made hereunder,
 except as otherwise expressly provided under the Plan, each holder (as well as any representatives,



                                                         54
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                               Pg 85 of 112


 trustees, or agents on behalf of each holder) of a Claim or Interest and any Affiliate of such holder shall
 be deemed to have forever waived, released, and discharged the Debtors, to the fullest extent permitted by
 section 1141 of the Bankruptcy Code, of and from any and all Claims, Interest, rights, and liabilities that
 arose prior to the Effective Date. Upon the Effective Date, all such Entities shall be forever precluded
 and enjoined, pursuant to section 524 of the Bankruptcy Code, from prosecuting or asserting any such
 discharged Claim against or terminated Interest in the Debtors against the Debtors, the Reorganized
 Debtors, or any of their Assets or property, whether or not such holder has filed a proof of Claim and
 whether or not the facts or legal bases therefor were known or existed prior to the Effective Date.

           10.4.     Term of Injunctions or Stays.

                 Unless otherwise provided under the Plan, the Confirmation Order, or in a Final Order of
 the Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Cases under
 section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall
 remain in full force and effect until the later of the Effective Date and the date indicated in the order
 providing for such injunction or stay.

           10.5.     Injunction.

                  (a)     Upon entry of the Confirmation Order, all holders of Claims and Interests
 and other parties in interest, along with their respective present or former employees, agents,
 officers, directors, principals, and Affiliates, shall be enjoined from taking any actions to interfere
 with the implementation or consummation of the Plan in relation to any Claim or Interest
 extinguished, discharged, or released pursuant to the Plan.

                 (b)     Except as expressly provided in the Plan, the Confirmation Order, or a
 separate order of the Bankruptcy Court or as agreed to by the Debtors and a holder of a Claim
 against or Interest in the Debtors, all Entities who have held, hold, or may hold Claims against or
 Interests in the Debtors (whether proof of such Claims or Interests has been filed or not and
 whether or not such Entities vote in favor of, against or abstain from voting on the Plan or are
 presumed to have accepted or deemed to have rejected the Plan) and other parties in interest, along
 with their respective present or former employees, agents, officers, directors, principals, and
 Affiliates are permanently enjoined, on and after the Effective Date, solely with respect to any
 Claims, Interests, and Causes of Action that will be or are extinguished, discharged, or released
 pursuant to the Plan from (i) commencing, conducting, or continuing in any manner, directly or
 indirectly, any suit, action, or other proceeding of any kind (including, without limitation, any
 proceeding in a judicial, arbitral, administrative or other forum) against or affecting the Debtors,
 the Reorganized Debtors, or the Litigation Trust, or the property of any of the Debtors, the
 Reorganized Debtors, or the Litigation Trust; (ii) enforcing, levying, attaching (including, without
 limitation, any prejudgment attachment), collecting, or otherwise recovering by any manner or
 means, whether directly or indirectly, any judgment, award, decree, or order against the Debtors,
 the Reorganized Debtors, or the Litigation Trust, or the property of any of the Debtors, the
 Reorganized Debtors, or the Litigation Trust; (iii) creating, perfecting, or otherwise enforcing in
 any manner, directly or indirectly, any encumbrance of any kind against the Debtors, the
 Reorganized Debtors, or the Litigation Trust, or the property of any of the Debtors, the
 Reorganized Debtors, or the Litigation Trust; (iv) asserting any right of setoff, directly or
 indirectly, against any obligation due from the Debtors, the Reorganized Debtors, or the Litigation
 Trust, or against property or interests in property of any of the Debtors, the Reorganized Debtors,
 or the Litigation Trust, except as contemplated or Allowed by the Plan; and (v) acting or
 proceeding in any manner, in any place whatsoever, that does not conform to or comply with the
 provisions of the Plan.



                                                     55
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05        Main Document
                                                  Pg 86 of 112


               (c)      Each holder of an Allowed Claim or Interest extinguished, discharged, or
 released pursuant to the Plan will be deemed to have affirmatively and specifically consented to be
 bound by the Plan, including, without limitation, the injunctions set forth in this Section 10.5.

                 (d)    The injunctions in this Section 10.5 shall extend to any successors of the
 Debtors, the Reorganized Debtors, and the Litigation Trust, and their respective property and
 interests in property.

           10.6.     Releases.

                     (a)       Estate Releases.

                  As of the Confirmation Date, pursuant to section 1123(b) of the Bankruptcy Code,
 except for the rights that remain in effect from and after the Confirmation Date to enforce the Plan
 and the Definitive Documents, for good and valuable consideration, the adequacy of which is
 hereby confirmed, including, without limitation, the service of the Released Parties to facilitate the
 reorganization of the Debtors and the implementation of the restructuring, and except as otherwise
 provided in the Plan or in the Confirmation Order, the Released Parties will be deemed expressly,
 conclusively, absolutely, unconditionally, irrevocably and forever released and discharged, to the
 maximum extent permitted by law, by the Debtors and their Estates, the Reorganized Debtors, and
 the Litigation Trust, from any and all Claims, obligations, suits, judgments, damages, demands,
 debts, rights, Causes of Action, remedies, losses, and liabilities whatsoever, including any derivative
 claims, asserted or assertable on behalf of the Debtors, or the Reorganized Debtors, as applicable,
 the Litigation Trust, or the Estates, or their respective successors, predecessors, assigns, and
 representatives and any and all other Persons or Entities that may purport to assert any Cause of
 Action derivatively, by or through the foregoing, whether liquidated or unliquidated, fixed or
 contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing or
 hereafter arising, in law, equity, contract, tort, by statute, violations of federal or state securities
 law, or otherwise, that the Debtors or the Reorganized Debtors (as applicable), the Litigation Trust,
 or the Estates would have been legally entitled to assert in their own right (whether individually or
 collectively) or on behalf of the holder of any Claim or Interest or other Person, based on or
 relating to, or in any manner arising prior to the Confirmation Date from, in whole or in part, the
 Debtors, the Chapter 11 Cases, the pre- and postpetition marketing and sale process, the purchase,
 sale, or rescission of the purchase or sale of any Security of the Debtors, the subject matter of, or
 the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
 Prepetition First Lien Credit Documents, the Prepetition Super Senior Credit Documents, the
 Forbearance Agreement (as defined in the RSA), the DIP Documents, the business or contractual
 arrangements between any of the Debtors and any Released Party, the restructuring, the
 restructuring of any Claim or Interest before or during the Chapter 11 Cases, the Disclosure
 Statement, the RSA, and the Plan (including, for the avoidance of doubt, the Plan Supplement) and
 related agreements, instruments, and other documents (including the Definitive Documents), and
 the negotiation, formulation, or preparation of any documents or transactions in connection with
 any of the foregoing, the solicitation of votes with respect to the Plan, the pursuit of the
 confirmation and consummation of the Plan, or any other act or omission, in all cases based upon
 any act or omission, transaction, agreement, event or other occurrence taking place on or before
 the Confirmation Date; provided, that nothing in this Section 10.6(a) shall be construed to release
 the Released Parties from gross negligence, willful misconduct, or fraud as determined by a Final
 Order; provided, further, that nothing in this Section 10.6(a) shall be construed to release the
 obligations of Vector SPV arising under the Vector Subordinated Note. The Debtors, the
 Reorganized Debtors and their Estates, and the Litigation Trust, or their respective successors,
 predecessors, assigns, and representatives and any and all other Persons or Entities that may



                                                     56
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680        Filed 12/17/19 Entered 12/17/19 15:07:05          Main Document
                                                   Pg 87 of 112


 purport to assert any Cause of Action derivatively, by or through the foregoing, shall be
 permanently enjoined from prosecuting any of the foregoing Claims or Causes of Action released
 under this Section 10.6(a) against each of the Released Parties. Notwithstanding anything to the
 contrary in the foregoing or in this Plan, the releases set forth above do not release (a) any post-
 Confirmation Date obligations of any Entity under the Plan, the Confirmation Order, the Litigation
 Trust Agreement, or any document, instrument, or agreement (including those set forth in the Plan
 Supplement) executed to implement the Plan and (b) any of the rights, claims or defenses preserved
 pursuant to the Revolving Lender Settlement.

                     (b)       Consensual Releases by Holders of Impaired Claims.

                 As of the Confirmation Date, except (i) for the right to enforce the Plan or any right
 or obligation arising under the Definitive Documents that remains in effect or becomes effective
 after the Confirmation Date or (ii) as otherwise expressly provided in the Plan or in the
 Confirmation Order, in exchange for good and valuable consideration, the adequacy of which is
 hereby confirmed, including the obligations of the Debtors under the Plan and the contributions of
 the Released Parties to facilitate and implement the Plan, to the fullest extent permissible under
 applicable law, as such law may be extended or integrated after the Confirmation Date, the
 Released Parties shall be deemed expressly, conclusively, absolutely, unconditionally, irrevocably
 and forever, released, and discharged by:

                               (i)     the holders of Impaired Claims who voted to accept the Plan;

                               (ii)    the Consenting First Lien Lenders;

                               (iii)   the Consenting Second Lien Lenders;

                               (iv)    TLA/Revolving Lender Group Members;

                             (v)       the Creditors’ Committee and each of its members in their capacity
                     as such; and

                             (vi)    with respect to any Entity in the foregoing clauses (i) through (iv),
                     such Entity’s (x) predecessors, successors and assigns, (y) subsidiaries, Affiliates,
                     managed accounts or funds, managed or controlled by such Entity and (z) all
                     Persons entitled to assert Claims through or on behalf of such Entities with respect
                     to the matters for which the releasing entities are providing releases.

                 in each case, from any and all Claims, Interests, or Causes of Action whatsoever,
 including any derivative Claims asserted on behalf of a Debtor, whether known or unknown,
 foreseen or unforeseen, existing or hereafter arising, in law, equity, contract, tort, by statute,
 violation of federal or state securities law, or otherwise, that such Entity would have been legally
 entitled to assert (whether individually or collectively), based on, relating to, or arising prior to the
 Confirmation Date from, in whole or in part, the Debtors, the restructuring, the Chapter 11 Cases,
 the pre- and postpetition marketing and sale process, the purchase, sale or rescission of the
 purchase or sale of any security of the Debtors or Reorganized Debtors, the subject matter of, or
 the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
 Prepetition First Lien Credit Documents, the Prepetition Super Senior Credit Documents, the
 Forbearance Agreement (as defined in the RSA), the DIP Documents, the business or contractual
 arrangements between any Debtor and any Released Party, the restructuring of Claims and
 Interests before or during the Chapter 11 Cases, the negotiation, formulation, preparation, or



                                                        57
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680     Filed 12/17/19 Entered 12/17/19 15:07:05            Main Document
                                                Pg 88 of 112


 consummation of the Plan (including the Plan Supplement), the RSA, the Definitive Documents, or
 any related agreements, instruments, or other documents, the solicitation of votes with respect to
 the Plan, the pursuit of the confirmation and consummation of the Plan, in all cases based upon any
 act or omission, transaction, agreement, event or other occurrence taking place on or before the
 Confirmation Date; provided, that nothing in this Section 10.6(b) shall be construed to release the
 Released Parties from gross negligence, willful misconduct, or fraud as determined by a Final
 Order. The Persons and Entities in (i) through (iv) of this Section 10.6(b) shall be permanently
 enjoined from prosecuting any of the foregoing Claims or Causes of Action released under this
 Section 10.6(b) against each of the Released Parties. Notwithstanding anything to the contrary in
 the foregoing or in this Plan, the releases set forth above do not release any post-Confirmation Date
 obligations of any Entity under the Plan, the Confirmation Order, the Litigation Trust Agreement,
 or any document, instrument, or agreement (including those set forth in the Plan Supplement)
 executed to implement the Plan.

           10.7.     Exculpation.

                  To the maximum extent permitted by Section 1125(e) of the Bankruptcy Code and
 without affecting or limiting either the estate release set forth in Section 10.6(a) or the consensual
 releases by holders of Impaired Claims set forth in Section 10.6(b), and notwithstanding anything
 herein to the contrary, no Exculpated Party will have or incur, and each Exculpated Party is
 hereby exculpated from, any claim, obligation, suit, judgment, damage, demand, debt, right, cause
 of action, remedy, loss, and liability for any claim in connection with or arising out of the
 administration of the Chapter 11 Cases, the postpetition marketing and sale process, the
 postpetition purchase, sale, or rescission of the purchase or sale of any security of the Debtors; the
 negotiation and pursuit of the Disclosure Statement, the RSA, the Reorganization Transaction, the
 Plan, the solicitation of votes for, or confirmation of, the Plan or the Litigation Trust Agreement;
 the funding or consummation of the Plan; the occurrence of the Effective Date; the administration
 of the Plan or the property to be distributed under the Plan, including but not limited to the
 issuance and distribution of the Litigation Trust Interests; the issuance of Securities under or in
 connection with the Plan; or the transactions in furtherance of any of the foregoing; provided, that
 nothing in this Section 10.7 shall be construed to release or exculpate an Exculpated Party from
 gross negligence, willful misconduct, or fraud as determined by a Final Order; provided, further,
 that nothing in this Section 10.7 shall be construed to release the obligations of Vector SPV arising
 under the Vector Subordinated Note.

           10.8.     Limitations on Executable Assets with Respect to Certain Causes of Action.

                  The Independent Directors and Other Officers and Directors shall remain legally
 obligated to pay for any wrongful acts to the extent of the Debtors’ available D&O Policies’
 combined limits, subject to the following: any recovery by or on behalf of the Litigation Trust (and
 the beneficiaries thereof) on account of any Litigation Trust Causes of Action (other than with
 respect to claims for gross negligence, willful misconduct or fraud) or the Reorganized Debtors on
 account of any Causes of Action (other than with respect to claims for gross negligence, willful
 misconduct, or fraud) against any Independent Directors or Other Officers and Directors, each
 solely in his capacity as a director or officer of the Debtors prior to the Effective Date, including in
 each case by way of settlement or judgment, shall be limited to the Debtors’ available D&O
 Policies’ combined limits, after payment from such D&O Policies of any and all covered costs and
 expenses incurred by the covered parties in connection with the defense of any such Litigation
 Trust Causes of Action or Causes of Action.




                                                      58
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                              Pg 89 of 112


           10.9.     SEC Rights and Powers

                Notwithstanding any language to the contrary contained in the Plan, Disclosure Statement
 or the Confirmation Order, no provision of the Plan or the Confirmation Order shall (i) preclude the SEC
 from enforcing its police or regulatory powers; or (ii) enjoin, limit, impair or delay the SEC from
 commencing or continuing any claims, causes of action, proceedings or investigations against any non-
 Debtor person or non-Debtor entity in any forum.

           10.10. FCC Rights and Powers

                  No provision in the Plan or the Confirmation Order relieves the Debtors or the
 Reorganized Debtors from their obligations to comply with the Communications Act of 1934, as
 amended, and the rules, regulations and orders promulgated thereunder by the FCC. No transfer of any
 FCC license or authorization held by Debtors or transfer of control of any Debtor, or transfer of control of
 a FCC licensee controlled by Debtors shall take place prior to the issuance of FCC regulatory approval for
 such transfer pursuant to applicable FCC regulations. The FCC’s rights and powers to take any action
 pursuant to its regulatory authority including, but not limited to, imposing any regulatory conditions on
 any of the above described transfers, are fully preserved, and nothing herein shall proscribe or constrain
 the FCC’s exercise of such power or authority.

           10.11. Subordinated Claims.

                  The allowance, classification, and treatment of all Allowed Claims and Interests and the
 respective distributions and treatments under the Plan take into account and conform to the relative
 priority and rights of the Claims and Interests in each Class in connection with any contractual, legal, and
 equitable subordination rights relating thereto, whether arising under general principles of equitable
 subordination, section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the
 Bankruptcy Code, the Debtors (or the Litigation Trust, solely with respect to General Unsecured Claims)
 reserve the right, with the consent of the Required First Lien Lenders, which consent shall not be
 unreasonably withheld, to reclassify any Allowed Claim or Interest in accordance with any contractual,
 legal, or equitable subordination relating thereto.

           10.12. Retention of Causes of Action/Reservation of Rights.

                  Except as otherwise provided in Sections 10.5, 10.6, and 10.7 of the Plan, nothing
 contained in the Plan or the Confirmation Order shall be deemed to be a waiver or relinquishment of any
 rights, Claims, Causes of Action (including, for the avoidance of doubt, Litigation Trust Causes of
 Action), rights of setoff or recoupment, or other legal or equitable defenses that the Debtors had
 immediately prior to the Effective Date on behalf of their Estates or itself in accordance with any
 provision of the Bankruptcy Code or any applicable non-bankruptcy law, including, without limitation,
 any affirmative Causes of Action against parties with a relationship with the Debtors including actions
 arising under chapter 5 of the Bankruptcy Code. Except as provided in any order entered by the
 Bankruptcy Court, the Reorganized Debtors or the Litigation Trustee, in connection with the pursuit of
 Litigation Trust Causes of Action or objection to General Unsecured Claims, shall have, retain, reserve,
 and be entitled to assert all such Claims, Causes of Action, rights of setoff or recoupment, and other legal
 or equitable defenses as fully as if the Chapter 11 Cases had not been commenced, and all of the Debtors’
 legal and equitable rights in respect of any Unimpaired Claim may be asserted after the Confirmation
 Date and Effective Date to the same extent as if the Chapter 11 Cases had not been commenced.
 Notwithstanding the foregoing, the Debtors and the Reorganized Debtors shall not retain any Claims or
 Causes of Action released or barred pursuant to the Plan against the Released Parties.




                                                     59
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                                  Pg 90 of 112


           10.13. [Intentionally Omitted]

           10.14. Corporate and Limited Liability Company Action.

                   Upon the Effective Date, all actions contemplated by the Plan shall be deemed authorized
 and approved in all respects, including (a) those set forth in Sections 5.5 and 5.6 of the Plan; (b) the
 performance of the RSA; and (c) all other actions contemplated by the Plan (whether to occur before, on,
 or after the Effective Date), in each case, in accordance with and subject to the terms hereof. All matters
 provided for in the Plan involving the corporate, limited liability company or partnership structure of the
 Debtors or the Reorganized Debtors, and any corporate, limited liability company or partnership action
 required by the Debtors or the Reorganized Debtors in connection with the Plan shall be deemed to have
 occurred and shall be in effect, without any requirement of further action by the Security holders,
 directors, managers, limited partners or officers of the Debtors or the Reorganized Debtors. On or (as
 applicable) before the Effective Date, the authorized officers of the Debtors or the Reorganized Debtors,
 as applicable, shall be authorized and directed to issue, execute, and deliver the agreements, documents,
 Securities, and instruments contemplated by the Plan (or necessary or desirable to effect the transactions
 contemplated by the Plan) in the name and on behalf of the Reorganized Debtors, including, but not
 limited to: (i) the Amended Organizational Documents; (ii) the New First Lien Credit Agreement; (iii) the
 New Exit Facility Credit Agreement; (iv) the Deficiency Note; (v) the Litigation Trust Agreement; and
 (vi) any and all other agreements, documents, securities, and instruments relating to the foregoing. The
 authorizations and approvals contemplated by this Section 10.11 shall be effective notwithstanding any
 requirements under non-bankruptcy law.

                                ARTICLE XI RETENTION OF JURISDICTION.

           11.1.     Retention of Jurisdiction.

                  On and after the Effective Date, the Bankruptcy Court shall retain non-exclusive
 jurisdiction over all matters arising in, arising under, and related to the Chapter 11 Cases for, among other
 things, the following purposes:

                   (a)      to hear and determine motions and/or applications for the assumption or rejection
 of executory contracts or unexpired leases, including Assumption Disputes, and the allowance,
 classification, priority, compromise, estimation, or payment of Claims resulting therefrom;

                  (b)     to determine any motion, adversary proceeding, application, contested matter,
 and other litigated matter pending on or commenced after the Confirmation Date;

                  (c)     to ensure that distributions to holders of Allowed Claims are accomplished as
 provided for in the Plan and Confirmation Order and to adjudicate any and all disputes arising from or
 relating to distributions under the Plan, including, cases, controversies, suits, disputes, or Causes of
 Action with respect to the repayment or return of distributions and the recovery of additional amounts
 owed by the holder of a Claim or Interest for amounts not timely paid;

                (d)    to consider the allowance, classification, priority, compromise, estimation, or
 payment of any Claim;

                     (e)       to resolve disputes concerning Disputed Claims or the administration thereof;

                     (f)       to hear and determine all Fee Claims and Restructuring Expenses;




                                                          60
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                                  Pg 91 of 112


                  (g)     to hear and resolve any dispute over the application to any Claim of any limit on
 the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy Code, other than defenses
 or limits that are asserted under non-bankruptcy law pursuant to section 502(b)(1) of the Bankruptcy
 Code;

                (h)      to enter, implement, or enforce such orders as may be appropriate in the event the
 Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

                 (i)     to issue injunctions, enter and implement other orders, and take such other
 actions as may be necessary or appropriate to restrain interference by any Entity with the consummation,
 implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
 Court;

                 (j)     to hear and determine any application to modify the Plan in accordance with
 section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency in
 the Plan, or any order of the Bankruptcy Court, including the Confirmation Order, in such a manner as
 may be necessary to carry out the purposes and effects thereof;

                  (k)      to hear and determine disputes arising in connection with the interpretation,
 implementation, or enforcement of the Plan, the Plan Supplement, the Global Settlement, the Litigation
 Trust Agreement, the Confirmation Order, or any agreement, instrument, or other document governing or
 relating to any of the foregoing;

                  (l)     to take any action and issue such orders as may be necessary to construe,
 interpret, enforce, implement, execute, and consummate the Plan;

                 (m)    to determine such other matters and for such other purposes as may be provided
 in the Confirmation Order;

                 (n)    to hear and determine matters concerning state, local, and federal taxes in
 accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for
 expedited determinations under section 505(b) of the Bankruptcy Code);

                 (o)    to hear, adjudicate, decide, or resolve any and all matters related to Article X of
 the Plan, including, without limitation, the releases, discharge, exculpations, and injunctions issued
 thereunder;

                (p)            to recover all Assets of the Debtors and property of the Debtors’ Estates,
 wherever located;

                 (q)     to resolve any disputes concerning whether an Entity had sufficient notice of the
 Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection with the Chapter 11
 Cases, any bar date established in the Chapter 11 Cases, or any deadline for responding or objecting to a
 Cure Amount, in each case, for the purpose of determining whether a Claim or Interest is discharged
 hereunder or for any other purpose;

                  (r)       to hear and determine any rights, Claims, or Causes of Action held by or accruing
 to the Reorganized Debtors or the Litigation Trust pursuant to the Bankruptcy Code or pursuant to any
 federal statute or legal theory;

                     (s)       to enter one or more final decrees closing the Chapter 11 Cases;



                                                          61
 WEIL:\97316284\2\47019.0003
19-11811-smb               Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05             Main Document
                                                 Pg 92 of 112


                     (t)       to consider any motion brought under or in connection with Bankruptcy Rule
 2004; and

                (u)    to hear and determine any other matters related hereto and not inconsistent with
 the Bankruptcy Code and title 28 of the United States Code.

           11.2.     Courts of Competent Jurisdiction.

                  If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or
 is otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or
 failure of jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise of
 jurisdiction by any other court having competent jurisdiction with respect to such matter.

                               ARTICLE XII MISCELLANEOUS PROVISIONS.

           12.1.     Payment of Statutory Fees.

                  On the Effective Date and thereafter as may be required, the Reorganized Debtors shall
 pay all fees incurred pursuant to sections 1911 through 1930 of chapter 123 of title 28 of the United States
 Code, together with interest, if any, pursuant to section 3717 of title 31 of the United States Code with the
 Chapter 11 Cases, or until such time as a final decree is entered closing the Chapter 11 Cases, a Final
 Order converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code is entered, or a
 Final Order dismissing the Chapter 11 Cases is entered.

           12.2.     [Intentionally Omitted]

           12.3.     Plan Supplement.

                  The Plan Supplement shall be filed with the Clerk of the Bankruptcy Court. Upon its
 filing with the Bankruptcy Court, the Plan Supplement may be inspected in the office of the Clerk of the
 Bankruptcy Court during normal court hours. Documents included in the Plan Supplement will be posted
 at the website of the Debtors’ notice, claims, and solicitation agent.

           12.4.     Request for Expedited Determination of Taxes.

                 The Debtors shall have the right to request an expedited determination under section
 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and all taxable
 periods ending after the Commencement Date through the dissolution of the Debtors.

           12.5.     Exemption from Certain Transfer Taxes.

                  Pursuant to section 1146 of the Bankruptcy Code, (a) the issuance, transfer or exchange
 of any securities, instruments or documents, (b) the creation of any Lien, mortgage, deed of trust, or other
 security interest, (c) the making or assignment of any lease or sublease or the making or delivery of any
 deed or other instrument of transfer under, pursuant to, in furtherance of, or in connection with the Plan,
 including, without limitation, any deeds, bills of sale, or assignments executed in connection with any of
 the transactions contemplated under the Plan or the reinvesting, transfer, or sale of any real or personal
 property of the Debtors pursuant to, in implementation of or as contemplated in the Plan (whether to one
 or more of the Reorganized Debtors or otherwise), (d) the grant of collateral under the New Exit Facility
 and the New First Lien Credit Facility, and (e) the issuance, renewal, modification, or securing of
 indebtedness by such means, and the making, delivery or recording of any deed or other instrument of



                                                         62
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05                 Main Document
                                               Pg 93 of 112


 transfer under, in furtherance of, or in connection with, the Plan, including, without limitation, the
 Confirmation Order, shall not be subject to any stamp tax or other similar tax pursuant to section 1146 of
 the Bankruptcy Code. Consistent with the foregoing, each recorder of deeds or similar official for any
 county, city, or governmental unit in which any instrument hereunder is to be recorded shall, pursuant to
 the Confirmation Order, be ordered and directed to accept such instrument without requiring the payment
 of any filing fees, documentary stamp tax, deed stamps, stamp tax, transfer tax, intangible tax, or similar
 tax.

           12.6.     Amendments.

                   (a)       Plan Modifications. Subject to the terms of the RSA and the Plan, (i) the Debtors
 reserve the right, in accordance with the Bankruptcy Code and the Bankruptcy Rules, to amend or modify
 the Plan prior to the entry of the Confirmation Order, including amendments or modifications to satisfy
 section 1129(b) of the Bankruptcy Code, and (ii) after entry of the Confirmation Order, the Debtors may,
 upon order of the Court, amend, modify or supplement the Plan in the manner provided for by section
 1127 of the Bankruptcy Code or as otherwise permitted by law, in each case without additional disclosure
 pursuant to section 1125 of the Bankruptcy Code; provided that such amendments or modifications in
 either clauses (i) or (ii) do not modify the final sentence of section 1.E or section 5.2(c) of the Plan or any
 other provisions of the Plan related to the Revolving Lender Settlement without the consent of the Ad
 Hoc Group of Tranche A Term Loan/ Revolving Lenders, not to be unreasonably withheld, conditioned
 or delayed. In addition, after the Confirmation Date, so long as such action does not materially and
 adversely affect the treatment of holders of Allowed Claims or Allowed Interests pursuant to this Plan and
 subject to the reasonable consent of the Requisite First Lien Lenders (and (x) the Creditors’ Committee,
 solely as it pertains to the Global Settlement or treatment of General Unsecured Claims and (y) the Ad
 Hoc Group of Tranche A Term Loan/ Revolving Lenders solely as it pertains to the Revolving Lender
 Settlement), the Debtors may remedy any defect or omission or reconcile any inconsistencies in this Plan
 or the Confirmation Order with respect to such matters as may be necessary to carry out the purposes or
 effects of this Plan, and any holder of a Claim or Interest that has accepted this Plan shall be deemed to
 have accepted this Plan as amended, modified, or supplemented.

                  (b)    Other Amendments. Subject to the terms of the RSA, before the Effective Date,
 the Debtors may make appropriate technical adjustments and modifications to the Plan and the documents
 contained in the Plan Supplement without further order or approval of the Bankruptcy Court.

           12.7.     Effectuating Documents and Further Transactions.

                  Each of the officers, managers, limited partners or members of the Reorganized Debtors
 is authorized to execute, deliver, file, or record such contracts, instruments, releases, indentures, and other
 agreements or documents and take such reasonable actions as may be necessary or appropriate to
 effectuate and further evidence the terms and conditions of the Plan.

           12.8.     Revocation or Withdrawal of Plan.

                  Subject to the terms of the RSA, the Debtors reserve the right to revoke or withdraw the
 Plan prior to the Effective Date. If the Plan has been revoked or withdrawn prior to the Effective Date, or
 if confirmation or the occurrence of the Effective Date does not occur, then: (a) the Plan shall be null and
 void in all respects; (b) any settlement or compromise embodied in the Plan (including the fixing or
 limiting to an amount any Claim or Interest or Class of Claims or Interests), assumption of executory
 contracts or unexpired leases affected by the Plan, and any document or agreement executed pursuant to
 the Plan shall be deemed null and void; and (c) nothing contained in the Plan shall (i) constitute a waiver
 or release of any Claim by or against, or any Interest in, the Debtors or any other Entity; (ii) prejudice in



                                                       63
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                               Pg 94 of 112


 any manner the rights of the Debtors or any other Entity; or (iii) constitute an admission of any sort by the
 Debtors, any Prepetition First Lien Lenders, or any other Entity. This provision shall have no impact on
 the rights of the Prepetition First Lien Lenders or the Debtors, as set forth in the RSA or herein, in respect
 of any such revocation or withdrawal.

           12.9.     Dissolution of Statutory Committees.

                 On the Effective Date, any statutory committee (a “Committee”) formed in these
 Chapter 11 Cases shall dissolve and, on the Effective Date, each member (including each officer, director,
 employee, or agent thereof) of such Committee and each professional retained by such Committee shall
 be released and discharged from all rights, duties, responsibilities, and obligations arising from, or related
 to, the Debtors, their membership on such Committee, the Plan, or the Chapter 11 Cases, except with
 respect to any matters concerning any Fee Claims held or asserted by any professional retained by such
 Committee.

           12.10. Severability of Plan Provisions.

                  If, before the entry of the Confirmation Order, any term or provision of the Plan is held
 by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of the
 Debtors, shall have the power to alter and interpret such term or provision to make it valid or enforceable
 to the maximum extent practicable, consistent with the original purpose of the term or provision held to
 be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or
 interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms
 and provisions of the Plan will remain in full force and effect and will in no way be affected, impaired or
 invalidated by such holding, alteration, or interpretation. The Confirmation Order shall constitute a
 judicial determination and shall provide that each term and provision of the Plan, as it may have been
 altered or interpreted in accordance with the foregoing, is (a) valid and enforceable pursuant to its terms,
 (b) integral to the Plan and may not be deleted or modified without the consent of the Debtors or the
 Reorganized Debtors (as the case may be), and (c) nonseverable and mutually dependent.

           12.11. Governing Law.

                  Except to the extent that the Bankruptcy Code or other federal law is applicable, or to the
 extent an exhibit hereto or a schedule in the Plan Supplement or a Definitive Document provides
 otherwise, the rights, duties, and obligations arising under the Plan shall be governed by, and construed
 and enforced in accordance with, the laws of the State of New York, without giving effect to the
 principles of conflict of laws thereof; provided, however, that corporate or entity governance matters
 relating to any Debtors or Reorganized Debtors shall be governed by the laws of the state of incorporation
 or organization of the applicable Debtors or Reorganized Debtors.

           12.12. Time.

                  In computing any period of time prescribed or allowed by the Plan, unless otherwise set
 forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.

           12.13. Dates of Actions to Implement the Plan.

                   In the event that any payment or act under the Plan is required to be made or performed
 on a date that is not a Business Day, then the making of such payment or the performance of such act may
 be completed on or as soon as reasonably practicable after the next succeeding Business Day, but shall be
 deemed to have been completed as of the required date.



                                                      64
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                                  Pg 95 of 112


           12.14. Immediate Binding Effect.

                  Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
 occurrence of the Effective Date, the terms of the Plan and Plan Supplement shall be immediately
 effective and enforceable and deemed binding upon and inure to the benefit of the Debtors, the holders of
 Claims and Interests, the Released Parties, and each of their respective successors and assigns, including,
 without limitation, the Reorganized Debtors.

           12.15. Deemed Acts.

                 Subject to and conditioned on the occurrence of the Effective Date, whenever an act or
 event is expressed under the Plan to have been deemed done or to have occurred, it shall be deemed to
 have been done or to have occurred without any further act by any party, by virtue of the Plan and the
 Confirmation Order.

           12.16. Successor and Assigns.

                   The rights, benefits, and obligations of any Entity named or referred to in the Plan shall
 be binding on, and shall inure to the benefit of any heir, executor, administrator, successor, or permitted
 assign, if any, of each Entity.

           12.17. Entire Agreement.

                 On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order shall
 supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
 understandings, and representations on such subjects, all of which have become merged and integrated
 into the Plan.

           12.18. Exhibits to Plan.

                All exhibits, schedules, supplements, and appendices to the Plan (including the Plan
 Supplement) are incorporated into and are a part of the Plan as if set forth in full herein.

           12.19. Notices.

                  All notices, requests, and demands hereunder to be effective shall be in writing (including
 by electronic transmission) and, unless otherwise expressly provided herein, shall be deemed to have been
 duly given or made when actually delivered as follows:

                     (a)       If to the Debtors or the Reorganized Debtors:

                               Fusion Connect, Inc.,
                               210 Interstate North Parkway, Suite 300,
                               Atlanta, Georgia 30339
                               Attn: James P. Prenetta, Jr., Executive Vice President and General Counsel
                               Email: JPrenetta@fusionconnect.com

                                       -and-

                               Weil, Gotshal & Manges LLP
                               767 Fifth Avenue



                                                          65
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680        Filed 12/17/19 Entered 12/17/19 15:07:05          Main Document
                                                   Pg 96 of 112


                                New York, New York 10153
                                Attn: Gary T. Holtzer
                                       Sunny Singh
                                       Gaby Smith
                                Telephone: (212) 310-8000
                                Email: gary.holtzer@weil.com
                                       sunny.singh@weil.com
                                       gaby.smith@weil.com

                     (b)        If to the Consenting First Lien Lenders:

                                Davis Polk & Wardwell LLP
                                450 Lexington Avenue
                                New York, NY 10017

                                Attn: Damian S. Schaible
                                      Adam L. Shpeen
                                Email: damian.schaible.davispolk.com
                                        adam.shpeen@davispolk.com


                     (c)        If to members of the Ad Hoc Group of Tranche A Term Loan/Revolving
                                Lenders:

                                Simpson Thacher & Bartlett LLP
                                425 Lexington Avenue
                                New York, NY 10017

                                Attn: Sandy Qusba
                                      Hyang-Sook Lee
                                      Edward R. Linden
                                Email: squsba@stblaw.com
                                        slee@stblaw.com
                                        edward.linden@stblaw.com


                  After the Effective Date, the Debtors have authority to send a notice to Entities providing
 that, to continue to receive documents pursuant to Bankruptcy Rule 2002, they must file a renewed
 request to receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Debtors
 and/or the Reorganized Debtors are authorized to limit the list of Entities receiving documents pursuant to
 Bankruptcy Rule 2002 to those Entities who have filed such renewed requests.



                               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                           66
 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05        Main Document
                                              Pg 97 of 112


 Dated: December 12, 2019

                                                  FUSION CONNECT, INC.
                                                  FUSION BCHI ACQUISITION LLC
                                                  FUSION NBS ACQUISITION CORP.
                                                  FUSION LLC
                                                  FUSION MPHC HOLDING CORPORATION
                                                  FUSION MPHC GROUP, INC.
                                                  FUSION CLOUD COMPANY LLC
                                                  FUSION CLOUD SERVICES, LLC
                                                  FUSION CB HOLDINGS, INC.
                                                  FUSION COMMUNICATIONS, LLC
                                                  FUSION TELECOM, LLC
                                                  FUSION TEXAS HOLDINGS, INC.
                                                  FUSION TELECOM OF KANSAS, LLC
                                                  FUSION TELECOM OF OKLAHOMA, LLC
                                                  FUSION TELECOM OF MISSOURI, LLC
                                                  BIRCAN HOLDINGS, LLC
                                                  FUSION MANAGEMENT SERVICES LLC
                                                  FUSION PM HOLDINGS, INC.

                                                  By: /s/ James P. Prenetta, Jr.________
                                                      Name: James P. Prenetta, Jr.
                                                      Title: Executive Vice President and
                                                      General Counsel

                                                  FUSION TELECOM OF TEXAS LTD., L.L.P.

                                                  BY: FUSION TEXAS HOLDINGS, INC., AS
                                                  LIMITED PARTNER


                                                  By: /s/ James P. Prenetta, Jr.________
                                                      Name: James P. Prenetta, Jr.
                                                      Title: Executive Vice President and
                                                      General Counsel




 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05   Main Document
                                              Pg 98 of 112


                                               Exhibit A

                                      Equity Allocation Mechanism




 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05                    Main Document
                                                 Pg 99 of 112


                                   EQUITY ALLOCATION MECHANISM1

 Solely with respect to the Reorganization Transaction, on the Effective Date, the allocation of Plan
 consideration to holders of Allowed First Lien Claims will include distributing New Equity Interests and
 Special Warrants pursuant to the terms and conditions set forth herein. This mechanism also provides
 information regarding when and under what conditions Special Warrants may be exercised for New
 Equity Interests after the Effective Date.2

 A.        GENERAL

 1. Overview.

           a. FCI holds domestic and international Section 214 telecommunications service authority from
              the FCC and a number of FCI’s wholly-owned operating subsidiaries hold domestic Section
              214 authority to provide interstate telecommunications services and to provide international
              telecommunications services pursuant to FCI’s international Section 214 authority. Fusion
              Cloud Services, LLC holds FCC-issued common carrier radio station licenses and a private
              radio station license.       FCI’s operating subsidiaries also hold various intrastate
              telecommunications authorizations issued by state public utility commissions (“State
              PUCs”). The FCC and certain State PUCs require that entities holding such authorizations
              obtain prior consent in the event of a material change in the equity ownership of a licensed
              entity,3 which will be triggered upon the issuance of the New Equity Interests and the
              cancellation of the Debtors’ existing equity on the Effective Date.

           b. The applications seeking the FCC’s consent to the transfer of control of the Debtors pursuant
              to the Reorganization Transaction (the “FCC Applications”) require, among other things, the
              disclosure of any entity that will, directly or indirectly, hold ten percent (10%) or more of the
              New Equity Interests on the Effective Date (including affiliated entities whose interests must
              be aggregated under applicable FCC rules). In addition, under FCC procedures, any transfer
              of control application involving international or domestic 214 authorizations or common
              carrier radio licenses that discloses a non-U.S. holder will be referred to Team Telecom for a
              national security review. As discussed more fully below, FCI’s common carrier radio station
              authorizations are subject to the restrictions on foreign ownership set forth in Section 310(b)
              of the Communications Act. Under Section 310(b) of the Communications Act and
              applicable FCC rules, any common carrier licensee that would have non-U.S. ownership
              exceeding twenty-five percent (25%) of its voting or equity interests must first obtain a
              declaratory ruling from the FCC approving such non-U.S. ownership. The Debtors


 1
       Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
       terms in the Plan.
 2
       For the avoidance of doubt, the procedures set forth in this Equity Allocation Mechanism shall not affect the
       issuance of any securities or other instruments under the Management Incentive Plan, which issuance shall be
       governed by the terms of the Management Incentive Plan. The individuals that will be eligible to receive
       securities or other instruments under the Management Incentive Plan are (or will be) U.S. Holders (as defined
       herein) and as such, the terms of the Management Incentive Plan will not affect the amount of foreign
       ownership of Reorganized FCI’s securities. Furthermore, as currently contemplated, the Management Incentive
       Plan will not result in a distribution of ten percent (10%) or more of direct or indirect economic interests in
       Reorganized FCI to any individual Management Incentive Plan participant. As such, the issuance of securities
       under the Management Incentive Plan will not affect the amount of reportable interest as described herein.
 3
      The threshold for this requirement varies among State PUCs.


 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05                 Main Document
                                               Pg 100 of 112


                understand that non-U.S. holders represent significantly more than twenty-five percent (25%)
                of the holders of Allowed First Lien Claims. Because it is anticipated that a referral to Team
                Telecom or the filing of a Petition for Declaratory Ruling would delay the receipt of FCC
                approval of the FCC Applications, Special Warrants will be issued to enable FCI to emerge
                from bankruptcy with an ownership structure in which (i) less than twenty-five percent (25%)
                of the voting and equity interests are held by non-U.S. entities and (ii) only one U.S. entity,
                Telecom Holdings, LLC (“Telecom Holdings”), will hold ten percent (10%) or more of the
                New Equity Interests on the Effective Date. The remainder of the New Equity Interests to be
                issued on the Effective Date will be held by certain holders of Allowed First Lien Claims,
                none of whom will hold New Equity Interests that represent voting or equity interests of ten
                percent (10%) or more of Reorganized FCI.

           c. As a result of these considerations, on the Effective Date, Telecom Holdings will hold over
              fifty percent (50%) of the New Equity Interests and will have de jure control of Reorganized
              FCI. The Debtors have submitted the FCC Applications to obtain consent to the ownership
              changes described herein in addition to submitting applications to the requisite State PUCs.

 2. Ownership Certification. In order to determine the proper distribution of New Equity Interests and
    Special Warrants on the Effective Date, each eligible holder of an Allowed First Lien Claim will be
    required to provide an Ownership Certification by the Ownership Certification Deadline.

 3. FCC Foreign Ownership Rules and Practices.

           a. The Communications Act as well as the FCC’s foreign ownership rules and practices impose
              certain reporting requirements related to, restrictions on, and special treatment of carriers and
              common carrier radio station licenses in cases where foreign ownership or foreign control of
              an authorized carrier is proposed.

           b. Section 310 of the Communications Act prohibits foreign individuals and foreign entities
              from having direct or indirect equity ownership or voting rights totaling more than twenty-
              five percent (25%) in a U.S. corporation that controls a U.S. broadcast, common carrier, or
              aeronautical fixed or en route radio station licensee (“Licensee”), unless the FCC authorizes
              aggregate foreign equity ownership or voting interests to exceed the twenty-five percent
              (25%) limitation by granting a declaratory ruling in response to the filing of a Petition for
              Declaratory Ruling by the applicable Licensee. In addition, if the parent company of a
              Licensee already has, or proposes to have, foreign ownership that exceeds the twenty-five
              percent (25%) foreign ownership limitation, any entity that has or would receive in excess of
              either five percent (5%) or, in certain cases, ten percent (10%) of the equity or voting rights in
              the Licensee’s parent company must receive prior specific approval from the FCC (a
              “Specific Approval”). The determination of whether the five percent (5%) or ten percent
              (10%) Specific Approval threshold applies to an entity is determined pursuant to the FCC
              foreign ownership rules. To ensure compliance with the twenty-five percent (25%)
              limitation, the distribution of New Equity Interests and/or Special Warrants to holders of
              Allowed First Lien Claims is being structured in a manner that will prevent the aggregate
              foreign equity ownership or aggregate foreign voting percentage in Reorganized FCI from
              exceeding twenty-two and one-half percent (22.5%) (the “22.5 Percent Limitation”). Any
              distribution in contravention of the preceding sentence shall be deemed automatically
              adjusted to the minimum extent necessary to comply with this limitation.

           c. Section 214 of the Communications Act requires a U.S. company that holds domestic and
              international Section 214 telecommunications service authority to disclose the identity of all


 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                               Pg 101 of 112


                direct or indirect holders of ten percent (10%) or more of the equity or voting rights in such
                company when applying for authority or consent to a transfer of control or assignment. To
                ensure that this threshold is not exceeded, except in connection with the distribution of New
                Equity Interests to Telecom Holdings, the distribution of New Equity Interests to any holders
                of Allowed First Lien Claims is being limited to nine and three-quarters percent (9.75%) of
                the equity or voting percentage of Reorganized FCI (the “9.75 Percent Limitation”). Any
                distribution of New Equity Interests that would contravene the 9.75 Percent Limitation shall
                be deemed automatically adjusted to the minimum extent necessary to comply with this
                limitation.

           d. In determining foreign ownership for distributions of New Equity Interests on the Effective
              Date, FCI will rely on the information provided in each holder’s Ownership Certification.
              FCI will treat any holder that does not (i) timely deliver an Ownership Certification by the
              Ownership Certification Deadline or (ii) deliver an Ownership Certification that allows FCI
              to clearly determine such holder’s foreign ownership as a one hundred percent (100%)
              foreign-owned, non-U.S. holder; provided, that FCI shall have discretion, in consultation with
              counsel to the First Lien Lender Group, to treat any Ownership Certification delivered after
              the Ownership Certification Deadline but prior to the Effective Date as if such Ownership
              Certification had been delivered prior to the Ownership Certification Deadline if FCI
              reasonably believes, after consulting with counsel to the First Lien Lender Group, that doing
              so will not delay the receipt of FCC Approval or the occurrence of the Effective Date.

 4. Aggregation of Interests. In determining whether a holder of Allowed First Lien Claims would
    exceed or cause FCI to exceed the 9.75 Percent Limitation, a holder will be attributed with any equity
    held by another holder under common ownership or control or whose interests otherwise would be
    aggregated under the FCC’s ownership attribution rules or foreign ownership rules, as applicable.

 5. Compliance with the Communications Act and FCC Rules. All distributions made on the Effective
    Date and, thereafter, all exercises of Special Warrants for New Equity Interests, shall be subject, as
    applicable, to the Communications Act, the FCC’s foreign ownership rules, the FCC’s rules
    concerning ownership and control of radio station licenses, and the FCC’s rules governing Section
    214 authority. To the extent the Communications Act and applicable FCC rules require approval
    from or notice to the FCC regarding changes in ownership interests resulting from any such
    distribution or exercise, no such distribution or exercise shall be made until all required approvals
    from or notices to the FCC have been obtained or made.

 6. Threshold Compliance. All distributions made on the Effective Date and, thereafter, all exercises of
    Special Warrants, shall be subject to, as applicable, the 22.5 Percent Limitation, 9.75 Percent
    Limitation, and any limitations set forth in the Special Warrants, unless and until the FCC grants the
    Petition for Declaratory Ruling and/or other approvals necessary to enable holders of New Equity
    Interests and/or Special Warrants to exceed those limits, and are, in all cases, subject to the provisions
    of the Communications Act and applicable FCC rules.

 B.        ALLOCATION OF NEW EQUITY INTERESTS AND SPECIAL WARRANTS

 The distribution of New Equity Interests on and as of the Effective Date shall be as follows:

      1. First, each holder of an Allowed First Lien Claim that (i) timely delivers an Ownership
         Certification by the Ownership Certification Deadline (or delivers an Ownership Certification
         that FCI determines in its discretion to treat as timely pursuant to Section A.3(d) herein) and
         (ii) certifies therein that its foreign ownership, as calculated in accordance with FCC rules, is


 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05                      Main Document
                                                 Pg 102 of 112


           zero, and is thus a “U.S. Holder”, shall receive New Equity Interests on the Effective Date,
           provided, that, in all cases, (x) all holders other than Telecom Holdings shall be subject to the
           9.75 Percent Limitation., (y) Telecom Holdings shall receive more than fifty percent (50%) of the
           New Equity Interests, and (z) to the extent that a U.S. Holder does not receive its full pro rata
           share of the distribution in the form of New Equity Interests, it shall receive the remainder of its
           distribution in the form of Special Warrants.

      2. Second, each holder of an Allowed First Lien Claim that (i) (A) timely delivers an Ownership
         Certification by the Ownership Certification Deadline (or delivers an Ownership Certification
         that FCI determines in its discretion to treat as timely pursuant to Section A.3(d) herein) and (B)
         certifies therein that its foreign ownership, calculated in accordance with FCC rules, is greater
         than zero, (ii) does not timely deliver, and FCI is not treating as having timely delivered pursuant
         to Section A.3(d) herein, an Ownership Certification by the Ownership Certification Deadline, or
         (iii) delivers an Ownership Certification that does not allow FCI to determine such holder’s
         foreign ownership (with respect to sections (A)–(C) herein, each a “Non-U.S. Holder,” and
         collectively, the “Non-U.S. Holders”) shall, on the Effective Date, receive a combination of New
         Equity Interests and Special Warrants, as determined on a pro rata basis based on the amount of
         its Allowed First Lien Claim subject, in each case, to the satisfaction of the 9.75 Percent
         Limitation and 22.5 Percent Limitation.

      3. Third, Special Warrants may be exercised only on or after the Exercise Date,4 subject to the terms
         and conditions set forth in Section C herein and the provisions of the Special Warrant Agreement.

 C.        POST-EFFECTIVE DATE DECISIONS

 Subject to the terms of the Special Warrants, if the FCC issues a Declaratory Ruling,5 any exercise or
 deemed exercise of the Special Warrants by a Non-U.S. Holder thereafter shall be made as follows on the
 Exercise Date:

 1. 100% Foreign Ownership. If the FCC adopts a Declaratory Ruling allowing one hundred percent
    (100%) foreign ownership of Reorganized FCI (the “100% Declaratory Ruling”), then all Non-U.S.
    Holders that complete and deliver an Ownership Certification that is satisfactory to Reorganized FCI
    shall be deemed to have exercised their Special Warrants on the Exercise Date and shall receive the
    corresponding number of New Equity Interests; provided, however, that a Non-U.S. Holder of Special
    Warrants may not hold more than five percent (5%) of the New Equity Interests until the requisite
    Specific Approval has been obtained from the FCC.



 4
      “Exercise Date” shall mean a date occurring within five (5) business days after the following conditions have
      been satisfied: (i) for any common carrier radio station licenses held by Fusion Cloud Services, LLC on the
      Exercise Date, (A) the FCC has granted the requisite approvals under Section 310 of the Communications Act
      for the transfer of control of a wireless license that will arise from the exercise of the Special Warrants and (B)
      the Declaratory Ruling is granted to allow Reorganized FCI or its affiliates, as applicable, to exceed twenty-five
      percent (25%) foreign ownership, and any required Specific Approvals have been obtained; (ii) the FCC has
      issued all other requisite approvals for the transfer of control of Reorganized FCI that will arise from the
      exercise of the Special Warrants; and (iii) the State PUCs grant any requisite approvals for the change of
      ownership that will arise from the exercise of the Special Warrants.
 5
       The Petition for Declaratory Ruling submitted to the FCC shall seek Specific Approval for any Non-U.S.
       Holder that is anticipated to hold more than five percent (5%) of the New Equity Interests upon exercising the
       Special Warrants.


 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05               Main Document
                                              Pg 103 of 112


 2. Foreign Ownership Between 25% and 100%. If the FCC adopts a Declaratory Ruling allowing
    foreign ownership of Reorganized FCI between twenty-five percent (25%) and ninety-nine and nine-
    tenths percent (99.9%) (the “Partial Declaratory Ruling Percentage” and the “Partial Declaratory
    Ruling”), then each Non-U.S. Holder of Special Warrants that completes and delivers an Ownership
    Certification that is satisfactory to Reorganized FCI will have all or a portion of its Special Warrants
    exercised and converted into New Equity Interests on the Exercise Date, according to the following
    principles:

           a. each such Non-U.S. Holder’s ownership of New Equity Interests, after giving effect to this
              Section C.2(a), shall be maximized to the extent possible taking into account such Non-U.S.
              Holder’s foreign equity and voting percentage and Reorganized FCI’s aggregate foreign
              equity and voting percentage upon completion of all such exercises; provided, however, that
              Non-U.S. Holders of Special Warrants may not hold more than five percent (5%) of the New
              Equity Interests until the requisite Specific Approval has been obtained from the FCC;

           b. each such Non-U.S. Holder shall be entitled to receive New Equity Interests corresponding to
              its domestic equity percentage and/or its domestic voting percentage, as determined by
              Reorganized FCI; and

           c. after taking into account the exercise of the Special Warrants pursuant to the principle set
              forth in Section C.2(b), the remaining Special Warrants held by each such Non-U.S. Holder
              shall be exercised on a pro rata basis based upon the aggregate number of Special Warrants
              held by all such Non-U.S. Holders after giving effect to the exercise of Special Warrants
              pursuant to the principle set forth in Section C.2.(b) into New Equity Interests.

 3. Foreign Ownership in the Absence of a Declaratory Ruling. If the FCC does not issue a Declaratory
    Ruling, then Non-U.S. Holders may not elect to exercise their Special Warrants and must either hold
    such Special Warrants or transfer them, except to the extent that Reorganized FCI reasonably
    determines that such exercise will not cause a violation of the 22.5 Percent Limitation, 9.75 Percent
    Limitation, or any other limitations on equity or voting ownership set forth in the Special Warrants.

 4. Required Applications. In each of Sections C(1)-(3) above, because the proposed exercise of Special
    Warrants will cause Telecom Holdings to hold less than fifty percent (50%) of the ownership of
    Reorganized FCI, Reorganized FCI shall file the requisite applications under Sections 214 and 310 of
    the Communications Act and the requisite State PUC applications for consent to the transfer of
    control of Reorganized FCI. If the exercise of Special Warrants would result in a holder owning ten
    percent (10%) or more of the New Equity Interests, Reorganized FCI shall disclose the identity of
    such holder in the requisite applications. The FCC and applicable State PUCs must grant such
    applications as a condition to a holder of a Special Warrant exercising its rights thereunder.




 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05   Main Document
                                              Pg 104 of 112


                                               Exhibit B

                                   New First Lien Facility Term Sheet




 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680    Filed 12/17/19 Entered 12/17/19 15:07:05                Main Document
                                               Pg 105 of 112


                                  NEW FIRST LIEN CREDIT AGREEMENT
                                         SUMMARY OF TERMS

 This term sheet (the “New First Lien Term Loan Term Sheet”) is Schedule 2 to the Restructuring
 Support Agreement Term Sheet (the “Term Sheet”). Capitalized terms used but not defined herein have
 the meanings given to them in the Term Sheet attached to the Restructuring Support Agreement as
 Exhibit B and the Restructuring Support Agreement, as applicable.
 This New First Lien Term Loan Term Sheet sets forth the principal terms of a potential takeback first lien
 term loan facility (the “New First Lien Credit Facility”; the credit agreement evidencing the New First
 Lien Credit Facility, the “New First Lien Credit Agreement” and, together with the other definitive
 documents governing the New First Lien Credit Facility, the “New First Lien Credit Documents,” each
 of which shall be in form and substance reasonably acceptable to the New First Lien Agent and the
 Requisite New First Lien Lenders (each as defined herein)) to be entered into with the Loan Parties (as
 defined herein). The New First Lien Credit Facility will be subject to (a) the approval of the Bankruptcy
 Court and (b) emergence by the Loan Parties from the Chapter 11 Cases (the date of such emergence, the
 “Plan Effective Date” or the “Closing Date”), in accordance with (i) the chapter 11 plan of
 reorganization (the “Plan”), (ii) any order entered by the Bankruptcy Court authorizing the Loan Parties
 to enter into the New First Lien Credit Facility, which order may be part of the order confirming the Plan,
 each of which shall be in form and substance reasonably acceptable to the New First Lien Agent and the
 Requisite New First Lien Lenders, and (iii) the New First Lien Credit Documents to be executed by the
 Loan Parties, the New First Lien Agent and the New First Lien Lenders (as defined below).


 Borrower:                            Reorganized FCI (the “Borrower” or the “Company”).

 Guarantors:                          All of the obligations of the Borrower under the New First Lien
                                      Credit Agreement shall be guaranteed by each of the Reorganized
                                      Debtors and each of their non-Debtor subsidiaries (subject, in the case
                                      of non-domestic subsidiaries, to limitations consistent with the New
                                      Exit Facility) (collectively, the “Guarantors”; and Guarantors,
                                      together with the Borrower, the “Loan Parties”).

 Administrative Agent:                An entity to be selected by the Requisite First Lien Lenders, with the
                                      consent of the Borrower (not to be unreasonably withheld or
                                      delayed), shall act as administrative agent and collateral agent for the
                                      New First Lien Credit Facility (in such capacities, the “New First
                                      Lien Agent”) on behalf of the New First Lien Lenders.

 Lenders:                             The Prepetition First Lien Lenders (collectively, the “New First Lien
                                      Lenders”).

 Amount & Type:                       A junior secured term loan credit facility in an aggregate principal
                                      amount of 225.0 million (the loans made thereunder, the “New First
                                      Lien Term Loans”).

 Maturity Date:                       The date that is 5.5 years after the Closing Date.

 Fees and Interest Rate:              Interest shall be paid at the LIBOR Rate plus the Margin. “Margin”
                                      means 8.00% per annum. The term “LIBOR Rate” will have a
                                      meaning customary for financings of this type (and in no event shall


 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                              Pg 106 of 112


                                     be less than 2.00%), and the basis for calculating accrued interest and
                                     the interest periods for loans bearing interest at the LIBOR Rate will
                                     be customary for financings of this type.

                                     During the continuance of a payment event of default, any overdue
                                     amount under the New First Lien Credit Documents, and during the
                                     continuance of a bankruptcy event of default, the New First Lien
                                     Term Loans and all other outstanding obligations will bear interest at
                                     an additional 2.00% per annum above the otherwise applicable
                                     interest rate. Any payment of interest will be subject to the
                                     requirements of the New Exit Facility as described in the New Exit
                                     Facility Term Sheet.

 Amortization:                       None.

 Collateral:                         The New First Lien Term Loans will be secured by a senior priority
                                     perfected security interest (junior to the liens securing the New Exit
                                     Facility Credit Agreement other than with respect to the Vector
                                     Subordinated Note Collateral) in substantially all present and after
                                     acquired property (whether tangible, intangible, real, personal or
                                     mixed) of the Loan Parties, wherever located, including, without
                                     limitation, all accounts, inventory, equipment, capital stock in
                                     subsidiaries of the Loan Parties, investment property, instruments,
                                     chattel paper, real estate, leasehold interests, contracts, patents,
                                     copyrights, trademarks and other general intangibles, and all products
                                     and proceeds thereof, subject to certain exceptions and materiality
                                     thresholds reasonably acceptable to the Requisite New First Lien
                                     Lenders (collectively, the “Collateral”).

 Representations and                 Customary for facilities of this type and reasonably acceptable to the
 Warranties:                         Requisite New First Lien Lenders.

 Mandatory Prepayments:              Customary for facilities of this type and reasonably acceptable to the
                                     Requisite New First Lien Lenders.

                                     Mandatory prepayments will, subject to the requirements of the New
                                     Exit Facility as described in the New Exit Facility Term Sheet, be
                                     required from 75% of Excess Cash Flow (to be defined), with step
                                     downs to 50% if the Leverage Ratio (to be defined as the ratio of total
                                     funded indebtedness, including capital leases, to EBITDA) is below
                                     3.50:1.00 and 25% if the Leverage Ratio is below 2.75:1.00.

 Voluntary Prepayments:              All voluntary and certain mandatory prepayments (regardless of
                                     whether before or after the occurrence of an event of default, an
                                     acceleration of the New First Lien Term Loans or the commencement
                                     of any bankruptcy or insolvency proceeding) of the New First Lien
                                     Term Loans shall be subject to a prepayment premium in an amount
                                     equal to (a) 103.0% of the New First Lien Term Loans if such
                                     prepayment is made on or prior to the first anniversary of the Closing
                                     Date, and (b) 102.0% of the New First Lien Term Loans if such
                                     prepayment is made after the first anniversary of the Closing Date but


 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05                 Main Document
                                              Pg 107 of 112


                                     prior to the second anniversary of the Closing Date (the premium
                                     referred to in clauses (a) and (b) above, the “New First Lien
                                     Prepayment Premium”).

 Affirmative Covenants:              Customary for facilities of this type and reasonably acceptable to the
                                     Requisite New First Lien Lenders.

 Reporting Requirements:             Customary for facilities of this type and reasonably acceptable to the
                                     Requisite New First Lien Lenders and to be initially based on the
                                     reporting requirements in the Prepetition Super Senior Secured Credit
                                     Agreement, but (i) to include a customary covenant to deliver annual
                                     audited financial statements within 90 days after the end of each
                                     fiscal year, (ii) to include a requirement to deliver a budget within 90
                                     days after the end of each fiscal year to be built on a monthly basis
                                     and to include a balance sheet, income statement and cash flow
                                     statement and KPIs, and (iii) not to include clauses (o) (updated
                                     budget), (p) (variance reports), (q) (telecommunications supplier
                                     report) and (s) (Lingo report) of Section 5.1 of the Prepetition Super
                                     Senior Secured Credit Agreement.

 Negative Covenants:                 Customary for facilities of this type with exceptions and baskets
                                     reasonably acceptable to the Requisite New First Lien Lenders.

 Financial Covenants:                Customary for facilities of this type and reasonably acceptable to the
                                     Requisite New First Lien Lenders, but in any event to include a
                                     minimum EBITDA covenant, a maximum capital expenditures
                                     covenant and a maximum Leverage Ratio covenant, in each case with
                                     a 25% cushion to the then approved forecast.

 Voting                              Amendments and waivers of the New First Lien Credit Agreement
                                     will require the approval of at least two (2) New First Lien Lenders
                                     (New First Lien Lenders affiliated with each other or under common
                                     management being deemed to be one single New First Lien Lender),
                                     collectively holding more than 50% in the aggregate of the amount of
                                     the New First Lien Term Loans (the “Requisite New First Lien
                                     Lenders”); provided that, notwithstanding the foregoing, the vote of
                                     each affected New First Lien Lender shall be required for, among
                                     other things, (i) reductions of interest (or the rate thereon or any
                                     increase in the allowed amount of, or acceleration in the allowed or
                                     prescribed date with respect to, interest payable in kind) or principal
                                     or fees or any postponement of any date for payment for any of the
                                     foregoing, (ii) extension of the maturity date, (iii) changes to the
                                     payment waterfall, (iv) changes to certain pro rata sharing provisions,
                                     (v) releases of all or substantially all of the value of the guarantees of
                                     the Guarantors or a release of all or substantially all of the Collateral
                                     and (vi) changes in the voting provisions, the definition of required
                                     lenders (or similar terms) or voting percentages specified in the
                                     definition of required lenders or related terms.

 Events of Default:                  Substantially consistent with the New Exit Facility Credit Agreement



 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05              Main Document
                                              Pg 108 of 112


                                     with such changes as may be mutually agreed.

 Conditions Precedent to Closing     Customary for facilities of this type and reasonably acceptable to the
 Date:                               Requisite New First Lien Lenders.

 Fees and Expenses                   The facilities documentation will include expense reimbursement,
 Indemnification:                    indemnification and other provisions as are usual and customary for
                                     facilities of this kind and in the case of expense reimbursement and
                                     indemnification provisions, reimbursement for the costs, fees and
                                     expenses of the advisors to the New First Lien Lenders.


 Governing Law and Submission        New York.
 to Jurisdiction:

 Counsel to the New First Lien       Davis Polk & Wardwell LLP.
 Lenders:




 WEIL:\97316284\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05   Main Document
                                              Pg 109 of 112


                                              Exhibit B

                                         Confirmation Notice




 WEIL:\97310549\2\47019.0003
19-11811-smb            Doc 680      Filed 12/17/19 Entered 12/17/19 15:07:05                      Main Document
                                                 Pg 110 of 112


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 FUSION CONNECT, INC., et al.,                                  :       Case No. 19-11811 (SMB)
                                                                :
                                       1
                            Debtors.                            :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------X

              NOTICE OF (I) ENTRY OF ORDER CONFIRMING REVISED
       THIRD AMENDED JOINT CHAPTER 11 PLAN OF FUSION CONNECT, INC.
     AND ITS SUBSIDIARY DEBTORS AND (II) OCCURRENCE OF EFFECTIVE DATE

                     PLEASE TAKE NOTICE that on [                                   ],     the      United       States

 Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”) entered an

 order (the “Confirmation Order”, ECF No. [ ]) confirming the Third Amended Joint Chapter

 11 Plan of Fusion Connect, Inc. and its Subsidiary Debtors (together with the plan supplement,

 all schedules, and exhibits thereto, and as may be modified, amended, or supplemented from


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are: Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
       Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC
       Group, Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB
       Holdings, Inc. (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas
       Holdings, Inc. (2636); Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma, LLC (3260);
       Fusion Telecom of Missouri, LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings,
       LLC (2819); Fusion Management Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The principal
       executive office of the Debtors is located at 210 Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.



 WEIL:\97310006\2\47019.0003
19-11811-smb            Doc 680       Filed 12/17/19 Entered 12/17/19 15:07:05                     Main Document
                                                  Pg 111 of 112


 time to time, the “Plan”)2 filed by Fusion Connect, Inc. and its subsidiary debtors in the

 above-captioned chapter 11 cases (collectively, the “Debtors”).

                     PLEASE TAKE FURTHER NOTICE that the Confirmation Order, the Plan,

 and the Plan Supplement can be viewed free of charge at the website for the Debtors’ claims and

 noticing agent, Prime Clerk: https://cases.primeclerk.com/Fusion/. Additionally, copies of such

 documents          may        be   obtained      by    accessing       the    Bankruptcy        Court’s      website:

 www.nysb.uscourts.gov. A PACER password and login are needed to access documents on the

 Bankruptcy Court’s website, and can be obtained at http://www.pacer.psc.uscourts.gov. The

 Confirmation Order, the Plan, and the Plan Supplement are also available for inspection during

 regular business hours in the office of the Clerk of the Bankruptcy Court at the following

 address: United States Bankruptcy Court, One Bowling Green, New York, NY 10004-1408.

                     PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan

 occurred on [                         ], and as a result, the Plan has been substantially consummated.




 2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.


                                                        2
 WEIL:\97310006\2\47019.0003
19-11811-smb            Doc 680   Filed 12/17/19 Entered 12/17/19 15:07:05      Main Document
                                              Pg 112 of 112


                     PLEASE TAKE FURTHER NOTICE that the Plan and the provisions thereof

 are binding on every holder of a Claim against or Interest in any of the Debtors, whether or not

 the Claim or Interest of such holder is impaired under the Plan and whether or not such holder

 accepted the Plan.

 Dated:                  , 2019
           New York, New York


                                                        WEIL, GOTSHAL & MANGES LLP
                                                        767 Fifth Avenue
                                                        New York, New York 10153
                                                        Telephone: (212) 310-8000
                                                        Facsimile: (212) 310-8007
                                                        Gary T. Holtzer
                                                        Sunny Singh

                                                        Attorneys for Debtors
                                                        and Debtors in Possession




                                              3
 WEIL:\97310006\2\47019.0003
